Exhibit 10.1

REVOLVING CREDIT AGREEMENT
Effective as of July 1, 2011
Among
GROUP 1 AUTOMOTIVE, INC.,
the Subsidiary Borrowers Listed Herein,
THE LENDERS LISTED HEREIN,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent,
COMERICA BANK,
as Floor Plan Agent,
BANK OF AMERICA, N.A.
as Syndication Agent
and
U.S. BANK, N.A.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents
* * * * *
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Lead Arrangers and Joint Bookrunners

Andrews Kurth LLP
Counsel for Administrative Agent

TABLE OF CONTENTS

Page

      Article I CERTAIN DEFINED TERMS, ACCOUNTING TERMS AND CONSTRUCTION

Section 1.1
Section 1.2
Section 1.3
  Certain Defined Terms
Accounting Terms
Interpretation

      Article II THE FLOOR PLAN LOANS

Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
  Floor Plan Loan Commitments
Floor Plan Loans.
Floor Plan Borrowing Procedure
Notice of Types of Floor Plan Loans and Interest Periods
Payments; Application of Payments
Title Documents
Power of Attorney
Issuance of Drafting Agreements
Conditions to Issuance
Drafts Under Manufacturers Drafting Letters
Obligations Absolute

      Article III ACQUISITION LOANS

Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
  Acquisition Loan Commitments
Acquisition Loans
Acquisition Loan Borrowing Procedure
Reserve Commitment; Reduction of Acquisition Loan Advance Limit
Monthly Calculation of Outstanding Loans in Alternative Currencies Article IV
SWING LINE LOANS

Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
  Swing Line Commitments
Accrual of Interest; Margin Adjustments
Requests for Swing Line Loans
Disbursement of Swing Line Loans
Refunding of or Participation Interest in Swing Line Loans
Swing Line Overdraft Loans Article V ALL LOANS

Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
Section 5.6
Section 5.7
Section 5.8
Section 5.9
Section 5.10
Section 5.11
Section 5.12
Section 5.13
Section 5.14
Section 5.15
Section 5.16
Section 5.17
Section 5.18
Section 5.19
  Notes; Advancement and Repayment of Loans
Interest on Loans
Interest on Overdue Amounts
Fees
Termination, Reduction or Conversion of Commitments
Alternate Rate of Interest
Prepayment of Loans; Mandatory Reduction of Indebtedness
Reserve Requirements; Change in Circumstances
Change in Legality
Breakage Costs and Related Matters
Pro Rata Treatment
Place of Payments
Sharing of Setoffs
Payments Free of Taxes
Applicable Interest Rate
Extension of Maturity Date
Replacement Lenders
Increase of Commitments
Defaulting Lenders

      Article VI LETTERS OF CREDIT

Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
  General
Issuance, Amendment and Renewal of Letters of Credit
Risk Participations, Drawings and Reimbursements
Repayment of Participation
Role of the Issuing Bank
Obligations Absolute
Letter of Credit Fees
Cash Collateralization

      Article VII REPRESENTATIONS AND WARRANTIES

Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
Section 7.13
Section 7.14
Section 7.15
Section 7.16
Section 7.17
Section 7.18
Section 7.19
  Organization; Corporate Powers
Authorization
Governmental Approval
Enforceability
Financial Statements
No Material Adverse Change
Title to Properties; Security Documents
Litigation; Compliance with Laws; Etc
Agreements; No Default
Federal Reserve Regulations
Taxes
Pension and Welfare Plans
No Material Misstatements
Investment Company Act
Maintenance of Insurance
Existing Liens
Environmental Matters
Subsidiaries
Engaged in Motor Vehicle Sales



      Section 7.20 Dealer Franchise Agreements and Manufacturer Framework
Agreements  



      Section 7.21 Use of Proceeds  

      Article VIII CONDITIONS OF LENDING

Section 8.1
Section 8.2
Section 8.3
Section 8.4
  Conditions Precedent to Closing Date
Conditions Precedent to Initial Borrowings
Conditions Precedent to Each Borrowing
Conditions Precedent to Conversions and Continuations

      Article IX AFFIRMATIVE COVENANTS

Section 9.1
  Existence



      Section 9.2 Maintenance of Properties, Licenses and Permits; Compliance
with Laws  

     
Section 9.3
Section 9.4
Section 9.5
Section 9.6
Section 9.7
Section 9.8
Section 9.9
Section 9.10
Section 9.11
Section 9.12
Section 9.13
Section 9.14
Section 9.15
Section 9.16
Section 9.17
Section 9.18
  Insurance
Obligations and Taxes
Financial Statements; Reports
Litigation and Other Notices
ERISA
Books, Records and Access
Use of Proceeds
Nature of Business
Compliance
Audits
Demonstrators and Rental Motor Vehicles
Disbursement Account
Further Assurances
Permitted Acquisitions; New Subsidiary Requirements
Ford Borrower and GM Borrower Dividends
Segregated Bank Accounts

      Article X NEGATIVE COVENANTS

Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
Section 10.9
Section 10.10
Section 10.11
Section 10.12
  Indebtedness
Liens
Consolidations and Mergers
Disposition of Assets
Investments
Transactions with Affiliates
Other Agreements
Fiscal Year; Accounting
Credit Standards
Pension Plans
Restricted Payments
Fixed Charge Coverage Ratio



      Section 10.13 Senior Secured Adjusted Leverage Ratio and Total Adjusted
Leverage Ratio  

      Article XI EVENTS OF DEFAULT AND REMEDIES

Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
  Acquisition Events of Default
Acquisition Remedies
Floor Plan Events of Default
Floor Plan Remedies
Overdrawing of Floor Plan Loans
Application of Collateral



    Article XII THE AGENT, FLOOR PLAN AGENT AND THE COLLATERAL  



      Section 12.1 Authorization and Action of the Agent; Rights and Duties
Regarding Collateral, Priority of Distributions  

     
Section 12.2
Section 12.3
Section 12.4
Section 12.5
Section 12.6
Section 12.7
Section 12.8
Section 12.9
Section 12.10
Section 12.11
Section 12.12
Section 12.13
Section 12.14
  Agent’s Reliance
Agent and Affiliates; JPMorgan Chase and Affiliates
Lenders’ Indemnity of Agent
Lender Credit Decision
Resignation of Agent; Successor Agent
Notice of Default
Authorization and Action of the Floor Plan Agent.
Floor Plan Agent’s Reliance
Floor Plan Agent and Affiliates; Comerica and Affiliates
Floor Plan Agent’s Indemnity
Lender Credit Decision
Resignation of Floor Plan Agent; Successor Floor Plan Agent
Notice of Default

      Article XIII MISCELLANEOUS

Section 13.1
Section 13.2
Section 13.3
Section 13.4
Section 13.5
Section 13.6
Section 13.7
Section 13.8
Section 13.9
Section 13.10
Section 13.11
Section 13.12
Section 13.13
Section 13.14
Section 13.15
Section 13.16
Section 13.17
Section 13.18
Section 13.19
  Notices, Etc
Survival of Agreement
Successors and Assigns; Participations
Expenses of the Agents and Lenders; Indemnity
Right of Setoff
Governing Law; Jurisdiction
Waivers; Amendments
Interest
Severability; Conflicts
Counterparts
Binding Effect
Further Assurances
Subsidiary Solvency Savings Clause
Joint and Several Liability and Related Matters
USA Patriot Act
Loans Under Prior Credit Agreement
FINAL AGREEMENT OF THE PARTIES
Confidentiality
WAIVER OF JURY TRIAL

1

     
Exhibits:
 

EXHIBIT 1.1A
EXHIBIT 1.1B
EXHIBIT 1.1C
EXHIBIT 1.1D
EXHIBIT 1.1E
EXHIBIT 1.1F
EXHIBIT 1.1G
EXHIBIT 5.18(b)
EXHIBIT 5.18(c)
EXHIBIT 9.5(c)
EXHIBIT 9.5(h)
EXHIBIT 9.5(i)
EXHIBIT 13.3(b)
  FORM OF ADDENDUM AND JOINDER AGREEMENT TO REVOLVING CREDIT
AGREEMENT AND NOTE
FORM OF ADMINISTRATIVE QUESTIONNAIRE
FORM OF FLOOR PLAN NOTE
FORM OF REQUEST FOR BORROWING (Floor Plan Loans/Swing Line
Loans)
FORM OF REQUEST FOR BORROWING (Acquisition Loans)
FORM OF ACQUISITION NOTE
FORM OF SWING LINE NOTE
FORM OF NEW LENDER AGREEMENT
FORM OF COMMITMENT INCREASE AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
FORM OF AVAILABILITY ANALYSIS
FORM OF USED BORROWING BASE CALCULATION
FORM OF ASSIGNMENT AND ACCEPTANCE

2

     
Schedules:
 

SCHEDULE 1.1(a)
SCHEDULE 1.1(b)
SCHEDULE 1.1(c)
SCHEDULE 7.8(a)
SCHEDULE 7.12
SCHEDULE 7.16(h)
SCHEDULE 7.18
SCHEDULE 7.20
FRAMEWORK AGREEMENTS
SCHEDULE 10.1(b)
  LENDERS AND COMMITMENTS
FORD BORROWERS
GM BORROWERS
LITIGATION
ERISA DISCLOSURES
EXISTING LIENS
SUBSIDIARIES
DEALER FRANCHISE AGREEMENTS AND MANUFACTURER

EXISTING INDEBTEDNESS

THIS EIGHTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated effective as
of July 1, 2011, is entered into among GROUP 1 AUTOMOTIVE, INC., a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company listed on
the signature pages hereof and such other Subsidiaries of the Company which
hereafter shall become parties this Agreement (the Company and the wholly-owned
Restricted Subsidiaries of the Company are sometimes referred to herein as,
individually, a “Borrower,” and collectively, the “Borrowers”), the lenders
listed on the signature pages hereof or that become party hereto pursuant to
Section 5.18 or Section 13.3 (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity together with any
successor in such capacity pursuant to Section 12.6, the “Agent”), COMERICA
BANK, as Floor Plan Agent for the Lenders (in such capacity together with any
successor in such capacity pursuant to Section 12.13, the “Floor Plan Agent”),
BANK OF AMERICA, N.A., as Syndication Agent and U.S. BANK, N.A. and WELLS FARGO
BANK, N.A., as Co-Documentation Agents.

R E C I T A L S

WHEREAS, on December 31, 1997, the Borrowers, the lenders party thereto, the
Agent and the Floor Plan Agent entered into the Revolving Credit Agreement (the
“Initial Agreement”), whereby, upon the terms and conditions therein stated,
such lenders agreed to make loans to the Borrowers up to the aggregate amount of
$125,000,000, to be used by the Borrowers for the purposes set forth in
Section 9.9 of the Initial Agreement; and

WHEREAS, on June 19, 1998, the Borrowers, the lenders party thereto, the Agent
and the Floor Plan Agent amended the Initial Agreement and entered into an
Amended and Restated Revolving Credit Agreement (hereinafter called the “Amended
and Restated Agreement”) whereby, upon the terms and conditions therein stated,
such lenders agreed to make loans to the Borrowers up to the aggregate amount of
$345,000,000 to be used by the Borrowers for the purposes set forth in Section
9.9 of the Amended and Restated Agreement; and

WHEREAS, on November 10, 1998, the Borrowers, the lenders party thereto, the
Agent and the Floor Plan Agent amended the Amended and Restated Agreement and
entered into the Second Amended and Restated Revolving Credit Agreement
(hereinafter called the “Second Amended and Restated Agreement”) whereby, upon
the terms and conditions therein stated, such lenders agreed to make loans to
the Borrowers up to the aggregate amount of $425,000,000 to be used by the
Borrowers for the purposes set forth in Section 9.9 of the Second Amended and
Restated Agreement; and

WHEREAS, on May 12, 1999, the Borrowers, the lenders party thereto, the Agent
and the Floor Plan Agent amended the Second Amended and Restated Revolving
Credit Agreement and entered into the Third Amended and Restated Revolving
Credit Agreement (hereinafter called the “Third Amended and Restated Agreement”)
whereby, upon the terms and conditions therein stated, such lenders agreed to
make loans to the Borrowers up to the aggregate amount of $500,000,000 to be
used by the Borrowers for the purposes set forth in Section 9.9 of the Third
Amended and Restated Agreement; and

WHEREAS, on October 15, 1999 and effective as of November 1, 1999, the
Borrowers, the lenders party thereto, the Agent and the Floor Plan Agent amended
the Third Amended and Restated Revolving Credit Agreement and entered into the
Fourth Amended and Restated Revolving Credit Agreement (as subsequently amended,
hereinafter called the “Fourth Amended and Restated Agreement”) whereby, upon
the terms and conditions therein stated, such lenders agreed to make loans to
the Borrowers up to the aggregate amount of $1,000,000,000 to be used by the
Borrowers for the purposes set forth in Section 9.9 of the Fourth Amended and
Restated Agreement; and

WHEREAS, on June 2, 2003, the Borrowers, the lenders party thereto, the Agent
and the Floor Plan Agent amended the Fourth Amended and Restated Revolving
Credit Agreement and entered into the Fifth Amended and Restated Revolving
Credit Agreement (as subsequently amended, hereinafter called the “Fifth Amended
and Restated Agreement”) whereby, upon the terms and conditions therein stated,
such lenders agreed to make loans to the Borrowers up to the aggregate amount of
$775,000,000 to be used by the Borrowers for the purposes set forth in
Section 9.9 of the Fifth Amended and Restated Agreement; and

WHEREAS, on December 16, 2005, the Borrowers, the lenders party thereto, the
Agent and the Floor Plan Agent amended the Fifth Amended and Restated Revolving
Credit Agreement and entered into the Sixth Amended and Restated Revolving
Credit Agreement (as subsequently amended, hereinafter called the “Sixth Amended
and Restated Agreement”) whereby, upon the terms and conditions therein stated,
such lenders agreed to make loans to the Borrowers up to the aggregate amount of
$950,000,000 to be used by the Borrowers for the purposes set forth in
Section 9.9 of the Sixth Amended and Restated Agreement; and

WHEREAS, on March 19, 2007, the Borrowers, the lenders party thereto, the Agent
and the Floor Plan Agent amended the Sixth Amended and Restated Revolving Credit
Agreement and entered into the Seventh Amended and Restated Revolving Credit
Agreement (as subsequently amended, hereinafter called the “Seventh Amended and
Restated Agreement” and together with the Initial Agreement and the First,
Second, Third, Fourth, Fifth and Sixth Amended and Restated Agreements, the
“Prior Agreements”) whereby, upon the terms and conditions therein stated, such
lenders agreed to make loans to the Borrowers up to the aggregate amount of
$1,350,000,000 to be used by the Borrowers for the purposes set forth in
Section 9.9 of the Seventh Amended and Restated Agreement; and

WHEREAS, the Borrowers, the Lenders, the Agent and the Floor Plan Agent mutually
desire to amend certain aspects of the Seventh Amended and Restated Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I
CERTAIN DEFINED TERMS, ACCOUNTING TERMS AND CONSTRUCTION

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ABR Borrowing” means a Borrowing consisting of one or more Alternate Base Rate
Loans.

“Account” means any “account” as such term is defined in the UCC, now or
hereafter owned by the Company or any of its Subsidiaries.

“Acquisition” means the acquisition by the Company or any of its Wholly Owned
Subsidiaries of (i) not less than one hundred percent (100%) of the capital
stock or other evidence of equity ownership (but excluding director qualifying
shares) of an Auto Dealer, or (ii) all or substantially all of the assets of an
Auto Dealer.

“Acquisition Event of Default” means the occurrence of one of the events
specified in Section 11.1.

“Acquisition Loan” has the meaning specified in Section 3.1.

“Acquisition Loan Advance Limit” means, as of any Borrowing Date of an
Acquisition Loan, for the Company and its Subsidiaries on a consolidated basis,
calculated as of the last day of the most recently ended fiscal quarter for
which an Availability Analysis has been delivered, an amount equal to the lesser
of (i) the Total Acquisition Loan Commitment (not to exceed the percentage of
the Total Floor Plan Loan Commitment in effect as of the Closing Date) and
(ii) the Acquisition Loan Borrowing Base, less, in each case, any applicable
Reserve Commitment measured in Dollars.

“Acquisition Loan Borrowing Base” means for the Company and its Subsidiaries, on
a consolidated basis, the positive difference between:

(a) the sum of the following items, without duplication, on which the Agent
holds a valid and perfected Lien:



  (i)   100% of the wholesale purchase price of New Motor Vehicles and
Demonstrators less 100% of the wholesale purchase price of New Motor Vehicles
and Demonstrators where the Agent’s Lien is subordinated;  



  (ii)   85% of the Book Value of Used Motor Vehicles and Rental Motor Vehicles
where the Agent’s Lien is a first priority Lien (subject only to carriers’,
warehousemen’s and landlords’ Liens described in Section 7.16(b)), excluding any
Used Vehicles that were purchased by the applicable Floor Plan Borrower more
than 90 days prior to the date of determination;  



  (iii)   100% of the amount of contracts in transit, including, without
limitation, all accounts, chattel paper and agreements of third parties to pay
the purchase price of vehicles sold to customers, which agreements are not yet
funded;  



  (iv)   80% of Eligible Accounts;  



  (v)   60% of the Book Value of parts Inventory where the Agent’s Lien is a
first priority Lien (subject only to carriers’, warehousemen’s and landlords’
Liens described in Section 7.16(b));  



  (vi)   50% of the cash deposits in all deposit accounts; provided, such cash
deposits will be included only for deposit accounts in which the Agent’s Lien is
a first priority Lien (subject only to Liens described in Section 7.16(i));  



  (vii)   50% of the market value of the Cash Equivalents held in securities
accounts in which the Agent’s Lien is a first priority Lien (subject only to
Liens described in Section 7.16(i)); and  



  (viii)   35% of the net book value of all Equipment in which the Agent’s Lien
is a first priority Lien (subject only to Liens described in Section 7.16(a) and
(b));  



      and  

(b) 100% of all Floor Plan Loans and Swing Line Loans plus the excess, if any,
of the amount of Floor Plan Loans attributable to New Motor Vehicles and
Demonstrators where the Agent’s Lien is subordinated over 100% of the wholesale
purchase price of New Motor Vehicles and Demonstrators where the Agent’s Lien is
subordinated.

“Acquisition Loan Commitment” means for each Acquisition Loan Lender, its
obligation to make Acquisition Loans to the Company in the designated currency
up to the amount set forth opposite such Lender’s name on Schedule 1.1(a) under
the caption “Acquisition Loan Commitments” (as the same may be permanently
terminated or reduced or increased from time to time pursuant to the applicable
provisions of , Section 3.4, Section 5.5, Section 5.18 or Section 11.2 or as
such amount may be increased or decreased from time to time by an Assignment and
Acceptance pursuant to Section 5.17 or Section 13.3(b)).

“Acquisition Loan Lender” means any Lender specified in Schedule 1.1(a) as
having an Acquisition Loan Commitment.

“Acquisition Notes” means each of the Notes substantially in the form of
Exhibit 1.1F, duly issued by the Company to each Lender in the aggregate
principal face amount of such Lender’s Acquisition Loan Commitment.

“Addendum” means the form of Addendum and Joinder Agreement substantially in the
form of Exhibit 1.1A.

“Adjusted Senior Secured Indebtedness” means, for any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, Adjusted
Total Indebtedness which is secured by a Lien on any assets of the Company or
its Restricted Subsidiaries.

“Adjusted Total Indebtedness” means, as of any date of determination, for the
Company and its Restricted Subsidiaries, on a consolidated basis, the difference
between (a) Indebtedness (excluding letters of credit other than letters of
credit that support Indebtedness of Unrestricted Subsidiaries of the Company)
plus an amount equal to eight times Rental Expense during the preceding four
quarter period (excluding Rental Expense with respect to property purchased
during such four quarter period but including Rental Expense for any real
property disposed of and leased back to the Company or its Subsidiaries during
such four quarter period as if such sale-leaseback transaction had occurred, and
such associated rental payments began, on the first day of such applicable four
quarter period) and (b) the sum of (i) Floor Plan Loans outstanding,
(ii) Permitted New Vehicle Floor Plan Indebtedness, (iii) Retail Loan Guarantees
not in excess of ten percent (10%) of Stockholders’ Equity and (iv) Guarantees
of Indebtedness of Unrestricted Subsidiaries (floor plan or other) in an amount
not to exceed $50,000,000 in the aggregate.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit 1.1B hereto, which each Lender shall complete and provide to the
Agent on or prior to the Closing Date or which is delivered by any new Lenders
after the Closing Date pursuant to Section 13.3(b).

“Affiliate” of any Person means any other Person who directly or indirectly
beneficially owns or controls five percent (5%) or more of the total voting
power of shares of capital stock of such Person having the right to vote for
directors under ordinary circumstances, any Person controlling, controlled by or
under common control with any such Person (within the meaning of Rule 405 under
the Securities Act of 1933), and any director or executive officer of such
Person.

“Agency Fee(s)” has the meaning specified in Section 5.4(b).

“Agent” has the meaning specified in the introduction to this Agreement.

“Agent’s Letter” has the meaning specified in Section 5.4(b).

“Agreement” means this Eighth Amended and Restated Revolving Credit Agreement.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus one half (1/2) of one percent (1%) and (c) the LIBO Rate for an
interest period of one month plus one and one-half percent (1.5%). “Prime Rate”
means, for any day, the rate most recently announced by JPMorgan Chase Bank,
N.A., as its prime lending rate for commercial loans in the U.S., as in effect
from time to time, automatically fluctuating upward and downward with and, at
the time specified in each such announcement, without notice to any Borrower or
any other Person, which prime rate may not necessarily represent the lowest or
best rate actually charged to a customer. “Federal Funds Effective Rate” means,
for any day, an interest rate per annum equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Alternate Base Rate Loan” means any Acquisition Loan requested in Dollars with
respect to which the Company shall have selected an interest rate based on the
Alternate Base Rate in accordance with the provisions of this Agreement.

“Alternative Currency” means Euros or Pounds Sterling, at the option of the
Company.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Agent, acting at the request of the Agent.

“Alternative Currency Sublimit” has the meaning set forth in Section 3.1(b).

“Applicable Lending Office” means, with respect to a Lender, such Lender’s
Domestic Lending Office in the case of a Comerica Prime Rate Loan and an
Alternate Base Rate Loan, such Lender’s Eurodollar Lending Office in the case of
a Eurodollar Loan and such Lender’s Facility Office in the case of a
Eurocurrency or Pounds Sterling Loan.

“Applicable Margin” means, on any date, with respect to Eurodollar,
Eurocurrency, Pounds Sterling Loans or Alternate Base Rate Loans, the applicable
percentages set forth below based upon the Total Adjusted Leverage Ratio for the
most recently ended four quarter period with respect to which the Company is
required to have delivered an annual audit report or financial statements
pursuant to Section 9.5(a) or (b), as applicable (as such Total Adjusted
Leverage Ratio is reflected in the compliance certificate delivered under
Section 9.5(c) in connection with such annual audit report or financial
statements):

                                      Eurodollar                 Eurocurrency  
          Total Adjusted   Pounds Sterling   Alternate Base Rate        
Leverage Ratio   Margin   Margin   Commitment Fee Rate
Category 1
  x > 5.00     2.50 %     1.00 %     0.45 %
Category 2
  4.50 = x = 5.00     2.25 %     0.75 %     0.40 %
Category 3
  4.00 = x < 4.50     2.00 %     0.50 %     0.35 %
Category 4
  3.50 = x < 4.00     1.75 %     0.25 %     0.30 %
Category 5
  x < 3.50     1.50 %     0.00 %     0.25 %

Each change in the Applicable Margin shall take effect on each date on which
such annual report or financial statements and compliance certificate are
required to be delivered pursuant to Section 9.05(a) or (b), as applicable, and
(c), commencing with the date on which the financial statements and required
compliance certificate are required to be delivered for the four-quarter period
ending September 30, 2011. Notwithstanding the foregoing, for the period from
the Closing Date through the date the financial statements and related
compliance certificate are required to be delivered pursuant to Section 9.5(b)
and (c) for the four quarter period ending September 30, 2011, the Total
Adjusted Leverage Ratio shall be deemed to be in Category 3 under the above
table. If the Company fails to deliver the annual audit report, financial
statements or the related compliance certificate required to be delivered by it
pursuant to Section 9.5(a), (b) or (c), as applicable, then effective as of the
date such annual audit report, financial statements or associated compliance
certificate were required to be delivered pursuant to Section 9.5(a), (b) or
(c), as applicable, the Total Adjusted Leverage Ratio shall be deemed to be in
Category 1 and shall be deemed to remain at such Category until such annual
audit report, financial statements and related compliance certificate are so
delivered by the Company. In the event that any annual audit report, financial
statement or compliance certificate delivered pursuant to Section 9.5(a), (b) or
(c), as applicable, is shown to be inaccurate when delivered (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered, but in no event more than two years after the date of such delivery)
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Company shall immediately (i) deliver to the Agent corrected financial
statements for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based upon the corrected financial statements and
(iii) immediately pay to the Agent the accrued additional interest and
Acquisition Loan Commitment Fees (after giving effect to any credits resulting
from a lower Applicable Margin in other affected periods) owing as a result of
such increased Applicable Margin for such Applicable Period. This provision is
in addition to the rights of the Agent and Lenders with respect to Section 5.3
and their other respective rights under this Agreement and shall not limit the
rights of the Agent to declare an Event of Default.

“Assignment and Acceptance” has the meaning specified in Section 13.3(b).

“Auto Dealer” means a Person engaged in the sale of New and/or Used Motor
Vehicles pursuant to, in the case of New Motor Vehicles, a franchise or
licensing agreement with a Manufacturer and related operations.

“Availability Analysis” means the calculations required by Exhibit 9.5(h), which
calculations shall include a calculation of the Acquisition Loan Borrowing Base.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Book Value” means the net book value of an asset determined in accordance with
GAAP.

“Borrower” or “Borrowers” has the meaning specified in the introduction to this
Agreement.

“Borrowing” means a Loan or a group of Loans of a single Type made by the
Lenders on a single date and as to which a single Interest Period is in effect.

“Borrowing Date” means, with respect to each Borrowing, the Business Day upon
which the proceeds of such Borrowing are made available to any Borrower.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of ABR, Eurodollar, Eurocurrency or Pounds Sterling Borrowings, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago,
Houston, New York and London for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars and the other Alternative Currencies are
carried on in the London interbank market (and, if the Loans which are the
subject of such Borrowing, payment or rate selection are denominated in Euros, a
day which is a TARGET Day) and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Houston, Chicago, New
York and London for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capital Lease” means any lease required to be accounted for as a capital lease
under GAAP.

“Cash Collateral Account” has the meaning specified in Section 6.8(a).

“Cash Equivalents” means Investments of the type permitted under
Section 10.5(d), (e) and (f).

“Change of Control” will be deemed to have occurred if any of the following
shall occur: (a) the direct or indirect sale, transfer, conveyance or other
disposition, in one or a series of related transactions, of the voting stock in
the Company, the result of which is that a Person becomes the beneficial owner,
directly or indirectly, of more than 40% of the voting stock of the Company,
measured by voting power rather than number of shares, (b) the shares of the
Company cease to be publicly traded, (c) at any time after the Closing Date,
individuals who were either directors of the Company on the Closing Date or
directors approved (by recommendation, nomination, election or otherwise) by a
majority of the directors cease to constitute a majority of the members of the
board of directors of the Company, or (d) a “change of control” or “change of
ownership” (or any term substantially equivalent to any of the foregoing phrases
in this clause (d)) (in each case, as such term or phrase is defined in any
indenture or other agreement evidencing or relating to any Indebtedness) occurs.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the collateral described in each of the Security Documents.

“Comerica Alternate Base Rate” means, for any day, an interest rate per annum
equal to the Federal Funds Effective Rate in effect on such day plus one percent
(1%).

“Comerica Prime-based Rate” means, for any day, that rate of interest which is
equal to (a) the greater of (i) the Comerica Prime Rate and (ii) the Comerica
Alternate Base Rate minus (b) 0.50%.

“Comerica Prime Rate” means the per annum rate of interest announced by the
Floor Plan Agent, at its main office from time to time as its “prime rate” (it
being acknowledged that such announced rate may not necessarily be the lowest
rate charged by the Floor Plan Agent to any of its customers), which rate shall
change simultaneously with any change in such announced rate.

“Comerica Prime Rate Loan” or “Comerica Prime Rate Borrowing” means any Floor
Plan or Swing Line Loan with respect to which the Company shall have selected an
interest rate based on the Comerica Prime-based Rate in accordance with the
provisions of this Agreement.

“Commitment” means at any time (a) for each Lender, the sum of (i) such Lender’s
Acquisition Loan Commitment and (ii) such Lender’s Floor Plan Loan Commitment,
each as in effect at such time; and (b) for the Swing Line Bank, its obligation
to make Swing Line Loans to the Floor Plan Borrowers up to the amount of the
Swing Line Commitment, as shown on Schedule 1.1(a) and as the same may be
increased or decreased pursuant to the provisions of Section 2.3(d)(iii),
Section 3.4, Section 5.5 or Section 5.18.

“Commitment Fees” means, collectively, the Floor Plan Loan Commitment Fees and
the Acquisition Loan Commitment Fees as such terms are defined in
Section 5.4(a).

“Commitment Increase Agreement” has the meaning specified in Section 5.18(c).

“Commitment Increase Notice” has the meaning specified in Section 5.18(a).

“Communications” has the meaning specified in Section 13.1.

“Company” has the meaning specified in the introduction to this Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2011 furnished by J.P. Morgan Securities LLC as Co-Lead
Arranger relating to the credit facilities evidenced by this Agreement.

“Consolidated EBITDA” means, for any period for which the amount thereof is to
be determined, Consolidated Net Income for such period, plus, to the extent
deducted in the determination of Consolidated Net Income and without duplication
with items included in the adjustments to Net Income under GAAP in the
determination of Consolidated Net Income, (a) provisions for income taxes,
(b) Interest Expense, (c) depreciation and amortization expense, and (d) other
non-cash income or charges.

“Consolidated Net Income” means the Net Income (or net losses) of the Company
and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Pro Forma EBITDA” means the Pro Forma EBITDA of the Company and
its Restricted Subsidiaries, determined on a consolidated basis.

“Credit Party” means the Agent, the Floor Plan Agent, the Issuing Bank, the
Swing Line Bank or any other Lender.

“Curtailment Date” means (a) with respect to a New Motor Vehicle, one year after
the date it is Deemed Floored, (b) with respect to a Fleet Motor Vehicle, thirty
(30) days from the date it is Deemed Floored, (c) with respect to a
Demonstrator, two hundred ten (210) days from the date it is Deemed Floored,
(d) with respect to a Used Motor Vehicle, one hundred twenty (120) days from the
date it is Deemed Floored, (e) with respect to a Program Car, one hundred eighty
(180) days from the date it is Deemed Floored, and (f) with respect to a Rental
Motor Vehicle the first to occur of (y) two (2) years from the date it is Deemed
Floored or (z) the introduction by the Manufacturer of the third model year for
such Motor Vehicle.

“Dealer/Manufacturer Agreement” has the meaning specified in Section 7.20.

“Dealership” means any physical site or group of related physical sites at which
any Restricted Subsidiary of the Company operates Motor Vehicle dealerships.
Such sites may include showrooms, storage lots and repair and/or service
facilities.

“Deemed Floored” means with respect to a Motor Vehicle, the earlier of (a) the
date a Floor Plan Loan Borrowing is deemed by the Floor Plan Agent, in its sole
discretion, to be advanced by the Floor Plan Agent, or (b) thirty (30) days
after an advance is made on a Floor Plan Loan with respect to such Motor
Vehicle.

“Default” means any event or condition which, with the lapse of time or giving
of notice or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to clause (c) upon such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Agent, or (d) has (or its Parent
has) become the subject of a Bankruptcy Event.

“Demonstrator” means a New Motor Vehicle with mileage resulting from customer
test drives or use of such Motor Vehicle by dealership personnel and that has
not been previously titled.

“Disposition” means the sale, lease, conveyance or other disposition of
property.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, as enacted by the United States Congress, and signed into law on July 21,
2010, and all statutes, rules, guidelines or directives promulgated thereunder.

“Dollars” and the symbol “$” mean the lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office as such Lender may hereafter designate from
time to time as its “Domestic Lending Office” by written notice to the Company
and the Agent.

“Draft” means a draft on a Floor Plan Borrower’s account with the Floor Plan
Agent made by a Manufacturer in accordance with the terms of a Drafting
Agreement.

“Drafting Agreement” means an agreement (whether or not issued in the form of a
letter of credit) by and among the Floor Plan Agent and a Manufacturer, entered
into for the account of a Floor Plan Borrower (and in some cases acknowledged or
countersigned by a Floor Plan Borrower) under which a Manufacturer is entitled
to submit Drafts to the Floor Plan Agent (via ACH electronic transfer or
otherwise) for payment of invoices identifying one or more Motor Vehicles
delivered or shipped to such Floor Plan Borrower, on terms and conditions
consistent with the usual customs and practices in effect from time to time for
the automobile industry.

“Earnings Available for Fixed Charges” means, for any period of determination,
an amount equal to (a) Consolidated EBITDA plus (b) Rental Expense minus
(c) cash income taxes, in each case for the Company and its Restricted
Subsidiaries, determined on a consolidated basis as reported in the annual
audited and the quarterly unaudited financial statements of the Company provided
in accordance with Section 9.5(b).

“EBITDA” means, for any Person, for any period, Net Income for such period,
plus, to the extent deducted in the determination of Net Income and without
duplication with items included in the adjustments under GAAP to Net Income in
the determination of net income, (a) provisions for income taxes, (b) Interest
Expense, (c) depreciation and amortization expense and (d) other non-cash income
or charges.

“Eligible Accounts” means the amount of all of the Accounts of the Company and
its Subsidiaries on which the Agent holds a perfected, first priority Lien, each
of which Accounts meet the following criteria on the date of determination:

(a) such Account arises from: (i) the sale or lease of inventory and such
Inventory has been shipped or delivered in conformity with any contract therefor
to the Person obligated on such Account or (ii) the performance of services and
such services have been fully rendered;

(b) such Account is owned by the Company or such Subsidiary free and clear of
all Liens or rights of others other than the Liens and rights of the Agent under
the Security Documents;

(c) except for amounts due from Manufacturers, the payment due date of such
Account (or portion of such Account to be included in Eligible Accounts) is not
more than ninety (90) days from the date of the original invoice;

(d) such Account is evidenced by an invoice or other statement rendered to the
responsible Account debtor or by chattel paper in favor of the Company or one of
its Subsidiaries that is a Floor Plan Borrower;

(e) such Account is the valid obligation of the Account debtor, enforceable in
accordance with its terms and neither the Company nor any of its Subsidiaries
has received notice that such Account is subject to any set-off, counterclaim,
defense, allowance or adjustment or that there is a material dispute, objection
or complaint by the Account debtor concerning its liability for the Account, and
the vehicle or other goods, the sale of which gave rise to the Account, have not
been returned, rejected, lost or damaged;

(f) no notice of an Insolvency Proceeding with respect to the Account debtor has
been received by the Company or the applicable Subsidiary;

(g) such Account is denominated in Dollars and the relevant Account debtor is
domiciled in the United States;

(h) such Account together with all other Accounts due from any one Account
debtor, other than any Manufacturer, do not comprise more than twenty percent
(20%) of the aggregate Eligible Accounts, unless otherwise approved in writing
by the Required Lenders; and

(i) the Account is not due from an Affiliate, a Subsidiary of the Company or any
Subsidiary thereof or employee of any of the foregoing.

“Eligible Assignee” means (a) any Lender or any Affiliate of such Lender other
than an Affiliate of a Lender engaged in the business of automotive dealerships;
(b) a commercial bank organized under the laws of the United States, or any
state thereof, and having total assets in excess of one billion Dollars
($1,000,000,000) and having deposits that are rated in either of the two highest
generic letter rating categories (without regard to subcategories) from either
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
(“S&P”) or Moody’s Investor’s Service, Inc. (“Moody’s”) or a comparable
nationally recognized national or international rating agency if S&P and Moody’s
are not then rating such banks; (c) a commercial bank organized under the laws
of any other country which is a member of the OECD, or a political subdivision
of any such country, having total assets in excess of one billion Dollars
($1,000,000,000) or its equivalent in any other currency, provided that such
bank is acting through a branch located in the country in which it is organized
or another country which is also a member of the OECD; (d) the central bank of
any country which is a member of the OECD; (e) the finance subsidiary of a
Manufacturer; or (f) any other Person approved by the Agent and the Company (if
such consent is required pursuant to Section 13.3), which approval shall not be
unreasonably withheld.

“EMU” means the economic and monetary union of the European Union provided for
in the Maastricht Treaty, effective January 1, 1993, among the participating
member states party thereto.

“Equipment” has the meaning set forth in the UCC.

“Equivalent Amount” means as at any date the amount of Euros or Pounds Sterling
into which an amount of Dollars may be converted, or the amount of Dollars into
which an amount of Euros or Pounds Sterling may be converted, in either case by
the Agent at the mid-point noon spot rate of exchange for such date in Brussels
or London at approximately 11:00 a.m., local time on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA shall be construed to also refer to any
successor sections.

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Sections 414(b) and 414(c),
respectively, of the Code or Section 4001(a)(14) of ERISA.

“Escrow and Security Agreement” means the Escrow and Security Agreements
executed in connection with any of the Prior Agreements by the Company and
certain other Borrowers in favor of the Agent for the benefit of the Lenders
with respect to all of the capital stock and other equity interests of the
Company’s direct and indirect Subsidiaries with respect to which the Company or
such other Borrower is not prohibited by a Manufacturer from being a party
thereto.

“Euro”, “Euros” and “€” mean the currency of the participating member states of
the EMU.

“Eurocurrency Borrowing” means a Borrowing comprised of one or more Eurocurrency
Loans.

“Eurocurrency Loan” means an Acquisition Loan requested in Euros with respect to
which the Company shall have elected an interest rate based on the Eurocurrency
Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) determined by the
Alternative Currency Agent to be the current rate of the Banking Federation of
the European Union for the Reuters (Telerate) Screen - Page 248 as of
11:00 a.m., Continental European Time, two (2) Business Days prior to the
beginning of such Interest Period. In the event that such rate does not appear
thereon (or otherwise on such service), the “Eurocurrency Rate” for purposes of
this definition shall be determined by: (i) reference to such other comparable
publicly available service for displaying EURIBOR rates as may be reasonably
selected by the Alternative Currency Agent or (ii) at its option, the rate at
which Euros approximately equal in principal amount to such Borrowing and for a
maturity equal to the applicable Interest Period are offered in immediately
available funds to the principal office of the Alternative Currency Agent in
London, England by leading banks in the European Market for Euros at
approximately 11:00 a.m., London, England time, two (2) Business Days prior to
the commencement of such Interest Period.

“Eurodollar Borrowing” means a Borrowing comprised of one or more Eurodollar
Loans.

“Eurodollar Lending Office” means, with respect to each Lender, the office of
such Lender which such Lender has designated as its “Eurodollar Lending Office”
in its Administrative Questionnaire or such other office of such Lender as such
Lender may hereafter designate from time to time as its “Eurodollar Lending
Office” by written notice to the Company and the Agent.

“Eurodollar Loan” means any Loan with respect to which the Company shall have
selected an interest rate based on the LIBO Rate in accordance with the
provisions of this Agreement.

“Event of Default” means either a Floor Plan Event of Default or an Acquisition
Event of Default.

“Excess/Payments in Process” means, as of any date of determination, the funds
transferred from any Floor Plan Borrower to the Floor Plan Agent in payment of
Floor Plan Loans which have at such time not yet been applied on a VIN-specific
basis.

“Facility Office” means the office of a Lender, or of the Affiliate of a Lender,
designated by such Lender as its lending office for Eurocurrency or Pounds
Sterling Loans.

“FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” has the meaning specified in the definition of
“Alternate Base Rate.”

“Fixed Charge Coverage Ratio” means the ratio of (a) Earnings Available for
Fixed Charges minus Floor Plan Interest Expense to (b) Fixed Charges minus Floor
Plan Interest Expense.

“Fixed Charges” means, for any period of determination, without duplication, the
sum of (a) Interest Expense, (b) Rental Expense, (c) scheduled principal
payments but excluding any balloon payments due under this Agreement or any
Indebtedness permitted hereunder, (d) cash dividends and (e) Maintenance Capital
Expenditures, in each case, for the Company and its Restricted Subsidiaries,
determined on a consolidated basis.

“Fleet Motor Vehicle” means one of a large group of New Motor Vehicles sold to a
Person (e.g., a rental car agency) which purchases in excess of ten
(10) vehicles per month for commercial use.

“Floor Plan Adjustment Date” means each of (a) the last Business Day of each
calendar month or the first Business Day of each calendar month, at the option
of Floor Plan Agent, and (b) the first Business Day after two (2) Business Days
prior written notice from the Swing Line Bank to the Agent requesting therein a
Floor Plan Adjustment Date.

“Floor Plan Advance Limit” means (a) with respect to New Motor Vehicles, Rental
Motor Vehicles and Demonstrators, the wholesale purchase price invoiced by a
Manufacturer to the Floor Plan Borrower, and (b) with respect to Used Motor
Vehicles and Program Cars, the cost of such vehicles to the applicable Floor
Plan Borrower; provided that, with respect to Used Motor Vehicles and Program
Cars, the aggregate amount of Floor Plan Loans outstanding at any time may not
exceed an amount equal to eighty percent (80%) of the aggregate Book Value of
all Used Motor Vehicles and Program Cars owned by the Floor Plan Borrowers on a
non-VIN specific basis (such amount to be included on the Used Borrowing Base
Calculation delivered pursuant to Section 9.5(i)).

“Floor Plan Agent” has the meaning specified in the introduction to this
Agreement.

“Floor Plan Agent’s Letter” has the meaning specified in Section 5.4(c).

“Floor Plan Borrower” means the Company and any Restricted Subsidiary of the
Company that is an Auto Dealer party to this Agreement, and has granted a first
priority Lien to the Agent for the benefit of the Lenders on certain of its
property that is Collateral in accordance with the Security Documents, subject
only to Permitted Liens.

“Floor Plan Event of Default” means the occurrence of one of the events
specified in Section 11.3.

“Floor Plan Indebtedness” means all secured Indebtedness of the Borrowers
incurred to finance Motor Vehicles.

“Floor Plan Interest Expense” means that component of the Company and its
Restricted Subsidiaries’ aggregate Interest Expense, determined on a
consolidated basis, attributable to Floor Plan Indebtedness.

“Floor Plan Lenders” means all Lenders having a Floor Plan Loan Commitment.

“Floor Plan Loan” has the meaning specified in Section 2.1.

“Floor Plan Loan Commitment” means for each Floor Plan Lender, its obligation to
make Floor Plan Loans to the Floor Plan Borrowers up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Floor Plan
Loan Commitments” (as the same may be permanently terminated, reduced or
increased from time to time pursuant to the applicable provisions of
Section 2.3(d)(iii), Section 3.4, Section 5.5, Section 5.18 or Section 11.4 and
as such amount may be increased or decreased from time to time by an Assignment
and Acceptance pursuant to Section 5.17 or Section 13.3(b)).

“Floor Plan Note” means each of the Notes substantially in the form of
Exhibit 1.1C, duly issued by the Floor Plan Borrowers to each Lender in the
aggregate principal face amount of such Lender’s Floor Plan Loan Commitment.

“Ford Borrower” means the Borrowers set forth on Schedule 1.1(b) and any other
Restricted Subsidiary of the Company engaged in the sale of New Motor Vehicles
manufactured by any division of the Ford Motor Company pursuant to a
Dealer/Manufacturer Agreement with the Ford Motor Company.

“Ford Borrower Liability Amount” means, at any time, an amount equal to the
lesser of (a) all Obligations owed to the Lenders by the Company and/or any of
the Ford Borrowers or (b) the sum of (i) an amount equal to all Floor Plan Loans
outstanding to any Ford Borrower, and (ii) an amount equal to the greater of (y)
$25,000,000 or (z) all cash consideration ever paid by the Company or any of its
Subsidiaries in connection with the acquisition of the stock or other equity
interest in, or assets of, any Auto Dealer engaged in the sale of New Motor
Vehicles manufactured by Ford Motor Company, and (iii) an amount equal to all
reasonable costs and expenses associated with the collection and enforcement of
the obligations of any Ford Borrower arising under the Loan Documents including
attorneys’ fees, and (iv) an amount equal to all capital contributions and
expenditures for capital or fixed assets, made by the Company or any of its
Subsidiaries on behalf of any Ford Borrower.

“Fronting Fees” has the meaning specified in Section 6.7(b).

“GAAP” means generally accepted accounting principles as in effect, as of the
applicable date of determination thereof, from time to time as set forth in the
opinions, statements and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board applied on a consistent basis.

“GM Borrowers” means the Borrowers set forth on Schedule 1.1(c) and any other
Subsidiary of the Company engaged in the sale of New Motor Vehicles manufactured
by any division of General Motors Corporation pursuant to a Dealer/Manufacturer
Agreement with General Motors Corporation.

“GM Borrower Guaranty” means the Guaranty Agreement executed in connection with
the Fourth Amended and Restated Agreement, by the GM Borrowers in favor of the
Agent for the benefit of the Lenders.

“GM Borrower Liability Amount” means, at any time, the sum of (a) an amount
equal to the Floor Plan Borrowings of all GM Borrowers and (b) an amount equal
to all reasonable costs and expenses associated with the collection and
enforcement of the obligations of any GM Borrower arising under the Loan
Documents including attorneys’ fees and expenses in connection with Floor Plan
Loans of any GM Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

“Guarantee” by any Person means all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing, or in effect guaranteeing, any Indebtedness,
dividend or other obligation of any other Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, including all obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Indebtedness or obligation or any property or assets
constituting security therefor,

(b) (i) to advance or supply funds for the purchase or payment of such
Indebtedness or obligation or (ii) to maintain working capital or other balance
sheet condition or otherwise to maintain funds for the purchase or payment of
such Indebtedness or obligation,

(c) to lease property under a Capital Lease or any other lease, the lessee under
which is a Person other than the Company or a Wholly Owned Subsidiary or to
purchase securities or other property or services primarily for the purpose of
assuring the owner of such Indebtedness or obligation of the ability of the
Primary Obligor to make payment of such Indebtedness or perform such obligation,
or

(d) otherwise to assure the owner of such Indebtedness or such obligation of the
Primary Obligor against loss in respect thereof.

“Hedging Agreement” means any interest rate or currency swap, rate cap, rate
floor, rate collar, forward agreement, or other exchange or rate protection
agreement or any option with respect to any such transaction that is entered
into in the ordinary course of business for risk management purposes and not for
speculative purposes.

“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious rate of
interest, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the aggregate principal amount of all
Loans under the laws of the United States of America and/or the laws of the
State of Texas as may be applicable thereto and as applied in accordance with
Section 13.6 and that are presently in effect or, to the extent allowed under
such applicable law, which may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than applicable law now allows.

“Honor Date” has the meaning specified in Section 6.3(b).

“Indebtedness” of any Person means, without duplication:

(a) any obligation of such Person for borrowed money, including any obligation
of such Person evidenced by bonds, debentures, notes, letter of credit
reimbursement agreements or other similar debt instruments,

(b) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person, regardless
of whether any personal liability exists in respect thereof,

(c) any obligation of such Person for the deferred purchase price of any
property or services, regardless of whether any personal liability exists in
respect thereof, except accounts payable from time to time incurred in the
ordinary course of such Person’s business and which are not in excess of ninety
(90) days past invoice or billing date,

(d) obligations in respect of Capital Leases of such Person,

(e) all Guarantees by such Person; provided, however, that a Guarantee will not
be considered Indebtedness if the underlying obligation secured by such
Guarantee would not constitute Indebtedness under this Agreement,

(f) any Indebtedness of another Person secured by a Lien on any asset of such
first Person, whether or not such Indebtedness is assumed by such first Person,

(g) any Indebtedness consisting of preferred stock of a Person having a
mandatory redemption date prior to the Maturity Date; and

(h) amounts owed by such Person under any Hedging Agreement, provided that
(except for amounts owed that are Indebtedness pursuant to clauses (a) through
(g) above), such amounts will not be considered Indebtedness for the purposes of
determining the Fixed Charge Coverage Ratio, the Senior Secured Adjusted
Leverage Ratio and the Total Adjusted Leverage Ratio.

“Indemnitee” has the meaning specified in Section 13.4(b).

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other similar
arrangements in respect of its creditors generally or any substantial portion of
a Person’s creditors, undertaken under federal law.

“Intercreditor Agreements” mean those certain intercreditor agreements,
reasonably satisfactory to the Agent, the Floor Plan Agent and the Required
Lenders, executed in connection herewith between the Agent and certain parties
providing Permitted New Vehicle Floor Plan Indebtedness.

“Interest Expense” means, for any Person, determined on a consolidated basis,
the sum of all interest on Indebtedness paid or payable (including the portion
of rents payable under Capital Leases (other than Rental Expense) allocable to
interest, but excluding interest allowances from Manufacturers).

“Interest Payment Date” means, (a) with respect to Floor Plan Loans (other than
Swing Line Loans and Swing Line Overdraft Loans), the last day of each month and
the last day of the Interest Period applicable to each such Loan (and, in
addition, in the case of any Interest Period more than thirty (30) days’
duration, the day that would have been the Interest Payment Date of such
Interest Period if such Interest Period had been of one month or thirty
(30) days’ duration), (b) with respect to Acquisition Loans which are
Eurodollar, Eurocurrency or Pounds Sterling Loans, the last day of the Interest
Period applicable to each such Loan (and in addition, in the case of any
Interest Period of six months, the day that would have been the Interest Payment
Date of such Interest Period if such Interest Period had been three months), and
(c) with respect to Alternate Base Rate Loans, on the first Business Day of each
January, April, July and October of each year, commencing October 1, 2011, and
with respect to Swing Line Loans, Swing Line Overdraft Loans and Comerica Prime
Rate Loans, on the fifth (5th) Business Day of each month.

“Interest Period” means: with respect to:

(a) Floor Plan Loans (other than Swing Line Loans) that are Eurodollar Loans,
the period commencing on the date of such Eurodollar Loan and ending, at the
option of the Company, on either the 7th, 14th or 21st day thereafter or on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) of the following month; provided, that (i) if any Interest
Period would end on a day that shall not be a Business Day, such Interest Period
shall be extended to the next succeeding Business Day, (ii) no Interest Period
shall end later than the Maturity Date, and (iii) interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period; and

(b) Acquisition Loans that are Eurodollar, Eurocurrency or Pounds Sterling
Loans, the period commencing on the date of such Eurodollar Loan and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) of the calendar month that is one, two, three or six
months thereafter, as the Company may elect; provided, that (i) if any Interest
Period would end on a day that shall not be a Business Day, such Interest Period
shall be extended to the next succeeding Business Day, (ii) no Interest Period
shall end later than the Maturity Date, and (iii) interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

“Inventory” has the meaning set forth in the UCC.

“Inventory Detail Report” means a report delivered pursuant to Section 9.5(f) by
the Company and the other Floor Plan Borrowers (on an individual and
consolidated basis) which breaks out in detail the New Motor Vehicles, Rental
Motor Vehicles, Used Motor Vehicles, Demonstrators, and Program Vehicles held by
such Floor Plan Borrower as reflected in its Manufacturer/Dealer Statements.

“Investment” means, as to any Person, any investment so classified under GAAP.

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiration date of, or to renew or increase the amount of, such Letter of
Credit; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as issuer of one
or more Letters of Credit hereunder, together with any successor letter of
credit issuer and any replacement letter of credit issuer.

“Lender Hedging Agreement” means any Hedging Agreement with any Lender or any
Affiliate of any Lender.

“Lenders” has the meaning specified in the introduction to this Agreement, and
Lender(s) shall include the Floor Plan Lenders, the Acquisition Loan Lenders and
the Swing Line Bank unless the context otherwise requires.

“Letter of Credit” means any letter of credit issued by the Issuing Bank
pursuant to Article VI.

“Letter of Credit Advance” means each Lender’s participation in any Letter of
Credit Borrowing in accordance with its Pro Rata Share of Acquisition Loan
Commitments.

“Letter of Credit Application” and “Letter of Credit Amendment Application”
means an application form for Issuance of, and for amendment of, Letters of
Credit in the then standard form promulgated by the Issuing Bank.

“Letter of Credit Commitment” means the obligation of the Issuing Bank to Issue,
and the obligation of the Lenders severally to participate in, Letters of Credit
from time to time Issued or outstanding under Article VI in an aggregate amount
not to exceed on any date Fifty Million and No/100 Dollars ($50,000,000.00);
provided, that the Letter of Credit Commitment of each Lender is a part of its
Acquisition Loan Commitment, rather than a separate, independent commitment.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all unreimbursed drawings under all Letters of Credit that
have not been converted into Acquisition Loans pursuant to Section 6.3. The
Letter of Credit Exposure of any Lender shall be equal to such Lender’s Pro Rata
Share of Acquisition Loan Commitments multiplied by the total Letter of Credit
Exposure.

“Letter of Credit Fees” has the meaning specified in Section 6.7(a).

“Letter of Credit Obligations” means at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit then outstanding, plus (b) the amount of
all unreimbursed drawings under all Letters of Credit, including all outstanding
Loans outstanding under Section 6.3(b) or Section 6.3(c).

“Letter of Credit Related Documents” means the Letters of Credit, the Letter of
Credit Applications, the Letter of Credit Amendment Applications and any other
document relating to any Letter of Credit, including any of the Issuing Bank’s
standard documents for issuance of Letters of Credit.

“Letter of Credit Termination Date” has the meaning provided in Section 6.1(a).

“LIBO Rate” means with respect to a Borrowing the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) at which dollar deposits approximately equal
in principal amount to such Borrowing and for a maturity equal to the applicable
Interest Period are offered in immediately available funds to the principal
office of the Agent or the Alternative Currency Agent in London, England (or if
neither of said Agents, at the time any such determination is made, maintain an
office in London, England, the principal office of any Affiliate of either Agent
in London, England) by leading banks in the London interbank market for
Eurodollars at approximately 11:00 a.m., London, England time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, judgment lien or similar legal
process, conditional sale, title retention or other security interest, or any
lease in the nature thereof.

“Loan” means an Alternate Base Rate Loan, a Eurodollar Loan, an Acquisition
Loan, a Pounds Sterling Loan, a Eurocurrency Loan, a Floor Plan Loan, a Swing
Line Loan or a Swing Line Overdraft Loan; and “Loans” means all such Loans made
pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Agent’s Letter, the Floor Plan Agent’s Letter, the GM Borrower Guaranty, the
Intercreditor Agreements and all other documents and instruments executed by the
Borrowers or any other Person in connection with this Agreement and the Loans.

“Maintenance Capital Expenditures” means an amount equal to $175,000 per year
per Dealership.

“Mandatory Costs” means any additional costs to any Lender in connection with a
Eurocurrency or Pounds Sterling Loan due to such Lender’s compliance with the
rules or requirements of the Bank of England, the Financial Services Authority
of the United Kingdom or the European Central Bank as determined by such Lender,
which determination shall be conclusive absent manifest error.

“Manufacturer” means the manufacturer or a manufacturer appointed wholesale
distributor of a Motor Vehicle.

“Manufacturer/Dealer Statement” means a financial statement prepared by a Floor
Plan Borrower for a Manufacturer and delivered to the Manufacturer on a periodic
basis as required by the Manufacturer.

“Manufacturer’s Certificate” means any Manufacturer’s statement of origin,
certificate of origin or any other document evidencing the ownership or transfer
of ownership of a New Motor Vehicle from a Manufacturer to a Borrower.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), (i) a material adverse effect on the
financial condition, business, operations, assets or prospects of the Company
and its Restricted Subsidiaries, on a consolidated basis, (ii) a material
impairment of the ability of the Company and its Restricted Subsidiaries on a
consolidated basis to perform their Obligations under the Loan Documents or
(iii) a material impairment of the validity or enforceability of the Loan
Documents.

“Maturity Date” means June 1, 2016 or the earlier termination of the Commitments
under Section 5.5, Section 11.2 and Section 11.4 unless extended pursuant to
Section 5.16.

“Maximum Permissible Rate” has the meaning specified in Section 13.8.

“Motor Vehicle” means any motorized vehicle approved for highway use by any
State of the United States.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means for any Person, for any period of determination, the net
income (or net losses) of such Person and its Subsidiaries on a consolidated
basis as determined in accordance with GAAP after deducting, to the extent
included in computing said net income and without duplication, (i) the income
(or deficit) of any Person (other than a Wholly Owned Subsidiary of such
Person), in which such Person or any of its Subsidiaries has any ownership
interest, except to the extent that any such income has been actually received
by such Person or such Subsidiary in the form of cash dividends or similar cash
distribution, (ii) any income (or deficit) of any other Person accrued prior to
the date it becomes a Subsidiary of such Person or merges into or consolidates
with such Person, (iii) the gain or loss (net of any tax effect) resulting from
the sale of any capital assets, (iv) any gains or losses or other income which
are non-recurring or extraordinary, (v) any portion of the net income of any
Subsidiaries which is not available for distribution, (vi) any gains or losses
realized from the repurchase by any Person of such Person’s Indebtedness at a
discount or premium, (vii) non-cash impairment charges (net of any tax effect)
or asset write-offs or write-downs (net of any tax effect), (viii) write-downs
of deferred tax assets which were recorded prior to January 1, 2011 (net of any
tax effect), (ix) non-cash gains or losses (net of any tax effect) directly
relating to the mark to market of any Hedging Agreement required by FASB
Statement No. 133 and (x) any non-cash expense (net of any tax effect) relating
to stock-based compensation required under FASB Statement No. 123(R).

“New Lender” has the meaning specified in Section 5.18(b).

“New Lender Agreement” has the meaning specified in Section 5.18(b).

“New Motor Vehicle” means any Motor Vehicle not previously titled and which
Motor Vehicle is from the Manufacturer with which the Person owning said Motor
Vehicle has an executed Dealer/Manufacturer Agreement, excluding Demonstrators,
Rental Motor Vehicles and Program Cars.

“Note” and “Notes” mean each of the Acquisition Notes, the Floor Plan Notes and
the Swing Line Note.

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties, arising under any Loan Document or any Lender Hedging Agreement owing by
any Borrower or any Restricted Subsidiary of any Borrower to any Lender, the
Agent, the Floor Plan Agent, the Swing Line Bank or the Issuing Bank, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Activities” has the meaning specified in Section 12.3.

“Other Financings” has the meaning specified in Section 12.3.

“Other Taxes” has the meaning specified in Section 5.14(b).

“Out of Balance” means that (i) with respect to a Motor Vehicle, the outstanding
balance of the Floor Plan Loan pursuant to which such Motor Vehicle was
purchased exceeds the Floor Plan Advance Limit and (ii) with respect to a Floor
Plan Loan, the outstanding balance thereof has not been paid in accordance with
the terms of this Agreement; provided, however, that so long as the outstanding
balance of (y) Motor Vehicles for which cash has been received upon the sale
thereof shall have been received within five (5) days of the sale thereof and
(z) Sale Dated Motor Vehicles shall have been received within ten (10) days of
the sale thereof, such Loans shall not be considered Out of Balance.

“Overage Amount” has the meaning specified in Section 9.12(b).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” has the meaning specified in Section 9.16(a).

“Permitted Liens” means those Liens described in Section 10.2.

“Permitted New Vehicle Floor Plan Indebtedness” has the meaning specified in
Section 10.1(q).

“Permitted Real Estate Debt” means (i) Indebtedness of a Subsidiary existing as
of the Closing Date or incurred in connection with a Permitted Acquisition,
provided that such Indebtedness is secured solely by real estate, improvements,
fixtures, leases, rents and related real property rights of such Subsidiary used
in the day-to-day operations of its business and (ii) other Indebtedness and
related interest rate swap agreements of a Subsidiary, provided that such
Indebtedness is secured solely by real estate, improvements, fixtures, leases,
rents and related real property rights of such Subsidiary and further provided
that the amount of such indebtedness does not exceed 95% of the fair market
value of the real estate collateral securing such Indebtedness.

“Person” means any natural person, corporation, trust, business trust,
association, company, limited liability company, joint venture, partnership or
Governmental Authority.

“Plan” means a “pension plan,” as such term is defined in Section 3(2)(A) of
ERISA (other than a Multiemployer Plan), established or maintained by the
Company or any of its Subsidiaries or any ERISA Affiliate or as to which the
Company or any of its Subsidiaries or any ERISA Affiliate contributes or is a
member or otherwise may have any liability.

“Pounds Sterling” and the symbol £ means pounds sterling, the official currency
of the United Kingdom.

“Pounds Sterling Borrowing” means a Borrowing comprised of one or more Pounds
Sterling Loans.

“Pounds Sterling Loan” means an Acquisition Loan requested in Pounds Sterling
with respect to which the Company shall have selected an interest rate based on
the Pounds Sterling Rate.

“Pounds Sterling Rate” means, with respect of a Pounds Sterling Loan, the rate
per annum (rounded upwards, if necessary, to the next 1/100 of 1%), at which
Pounds Sterling approximately equal in principal amount to the requested
Borrowing and for a maturity equal to the applicable Interest Period, appear on
the applicable page of the Reuters Screen as of 11:00 a.m., London Time, on the
first day of such Interest Period. In the event that such rate does not appear
thereon (or otherwise on such service), the “Pounds Sterling Rate” for purposes
of this definition shall be determined by: (i) reference to such other
comparable publicly available service for displaying Pounds Sterling rates as
may be reasonably selected by the Alternative Currency Agent, or (ii) at the
option of the Alternative Currency Agent the rate at which Pounds Sterling
approximately equal in principal amount to such Borrowing and for a maturity
equal to the applicable Interest Period are offered in immediately available
funds to the principal office of the Alternative Currency Agent in London,
England.

“Prime Rate” has the meaning specified in the definition of the term “Alternate
Base Rate.”

“Pro Forma EBITDA” means, for any Person, for any period of determination,
EBITDA of such Person for the immediately preceding four fiscal quarters plus
(or minus), without duplication, the EBITDA for such four quarter period of any
Person acquired during such period as if such acquisition had occurred on the
first day of such four quarter period, provided, if a calculation of Pro Forma
EBITDA results in an increase in the Company’s Consolidated EBITDA by 10% or
more from the most recent date of determination, no such increase above 10%
shall be considered a part of any computation hereunder unless the applicable
calculations of Pro Forma EBITDA are based on supporting calculations and such
other information as the Agent may reasonably request to determine the accuracy
of such calculation.

“Pro Forma Floor Plan Interest Expense” means, for any Person, as of any period
of determination, Floor Plan Interest Expense of such Person for the immediately
preceding four fiscal quarters plus, without duplication, the Floor Plan
Interest Expense for such period of any Person acquired during such period, as
if acquired on the first day of such period.

“Pro Forma Rental Expense” means, for any Person, as of any period of
determination, Rental Expense of such Person for the immediately preceding four
quarters plus, without duplication, rental expense for such period of any Person
acquired during such period as if acquired on the first day of such four quarter
period.

“Pro Rata Share of Acquisition Loan Commitments” means, at any time, with
respect to any Acquisition Loan Lender, the percentage corresponding to a
fraction, the numerator of which shall be the amount of the Acquisition Loan
Commitment of such Lender and the denominator of which shall be the Total
Acquisition Loan Commitments; provided, that in the case of Section 5.19 when a
Defaulting Lender shall exist, such Defaulting Lender’s Acquisition Loan
Commitment shall be disregarded for purposes of determining the Total
Acquisition Loan Commitments.

“Pro Rata Share of Floor Plan Loan Commitments” means, at any time, with respect
to any Floor Plan Lender, the percentage corresponding to a fraction, the
numerator of which shall be the amount of the Floor Plan Loan Commitment of such
Lender and the denominator of which shall be the Total Floor Plan Loan
Commitments; provided, that in the case of Section 5.19 when a Defaulting Lender
shall exist, such Defaulting Lender’s Floor Plan Loan Commitment shall be
disregarded for purposes of determining the Total Floor Plan Loan Commitments.

“Pro Rata Share of Total Commitments” means, at any time, with respect to any
Lender, the percentage corresponding to a fraction, the numerator of which is
such Lender’s Commitment and the denominator of which shall be the aggregate
amount of the Total Commitment; provided, that in the case of Section 5.19 when
a Defaulting Lender shall exist, such Defaulting Lender’s Commitment shall be
disregarded for purposes of determining the Total Commitments.

“Program Car” means any Motor Vehicle in the current or immediately preceding
model year in readily saleable condition, previously used by a car rental
company as a part of its rental fleet or previously driven by an executive of a
Manufacturer before being offered for sale to the Company or any other Floor
Plan Borrower at a Manufacturer sponsored auction.

“Qualified Sale/Leaseback Transaction” means a sale by any of the Borrowers of
real property and related fixtures and accessories used in the ordinary course
of business, which property is, in a concurrent transaction, leased by such
Borrower from the purchaser thereof under a lease agreement, the terms of which,
as of the date of such transaction, based upon the immediately preceding four
fiscal quarters of the Company, would not cause the Company to be in Default
under any of the provisions of this Agreement.

“Quoted Rate” means the lesser of (i) rate of interest per annum offered by
Swing Line Bank in its sole discretion with respect to a Swing Line Loan or a
Swing Line Overdraft Loan, such rate to be derived from the LIBO Rate (or other
cost of funds, as selected by Swing Line Bank) on the applicable date of
determination, plus (x) 1.50% if such Loan is to finance New Motor Vehicles,
Demonstrators or Rental Motor Vehicles or (y) 1.75% if such Loan is to finance
Used Motor Vehicles or Program Cars, and (ii) the Highest Lawful Rate.

“Ratification Agreements” means those documents executed of even date herewith
that ratify the security documents and guaranties executed in connection with
the Fourth Amended and Restated Agreement.

“Re-Allocation Date” has the meaning specified in Section 5.18(e).

“Refunded Swing Line Loans” has the meaning specified in Section 4.5(a).

“Register” has the meaning specified in Section 13.3(d).

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Rental Expense” means, for any period, the aggregate amount of rental expense
according to GAAP with respect to leases of real and personal property (but
excluding obligations in respect of Capital Leases) for such period.

“Rental Motor Vehicle” means a Motor Vehicle less than two years old owned by a
Floor Plan Borrower and purchased directly from a Manufacturer as a New Motor
Vehicle and used as a service loaner vehicle or is periodically subject to a
rental contract with customers of the Floor Plan Borrower for loaner or rental
periods of up to thirty (30) consecutive days or is used by dealership personnel
in connection with parts and service operations.

“Reportable Event” means a Reportable Event as referenced in Section 4043(b)(3)
of ERISA, other than an event for which the 30-day notice requirement under
ERISA has been waived in regulations issued by the PBGC.

“Request for Borrowing” means, in connection with a Floor Plan Loan or a Swing
Line Loan, under the Floor Plan Commitment, a Request for Borrowing
substantially in the form attached hereto as Exhibit 1.1D, and in the case of an
Acquisition Loan or a Swing Line Loan under the Acquisition Commitment, a
Request for Borrowing substantially in the form attached hereto as Exhibit 1.1E.

“Required Lenders” means, at any time, Lenders holding more than fifty percent
(50%) of the Total Commitments in Dollars as shown on Schedule 1.1(a) or, after
all of the Commitments have terminated, more than fifty percent (50%) of the
Indebtedness outstanding under the Loan Documents, provided that any Swing Line
Loans shall be allocated among the Lenders pro rata.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of any arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Commitment” has the meaning specified in Section 3.4.

“Restricted Payment” means, as to any Person, any dividend or other distribution
of assets, properties, cash, rights, obligations or securities made by such
Person or any Subsidiary of such Person on account of shares of such Person’s
capital stock, or any partnership interest or similar ownership interest in such
Person, or any purchase, retirement, redemption or other acquisition made by
such Person or any Subsidiary of such Person of any of such Person’s capital
stock, partnership interest or similar ownership interest or warrants, rights or
options evidencing a right to acquire such shares or interests. Notwithstanding
the foregoing, the repurchase of Indebtedness that is convertible into common
stock shall not be considered a Restricted Payment.

“Restricted Subsidiary” means any direct or indirect Subsidiary of the Company
organized under the laws of the United States or any state, territory or other
political subdivision thereof and is directly owned by the Company or another
Restricted Subsidiary.

“Retail Loan Guarantees” means any Guarantee by the Company or any of its
Restricted Subsidiaries in favor of any Person of retail installment contracts
or other retail payment obligations in respect of Motor Vehicles sold to a
customer.

“Sale Dated” means, in connection with the sale of a Motor Vehicle, that closing
of the sale of such Motor Vehicle is pending financing or other contingencies.

“Security Agreement” means the Security Agreements executed in connection with
any of the Prior Agreements, executed by each of the Borrowers in favor of the
Agent for the benefit of the Lenders covering the assets of the Borrowers
described therein.

“Security Documents” means this Agreement, the Escrow and Security Agreement,
the Security Agreements, the Ratification Agreements, the agreements or
instruments described or referred to in Section 8.1(b) and any and all other
agreements or instruments now or hereafter executed and delivered by any
Borrower or any other Person in connection with, or as security for, the
payments or performance of any of the Obligations.

“Senior Secured Adjusted Leverage Ratio” means as of any date of determination,
for the Company and its Restricted Subsidiaries, the ratio of (a) Adjusted
Senior Secured Indebtedness as of such date to (b) (i) Consolidated Pro Forma
EBITDA as of such date plus Pro Forma Rental Expense, minus (ii) Pro Forma Floor
Plan Interest Expense of the Company and its Restricted Subsidiaries, determined
on a consolidated basis and after having given effect to any proposed
Acquisition, as of such date.

“Stockholders’ Equity” means, as of any date of determination, the consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries determined
in accordance with GAAP, after eliminating all intercompany items and after
deducting from stockholders’ equity such portion thereof as is properly
attributable to minority interests in Subsidiaries as reflected in the financial
statements most recently delivered.

“Subordinated Indebtedness” means (i) Indebtedness of any Borrower having
maturities and terms, and which is subordinated to payment of the Notes, and
approved (with respect to the maturity and subordination terms only, but
approval of the Agent and Floor Plan Agent shall not be required for the
incurrence of such Indebtedness generally) in writing by the Agent and the Floor
Plan Agent and which, in the aggregate, is less than ten percent (10%) of
Stockholders’ Equity and (ii) unsecured subordinated Indebtedness of the Company
(which may be Guaranteed by the Restricted Subsidiaries of the Company on an
unsecured basis) provided that such Indebtedness (x) is subordinated to payment
of the Notes as approved in writing by the Agent, (which approval of
subordination terms (including any description of “senior” debt) shall be
required for any such Indebtedness, including, without limitation, any
Indebtedness issued pursuant to supplemental indentures entered into under the
Subordinated Indenture dated August 13, 2003 among the Company, the subsidiary
guarantors named therein and Wells Fargo Bank, N.A. as Trustee), (y) does not
have a maturity before the Maturity Date, and (z) has terms that are no more
restrictive than the terms of the Loan Documents (taken as a whole in each case)
and further provided that, after giving effect to the issuance of such
Indebtedness, no Default or Event of Default shall have occurred or be
continuing or would occur as a result thereof.

“Subsidiary” means any Person of which or in which any other Person (the
“Parent”) or any other Subsidiary of the Parent owns directly or indirectly
fifty percent (50%) or more of:

(a) the combined voting power of all classes of stock having general voting
power under ordinary circumstances to elect a majority of the board of directors
of such Person, if it is a corporation;

(b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity; or

(c) the beneficial interest of such Person, if it is a trust, association or
other unincorporated organization.

“Swing Line Bank” means Comerica Bank and its successors and assignees as
provided in this Agreement.

“Swing Line Commitment” means, for the Swing Line Bank, its obligation to make
Swing Line Loans to the Floor Plan Borrowers up to $100,000,000; provided that,
subject to the provisions of Article IV, the Swing Line Commitment is a part of
the Floor Plan Loan Commitment rather than a separate, independent commitment.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
shall be equal to such Lender’s Pro Rata Share of Floor Plan Loan Commitments
multiplied by the total Swing Line Exposure.

“Swing Line Loan” has the meaning specified in Section 4.1(a).

“Swing Line Minimum Amount” means the amount of Swing Line Loans which in the
mutual determination of the Borrowers and the Floor Plan Agent shall remain
outstanding as of each Floor Plan Adjustment Date, which amount may change from
time to time as the Borrowers and the Floor Plan Agent shall mutually agree;
provided, however, the Swing Line Minimum Amount shall in any event not be in
excess of Fifty Million Dollars ($50,000,000).

“Swing Line Note” means the Note substantially in the form of Exhibit 1.1G, duly
executed by all of the Floor Plan Borrowers and payable to and delivered to the
Swing Line Bank, in the principal face amount of the Swing Line Commitment.

“Swing Line Overdraft Borrowing Request” has the meaning specified in Section
2.3(d)(iii)(4).

“Swing Line Overdraft Loan” has the meaning specified in Section 2.3(d)(iii)(4).

“TARGET Day” means any day on which the TARGET payment system is open for the
settlement of payments in Euros.

“Taxes” has the meaning specified in Section 5.14(a).

“Total Acquisition Loan Commitment” means, at any time, the aggregate amount of
the Acquisition Loan Commitments of all Lenders, as in effect at such time in
accordance with this Agreement, which Commitments, as of the Closing Date, equal
the Dollar equivalent of $250,000,000, whether designated partly in Dollars and
partly in one or more Alternative Currencies.

“Total Adjusted Leverage Ratio” means, as of any date of determination, for the
Company and its Restricted Subsidiaries on a consolidated basis, the ratio on
such date of (a) Adjusted Total Indebtedness to (b) the difference between
(i) Consolidated Pro Forma EBITDA plus Pro Forma Rental Expense and (ii) Pro
Forma Floor Plan Interest Expense of the Company and its Restricted
Subsidiaries, determined on a consolidated basis and after having given effect
to any proposed Acquisition, as of such date.

“Total Commitment” means, at any time, the aggregate amount of the Commitments
of all Lenders, as in effect at such time in accordance with this Agreement,
which Commitments, as of the Closing Date, equal the Dollar equivalent of
$1,350,000,000, whether designated all in Dollars or partly in Dollars and
partly in one or more Alternative Currencies.

“Total Floor Plan Loan Commitments” means at any time, the aggregate amount of
the Floor Plan Loan Commitments of all Lenders, as in effect at such time in
accordance with this Agreement, which Commitments, as of the Closing Date, equal
$1,100,000,000.

“Transferee” has the meaning specified in Section 5.14(a).

“Type” means any type of Loan determined with respect to the currency and/or the
interest rate option applicable thereto.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State of
Texas from time to time.

“Unrestricted Subsidiary” means any direct or indirect Subsidiary of the Company
that is not a Restricted Subsidiary and any Subsidiary of an Unrestricted
Subsidiary.

“Used Borrowing Base Calculation” means the calculations required by
Exhibit 9.5(i), which calculations shall include a calculation of the Floor Plan
Advance Limit in respect of Used Motor Vehicles.

“Used Motor Vehicle” means a Motor Vehicle that is in the current or preceding
four (4) model years and that is not a New Motor Vehicle, a Demonstrator or a
Rental Motor Vehicle and has been previously titled.

“Wholly Owned Subsidiary” means any Person of which the Company or its other
Wholly Owned Subsidiaries own directly or indirectly one hundred percent (100%)
of:

(a) the issued and outstanding shares of stock (except shares required as
directors’ qualifying shares and shares constituting less than two percent (2%)
of the issued and outstanding shares);

(b) the capital interest or profits interest of such Person, if it is a
partnership, joint venture or similar entity;

(c) the beneficial interest of such Person, if it is a trust, association or
other unincorporated organization; or

(d) any Foreign Subsidiary that is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Company, directly or indirectly, owns the
remaining equity interests in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.

Section 1.2 Accounting Terms.

(a) Except as otherwise herein specifically provided, each accounting term used
herein shall have the meaning given it under GAAP.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Agent and the
Lenders such calculations, financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities and the effects of Accounting Principles Bulletin 14-1 on
Interest Expense and Net Income shall be disregarded.

Section 1.3 Interpretation.

(a) In this Agreement, unless a clear contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any gender includes the other gender;

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iv) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;

(v) reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof, and reference to any Note includes any
note issued pursuant hereto in extension or renewal thereof and in substitution
or replacement therefor;

(vi) unless the context indicates otherwise, reference to any Article, Section,
Schedule or Exhibit means such Article or Section hereof or such Schedule or
Exhibit hereto;

(vii) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;

(viii) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding”; and

(ix) reference to any law means such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time.

(b) The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

(c) No provision of this Agreement shall be interpreted or construed against any
Person solely because that Person or its legal representative drafted such
provision.

ARTICLE II
THE FLOOR PLAN LOANS

Section 2.1 Floor Plan Loan Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties of the Borrowers herein set forth, each Floor Plan Lender severally
and not jointly agrees to make revolving credit loans (each such loan, a “Floor
Plan Loan”) to any Floor Plan Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date in an aggregate
amount not to exceed at any time such Lender’s Pro Rata Share of Floor Plan Loan
Commitments; provided, however, that, subject to Section 2.3(d)(iii), after
giving effect to all Floor Plan Loans and Swing Line Loans requested on any
date, the aggregate principal amount of all outstanding Floor Plan Loans and
Swing Line Loans shall not at any time exceed the aggregate Floor Plan Loan
Commitments and, further provided that the aggregate principal amount of all
outstanding Floor Plan Loans, Swing Line Loans, Acquisition Loans and Letter of
Credit Obligations shall not at any time exceed the Total Commitment. Subject to
the other terms and conditions hereof, any Floor Plan Borrower may borrow,
prepay and reborrow Floor Plan Loans under this Section 2.1.

Section 2.2 Floor Plan Loans.

(a) Each Floor Plan Loan Borrowing shall be in the minimum aggregate principal
amount of One Million Dollars ($1,000,000) and in integral multiples of One
Million Dollars ($1,000,000); provided that a Swing Line Loan, Swing Line
Overdraft Loan, Comerica Prime Rate Loan or a Floor Plan Loan resulting from a
Draft may be in any amount and shall consist of Floor Plan Loans of the same
Type made ratably by the Floor Plan Lenders in accordance with their respective
Pro Rata Share of Floor Plan Loan Commitments; provided, however, that the
failure of any Floor Plan Lender to make any Floor Plan Loan shall not relieve
any other Floor Plan Lender of its obligation to lend hereunder.

(b) Each Floor Plan Loan Borrowing shall be a Comerica Prime Rate Borrowing or a
Eurodollar Borrowing (other than those resulting from a Draft, which shall be
initially borrowed as Swing Line Loans bearing interest at the Quoted Rate) as
any of the Floor Plan Borrowers may request pursuant to Section 2.3. Each Floor
Plan Lender may fulfill its obligation to make Floor Plan Loans with respect to
any Eurodollar Loan by causing, at its option, any domestic or foreign branch or
Affiliate of such Floor Plan Lender to make such Loan, provided that the
exercise of such option shall not affect the obligation of the applicable Floor
Plan Borrower to repay such Loan in accordance with the terms of the applicable
Note.

(c) A Floor Plan Borrower shall not be entitled to request a Floor Plan
Borrowing hereunder until it (i) has executed and delivered to the Floor Plan
Lenders, as aforesaid, the Notes, and to the Swing Line Bank, a Swing Line Note,
or has joined such Notes by execution and delivery of an Addendum, (ii) has
become a party to this Agreement by execution and delivery of this Agreement or
an Addendum, and (iii) has become a party to the Security Documents, accompanied
in each case by authority documents, legal opinions and other supporting
documents as required by Agent, Floor Plan Agent and the Required Lenders
hereunder and has otherwise complied with the provisions of Section 9.16(b).

Section 2.3 Floor Plan Borrowing Procedure. Any Floor Plan Borrower may request
a Floor Plan Loan, (i) in the case of Floor Plan Loans, subject to Section 2.8
through Section 2.11, pursuant to a Draft, by delivery of such Draft in
accordance with the express terms of a Drafting Agreement or (ii) by delivery to
the Floor Plan Agent of a written Request for Borrowing. Floor Plan Loan
Borrowings are subject to the following and to the remaining provisions hereof:

(a) each such Request for Borrowing shall set forth the following information:

(i) the proposed date of such Borrowing, which must be a Business Day;

(ii) the aggregate amount of such requested Borrowing;

(iii) whether such Floor Plan Borrowing is to be a Comerica Prime Rate Loan or a
Eurodollar Loan, or in the case of a Swing Line Loan, a Loan at the Quoted Rate
(provided, however, that all Drafts shall be deemed to be requested as Swing
Line Loans at the Quoted Rate) and the Interest Period applicable thereto;

(iv) a description of the Motor Vehicle(s) purchased or to be purchased with the
proceeds of such Borrowing, including for each Motor Vehicle, its vehicle
identification number, make, model and purchase price, and whether such Motor
Vehicle is a New Motor Vehicle, Rental Motor Vehicle or Demonstrator; and

(v) certify that the conditions precedent set forth in Section 8.3 have been
satisfied as of such proposed Borrowing Date.

(b) each such Request for Borrowing shall be delivered to the Floor Plan Agent
(i) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., Houston,
Texas time, three (3) Business Days prior to the Borrowing Date of a proposed
Borrowing, and (ii) in the case of a Comerica Prime Rate Borrowing, not later
than 2:00 p.m., Houston, Texas time on the proposed Borrowing Date. In the case
of a Draft by a Manufacturer, such Request for Borrowing shall be deemed
delivered upon electronic Draft by such Manufacturer.

(c) the aggregate principal amount of each such Borrowing shall not exceed the
aggregate Floor Plan Advance Limit for the Motor Vehicles described in such
Request for Borrowing.

(d) Notwithstanding the foregoing,

(i) if the Floor Plan Agent has, at the request of the Required Lenders or
acting in its discretion according to the terms hereof, taken action to suspend
or terminate Drafts pursuant to one or more Drafting Agreements and such
Drafting Agreements have in fact been suspended or terminated in accordance with
their respective terms, then the Floor Plan Agent shall not fund the amount of
such Draft; and

(ii) if on any day the conditions precedent set forth in Section 8.3 have been
satisfied and (A) the aggregate principal amount of a Request for Borrowing of a
Floor Plan Loan, plus (B) the aggregate principal amount of all other Floor Plan
Loans then outstanding plus (C) the aggregate principal amount of all Swing Line
Loans (but minus the amount of any Swing Line Loans to be refunded with the
proceeds of such Borrowing) then outstanding exceeds the aggregate principal
amount of such Loans outstanding as of the immediately preceding Floor Plan
Adjustment Date and such Request for Borrowing is less than the available Swing
Line Commitment then such Borrowing shall constitute a Swing Line Loan and shall
be disbursed in accordance with the provisions of Article IV hereof; and

(iii) if on any day the conditions precedent set forth in Section 8.3 have been
satisfied and a Draft is presented for payment, the payment of which would cause
(A) the aggregate principal amount of all Floor Plan Loans then outstanding,
plus (B) the aggregate principal amount of all Swing Line Loans then
outstanding, plus (C) the aggregate principal amount of all Requests for
Borrowings of Floor Plan Loans outstanding as of such day to exceed the
aggregate Floor Plan Loan Commitments as of such day, then, in such event:

(1) the Company may either immediately reduce any pending Request for Borrowing
of a Floor Plan Loan which does not consist of a Draft or make a payment of
principal on Floor Plan Loans and/or Swing Line Loans in an amount which would
prevent the aggregate amounts described in (A), (B) and (C) above from exceeding
the aggregate Floor Plan Loan Commitments; or

(2) the Company may request an increase in the aggregate Floor Plan Loan
Commitments by converting a portion of the Acquisition Loan Commitment pursuant
to Section 5.5(b), and such Request for Borrowing shall be funded to the extent
of such increase; or

(3) if the Company does not elect to act under clause (1) or (2) above and if
there is a Reserve Commitment available under Section 3.4, then the aggregate
Floor Plan Loan Commitments shall be increased by the amount of such Reserve
Commitment, and such Draft shall be funded to the extent of such increase; or

(4) if there is no Reserve Commitment available, such Draft shall be deemed for
all purposes a Swing Line Overdraft Loan Borrowing Request (each a “Swing Line
Overdraft Borrowing Request”) and such Borrowing shall constitute a Swing Line
Overdraft Loan (each, a “Swing Line Overdraft Loan”) to be disbursed and subject
to the provisions of Section 4.6.

(e) Each Request for Borrowing may be in writing (including via facsimile) or
telephonic (if promptly confirmed in writing). Each Request for Borrowing, once
given, shall be irrevocable. Each of the Floor Plan Borrowers hereby authorizes
the Floor Plan Agent to disburse Floor Plan Loans under this pursuant to the
telephone instructions of any Person purporting to be a Person identified by
name on a written list of Persons authorized by each such Floor Plan Borrower to
make a Request for Borrowing for Floor Plan Loans on behalf of such Borrower(s).
Notwithstanding the foregoing, each of the Floor Plan Borrowers acknowledges and
agrees that the applicable Floor Plan Borrower shall bear all risk of loss
resulting from disbursements made upon any telephone request.

(f) If at any time between Floor Plan Adjustment Dates, the payment of all of a
Swing Line Loan would cause the outstanding balance of all Swing Line Loans to
be less than the Swing Line Minimum Amount, the Company may elect to cause such
funds to be invested in overnight funds or other securities held by Comerica
Securities, Inc. and acceptable to the Floor Plan Agent and the Lenders, which
investments shall be subject to the first priority security interest of the
Floor Plan Agent for the benefit of the Lenders to secure the outstanding
balance of the Obligations. The Floor Plan Agent and any of the Floor Plan
Borrowers may enter into an agreement from time to time to facilitate the
investment of such funds.

(g) The Floor Plan Agent may notify each Floor Plan Lender of any Request for
Borrowing in connection with Borrowings with respect to which the Floor Plan
Lenders will make advances pursuant to Section 2.4(c).

Section 2.4 Notice of Types of Floor Plan Loans and Interest Periods.

(a) On or before 10:00 a.m. Houston, Texas time, three (3) Business Days prior
to the last Business Day of each calendar month, the Company shall provide a
written (including via facsimile) Request for Borrowing to the Agent designating
the Type of Floor Plan Loans which will be outstanding commencing on the Floor
Plan Adjustment Date immediately following such notice until the next succeeding
Floor Plan Adjustment Date. If, for any reason, the Company does not deliver the
Request for Borrowing as herein provided, including, without limitation,
providing for three (3) Business Days’ notice, the Company shall be deemed to
have requested that on such Floor Plan Adjustment Date all Floor Plan Loans be
Eurodollar Borrowings.

(b) On or before 11:00 a.m. Houston, Texas time on each Floor Plan Adjustment
Date, the Floor Plan Agent shall provide written (including via facsimile)
notice to the Agent of the amount of (i) Floor Plan Loans outstanding, plus
(ii) Swing Line Loans (plus Swing Line Overdraft Loans, if any) outstanding in
excess of the Swing Line Minimum Amount, plus (iii) the amount of Floor Plan
Loans being requested pursuant to any Request for Borrowing of Floor Plan Loans,
as of 10:00 a.m., Houston, Texas time on such date. Upon receipt of such notice,
the Agent shall provide prompt written (including via fax) notice to the Floor
Plan Lenders advising them (A) that the amount of Floor Plan Loans required
pursuant to (i), (ii) and (iii) above is greater than the amount required as of
the immediately preceding Floor Plan Adjustment Date and, with respect to each
Floor Plan Lender, the amount of additional Floor Plan Loans to be advanced by
such Floor Plan Lender, (B) that the amount of Floor Plan Loans required
pursuant to (i), (ii) and (iii) above, has decreased since the immediately
preceding Floor Plan Adjustment Date and, with respect to each Floor Plan
Lender, the amount of such repayment to be made to such Floor Plan Lender, or
(C) that there is no change in the amount of Floor Plan Loans required pursuant
to (i), (ii) and (iii) above since the immediately preceding Floor Plan
Adjustment Date. Such notice shall also advise the Floor Plan Lenders of the
Type of Floor Plan Loans the Floor Plan Borrowers have selected, subject to
Section 5.15(b), for the period of time from the next Floor Plan Adjustment Date
to the next succeeding Floor Plan Adjustment Date.

(c) Each Floor Plan Lender shall, upon request from the Agent, from time to time
as herein provided, advance the amount required in connection with each such
Floor Plan Loan Borrowing by paying to the Agent in U.S. Dollars and in
immediately available funds on the same day as the proposed date for Borrowings
(that is not a Floor Plan Adjustment Date) pursuant to a Request for Borrowing
that has been delivered to the Floor Plan Lenders or on each Floor Plan
Adjustment Date, as applicable not later than 1:00 p.m., Houston, Texas time,
and, subject to satisfaction of the conditions set forth in Article VIII, and
the terms, provisions and conditions set forth in Section 2.3 and Section 4.3,
the Agent shall promptly and in any event on the same day, credit the amounts so
received to the account of the Floor Plan Agent, or, if a Floor Plan Loan
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Floor Plan Lenders. Upon receipt of such funds the Floor Plan Agent
shall promptly and in any event on the same day, credit the amount so received
to the account of the applicable Borrower.

(d) On each Floor Plan Adjustment Date if (i) Swing Line Loans (plus Swing Line
Overdraft Loans, if any) outstanding are greater than the Swing Line Minimum
Amount, the Swing Line Overdraft Loans shall be repaid and the Swing Line Loans
shall be reduced to the Swing Line Minimum Amount with proceeds advanced by the
Floor Plan Lenders pursuant to notices from the Floor Plan Agent given to the
Agent as provided in Section 2.4(b) and the Agent shall remit the proceeds of
such Floor Plan Loans to the Floor Plan Agent for application to the Swing Line
Loans (and to the Swing Line Overdraft Loans, if any) outstanding in excess of
the Swing Line Minimum Amount, or (ii) Swing Line Loans are less than the Swing
Line Minimum Amount, the Swing Line Bank shall make a Swing Line Loan to the
Floor Plan Borrowers in an amount required to cause the total amount of Swing
Line Loans outstanding to equal the Swing Line Minimum Amount and the Floor Plan
Agent shall remit the proceeds of such Swing Line Loan to the Floor Plan
Borrowers.

Section 2.5 Payments; Application of Payments.

(a) Each Floor Plan Borrower shall, on the Curtailment Date of a Motor Vehicle
financed hereunder, pay in full the Floor Plan Advance Limit with respect to
such Motor Vehicle.

(b) Upon the sale of any Motor Vehicle by a Floor Plan Borrower, such Floor Plan
Borrower shall pay in full the Floor Plan Advance Limit with respect to such
Motor Vehicle immediately upon the earliest to occur of: (i) with respect to
Motor Vehicles for which cash has been received upon the sale thereof, upon
receipt of payment, (ii) with respect to Sale Dated Motor Vehicles, within ten
(10) days of the date of such Motor Vehicle was sold and (iii) with respect to
Fleet Motor Vehicles, within thirty (30) days of the date of sale.

(c) Subject to the provisions of Section 2.3(e), payments required to be made by
any Floor Plan Borrower as set forth in Section 2.5(a) and Section 2.5(b) shall
be applied in the following order: (i) first, to the outstanding principal
balance of Swing Line Overdraft Loans, (ii) second, to the outstanding principal
balance of Swing Line Loans, (iii) third, only if no Swing Line Overdraft Loans
or Swing Line Loans are then outstanding, to the outstanding principal balance
of Floor Plan Loans that was funded from the Reserve Commitment, and
(iv) finally, only if no Swing Line Overdraft Loans or Swing Line Loans are then
outstanding and none of the outstanding principal balance of the Floor Plan
Loans has been funded from the Reserve Commitment, to the remaining outstanding
principal balance of the Floor Plan Loans.

(d) Each Floor Plan Borrower shall cause all proceeds from the sale of Motor
Vehicles financed hereunder to be deposited directly into an account of the
applicable Borrower with its financial institution which proceeds shall be
transferred to the Floor Plan Agent as Excess/Payments in Process for payment of
the Loans as provided in Section 2.5(b).

(e) An amount equal to two percent (2%) of the original principal amount of
Floor Plan Loans (or any portion thereof) attributable to each Rental Motor
Vehicle shall be payable on the fifteenth (15th) day of each month after the
date such Motor Vehicle is Deemed Floored.

Section 2.6 Title Documents. All original Manufacturer’s invoices and title
documents evidencing the Floor Plan Borrowers’ ownership of all of their Motor
Vehicles financed hereunder, including, without limitation, the Manufacturer’s
Certificate, shall be maintained in safekeeping by the Floor Plan Borrowers in a
manner acceptable to the Floor Plan Agent, unless and until a Floor Plan Event
of Default has occurred and is continuing. After the occurrence and during the
continuance of a Floor Plan Event of Default, the Floor Plan Agent may request
and the Floor Plan Borrowers shall deliver or cause to be delivered within three
(3) Business Days of such request, all such original Manufacturer’s invoices and
title documents being maintained by the Floor Plan Borrowers at the time of such
request and, immediately, all such original Manufacturer’s invoices and title
documents that later come into the possession of the Floor Plan Borrowers, to
the Floor Plan Agent, and the Floor Plan Agent shall retain or hold all such
original Manufacturer’s invoices and title documents so received. Thereafter,
for so long as such Floor Plan Event of Default shall be continuing, all such
original Manufacturer’s Certificates and title documents shall remain in the
Floor Plan Agent’s possession until the Floor Plan Loan Borrowing in connection
therewith or such ratable portion thereof in respect of a Motor Vehicle sold by
any Floor Plan Borrower has been paid in full; provided that, upon the
occurrence of a Floor Plan Event of Default and during the continuance thereof,
the Floor Plan Agent may transfer, as applicable, title documents delivered to
it pursuant to this Section 2.6 in connection with the sale of Motor Vehicles in
accordance with its rights provided for in this Agreement or the other Loan
Documents.

Section 2.7 Power of Attorney. For the purpose of expediting the financing of
Motor Vehicles under the terms of this Agreement and for other purposes relating
to such financing transaction, each of the Floor Plan Borrowers irrevocably
constitutes and appoints the Floor Plan Agent and any of its officers, and each
of them, severally, as its true and lawful attorneys-in-fact or attorney-in-fact
with full authority to act on behalf of, and in the name of, place, and stead
of, each such Floor Plan Borrower, regardless of whether or not an Event of
Default shall have occurred hereunder, to prepare, execute, and deliver any and
all instruments, documents, and agreements required to be executed and delivered
by each such Floor Plan Borrower necessary to evidence Floor Plan Loan
Borrowings (and if outstanding, Swing Line Overdraft Loans) hereunder and/or
after the occurrence and during the continuance of an Event of Default, to
evidence, perfect, or realize upon the security interest granted by this
Agreement, and/or any of the Loan Documents, including, without limitation, the
Notes evidencing the Floor Plan Loans, requests for advances, security
agreements, financing statements, other instruments for the payment of money,
receipts, manufacturer’s certificates of origin, certificates of origin,
certificates of title, applications for certificates of title, other basic
evidences of ownership, dealer reassignments of any of the foregoing,
affidavits, and acknowledgments. The foregoing power of attorney shall be
coupled with an interest, and shall be irrevocable so long as this Agreement
remains in effect, any Drafting Agreement remains in effect or any Obligations
remain outstanding under this Agreement or any of the Floor Plan Notes. Each of
said attorneys-in-fact shall have the power to act hereunder with or without the
other. The Floor Plan Agent may, but shall not be obligated to, notify the Floor
Plan Borrowers of any such instruments or documents the Floor Plan Agent has
executed on any Borrower’s behalf prior to such execution.

Section 2.8 Issuance of Drafting Agreements. Subject to the terms and conditions
of this Agreement, Floor Plan Agent shall, at any time and from time to time
from and after the Closing Date until thirty (30) Business Days prior to the
Maturity Date, upon the written request of the Company or the applicable Floor
Plan Borrower, countersigned by the Company, accompanied by applications, letter
of credit agreements and/or such other documentation related thereto as the
Floor Plan Agent may require, issue Drafting Agreements for the account of the
applicable Floor Plan Borrower.

Section 2.9 Conditions to Issuance. The Floor Plan Agent shall not be obligated
to enter into or issue a Drafting Agreement unless, as of the date of issuance
of such Drafting Agreement:

(a) the Company or the applicable Floor Plan Borrower requesting the Drafting
Agreement shall have delivered to the Floor Plan Agent not less than ten
(10) Business Days prior to the requested date for issuance (or such shorter
time as the Floor Plan Agent in its sole discretion may permit), a written
application and such other documentation (including without limitation a letter
of credit agreement if the Drafting Agreement is to be issued in the form of a
letter of credit) and the terms of such documents and of the proposed Drafting
Agreement shall satisfy the terms hereof and otherwise be satisfactory to Floor
Plan Agent;

(b) the conditions precedent set forth in Section 8.3 are satisfied;

(c) no order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the Floor Plan Agent from entering into or
issuing such Drafting Agreement; no Requirement of Law applicable to the Floor
Plan Agent and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Floor Plan Agent
shall prohibit the Floor Plan Agent, or request that the Floor Plan Agent
refrain, from issuing or entering into Drafting Agreements generally or such
Drafting Agreement in particular or shall impose upon the Floor Plan Agent with
respect to such Drafting Agreement any restriction, reserve or capital
requirement (for which the Floor Plan Agent is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Floor
Plan Agent any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which the Floor Plan Agent in good faith deems material to
it (relating to Drafts and Drafting Agreements); and

(d) the Floor Plan Agent does not receive written notice from any Lender, the
Agent or any Floor Plan Borrower, on or prior to the Business Day prior to the
requested date of issuance or entry into such Drafting Agreement, that one or
more of the applicable conditions contained in Article VIII (or in this
Section 2.9) has not been satisfied or that a Default (relating to a Floor Plan
Event of Default) or Floor Plan Event of Default has occurred and is continuing.

Each application for a Drafting Agreement issued by a Floor Plan Borrower
hereunder shall constitute certification by each of the Company and the
applicable Floor Plan Borrower of the matters set forth in Section 2.9(a) and
(b), and Floor Plan Agent shall be entitled to rely on such certification
without any duty of inquiry. Immediately upon the issuance or entering into by
the Floor Plan Agent of each Drafting Agreement (except in respect of any
Drafting Agreement issued or entered into by the Floor Plan Agent after it has
obtained actual knowledge that a Floor Plan Event of Default has occurred and is
continuing), each Floor Plan Lender, subject to Section 4.6 (relating to a Swing
Line Overdraft Loan), hereby irrevocably and unconditionally agrees to, and does
hereby, purchase from the Floor Plan Agent a participation in such Drafting
Agreement and each Draft thereunder in an amount equal to the product of (i) the
Pro Rata Share of Floor Plan Loan Commitments of such Floor Plan Lender and (ii)
the amount of each Draft presented by a Manufacturer.

Notwithstanding the foregoing, the Floor Plan Agent shall take such action as
necessary to terminate and suspend all Drafting Agreements effective ten
(10) days prior to the Maturity Date, and none of the Borrowers shall be
entitled to borrow under any Drafting Agreement after the date that is ten
(10) days prior to the Maturity Date. Provided, however, the immediately
foregoing sentence is intended only as a limitation to the Borrowers’ ability to
borrow under Drafting Agreements and not as an enlargement of the Floor Plan
Agent’s obligations hereunder.

Section 2.10 Drafts Under Manufacturers Drafting Letters.

(a) Each Draft submitted by a Manufacturer pursuant to a Drafting Agreement
shall constitute a Request for Borrowing of a Floor Plan Loan, a Swing Line
Loan, or a Swing Line Overdraft Loan, as the case may be. Upon its submission to
the Floor Plan Agent, the Floor Plan Agent shall pay such Draft, unless it has
been terminated or suspended. If the conditions precedent set forth in
Section 8.3 have been satisfied, then such payment shall constitute a Floor Plan
Loan in satisfaction of the Floor Plan Borrower’s reimbursement obligations in
respect of such payment. Notwithstanding the foregoing, subject to the terms and
conditions of Article XII hereof, the Floor Plan Agent may take all actions
reasonably necessary to suspend and/or terminate Drafts in accordance with
Section 11.4 and following the occurrence of any Default (relating to a Floor
Plan Event of Default) or Floor Plan Event of Default.

(b) Notwithstanding the obligation (if any) of the Floor Plan Agent to fund a
Draft, (i) if at any time any of the Floor Plan Borrowers has failed to satisfy
the conditions precedent for the Floor Plan Agent to make a Floor Plan Loan or
the Swing Line Bank to make a Swing Line Loan or a Swing Line Overdraft Loan,
(ii) subject to Section 2.3(d)(iii), if at any time the amount of such Draft
would cause the aggregate amount of Floor Plan Loans to exceed the aggregate
Floor Plan Loan Commitments, or (iii) after a Default (relating to a Floor Plan
Event of Default) or a Floor Plan Event of Default has occurred and is
continuing, then in any such event, the funding of such Draft shall not
constitute a waiver of any such condition, Default or Event of Default or
otherwise in any manner whatsoever affect the rights and remedies available to
the Floor Plan Agent, the Agent, the Swing Line Bank or any of the Floor Plan
Lenders or the Lenders hereunder. In any such event, the Floor Plan Borrowers
shall remain obligated to pay the amount of any Draft forthwith as set forth
herein and shall have all other duties and obligations applicable to the Floor
Plan Borrowers under this Agreement. Notwithstanding anything to the contrary
contained herein, each of the Floor Plan Borrowers shall bear all risk of loss
resulting from the payment of any Draft, or any resulting disbursements of the
Floor Plan Loans, Swing Line Loans or Swing Line Overdraft Loans, as the case
may be, whether or not due to the gross negligence, willful misconduct or fraud
of any Manufacturer.

(c) Subject to Section 11.4 hereof, each Floor Plan Lender shall be obligated to
fund Floor Plan Loans resulting from the presentation of Drafts, by making
available their respective Pro Rata Share of Floor Plan Loan Commitments of the
amounts so advanced, all in accordance with Section 2.2 hereof; provided,
however, that if for any reason the Floor Plan Agent is prohibited from making a
Floor Plan Loan in respect of any such Draft, each such Floor Plan Lender shall
be deemed to and unconditionally agrees to purchase from the Floor Plan Agent a
participation interest in the amount of such Draft (in the amount of its Pro
Rata Share of Floor Plan Loan Commitments). Notwithstanding the amount of the
aggregate Floor Plan Loan Commitments in effect from time to time, except with
respect to the notices terminating or suspending drafting privileges to be given
pursuant Section 11.1 or Section 11.4 hereof or any other notices given by the
Floor Plan Agent in response to the written direction of the Required Lenders,
the Floor Plan Agent shall not be obligated to terminate or suspend the drafting
privileges of any Manufacturer under the Drafting Agreements even though the
aggregate amount of Drafts which may be presented by Manufacturers under the
Drafting Agreements may exceed the amount of the aggregate Floor Plan Loan
Commitments in effect from time to time. Furthermore, (i) any limitations
contained in any of the Drafting Agreements (whether in respect of daily Drafts
to be presented or otherwise) are for informational purposes only and Floor Plan
Agent shall not be obligated to monitor or limit the amount of Drafts presented
or honored on the basis of any such limitations and (ii) any right of the Floor
Plan Agent, acting in its discretion and not at the direction or with the
concurrence of the Required Lenders, to terminate or suspend drafting privileges
of any Manufacturer or otherwise exercise any right or remedy shall be for the
sole benefit and protection of the Floor Plan Agent, and Floor Plan Agent shall
not owe any duty to any of the other Lenders with respect to such rights or
remedies or be required to exercise such rights or remedies to protect any of
the other Lenders.

Section 2.11 Obligations Absolute. The Obligations of the Floor Plan Borrowers
under this Agreement and any of the other Loan Documents to reimburse the Floor
Plan Agent for Drafts presented by a Manufacturer under a Drafting Agreement and
to repay any Swing Line Loans, the Floor Plan Loans or the Swing Line Overdraft
Loans, as the case may be, funded to pay a Draft shall be unconditional and
irrevocable. Such obligation shall be paid strictly in accordance with the terms
of this Agreement and each such other Loan Document under all circumstances,
including the following: (a) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents; (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations
of any Borrower in respect of any Draft or any Drafting Agreement or any other
amendment or waiver of or any consent to departure from all or any of the
applicable/related Loan Documents; (c) the existence of any claim, set-off,
defense or other right that any Floor Plan Borrower may have at any time against
any Manufacturer or any other beneficiary or transferee of any Drafting
Agreement (or any Person for whom any such beneficiary or such transferee may be
acting), the Floor Plan Agent or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by the related Loan
Documents or any unrelated transaction other than the defense of payment or
claims arising out of the gross negligence, bad faith or willful misconduct of
the Floor Plan Agent or the Swing Line Bank; (d) any Draft, demand, certificate
or other document presented under a Drafting Agreement proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (e) any loss or delay in the
transmission or otherwise of any document required in order to make a Draft
under any Drafting Agreement; (f) any payment by the Floor Plan Agent under any
Drafting Agreement against presentation of a draft or certificate that does not
strictly comply with the terms of any Drafting Agreement; (g) any payment made
by the Floor Plan Agent under any Drafting Agreement to any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of a successor to any beneficiary
or any transferee of any Drafting Agreement, including any arising in connection
with any Insolvency Proceeding; (h) any exchange, release or non-perfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from all or any of the Obligations of any Borrower in respect of any Drafting
Agreement; or (i) any other circumstance that might otherwise constitute a
defense available to, or discharge of, any Borrower other than the defense of
payment or claims arising out of the gross negligence, bad faith or willful
misconduct of the Floor Plan Agent or the Swing Line Bank.

ARTICLE III
ACQUISITION LOANS

Section 3.1 Acquisition Loan Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties of the Company herein set forth, each Acquisition Loan Lender
severally and not jointly agrees to make revolving credit loans to the Company
(each such loan, an “Acquisition Loan”) from time to time on any Business Day
during the period from the Closing Date to the Maturity Date in an aggregate
amount not to exceed at any time outstanding such Lender’s pro rata share of the
lesser of (a) the Acquisition Loan Advance Limit or (b) the aggregate amount of
the Acquisition Loan Commitments of all the Acquisition Loan Lenders; provided,
however, that, after giving effect to any Acquisition Loan Borrowing, the
aggregate amount of all outstanding Acquisition Loans and all outstanding Letter
of Credit Obligations shall not at any time exceed the aggregate Acquisition
Loan Commitments. Subject to the other terms and conditions hereof, the Company
may borrow, prepay and reborrow Acquisition Loans under this Section 3.1(a).

(b) Notwithstanding paragraph (a) above, Acquisition Loans may, at the option of
the Company, be requested in or converted into one of the Alternative Currencies
rather than Dollars in an amount up to the Equivalent Amount of not more than
$125,000,000 (the “Alternative Currency Sublimit”) calculated as of the date
such Loans are requested. If so requested, only those Acquisition Loan Lenders
designated on Schedule 1.1(a) as having Acquisition Loan Commitments in an
Alternative Currency shall participate in making such Loans, notwithstanding
that this results in such Lenders having amounts owing by the Company on a non
pro rata basis. Following the advance of an Acquisition Loan in an Alternative
Currency, the provisions of Section 3.2(c)(ii) shall apply to subsequent
Borrowings requested under the Acquisition Loan.

Section 3.2 Acquisition Loans.

(a) Each Acquisition Loan Borrowing shall be in the minimum aggregate principal
amount of One Million Dollars ($1,000,000) or Equivalent Amount in an
Alternative Currency (or the amount of a Letter of Credit Borrowing or the
remaining balance of the aggregate Acquisition Loan Commitments, if less) and an
integral multiple thereof, and shall consist of Acquisition Loans of the same
Type made by the applicable Acquisition Loan Lenders in accordance with their
respective Pro Rata Share of Acquisition Loan Commitments except as otherwise
set forth in Section 3.1(b), above; provided, however, that the failure of any
Lender to make any Acquisition Loan shall not relieve any other Lender of its
obligation to lend hereunder.

(b) Each Acquisition Loan Borrowing requested in Dollars shall be an ABR
Borrowing or a Eurodollar Borrowing, and each Acquisition Loan Borrowing
requested in Euros or Pounds Sterling shall be a Eurocurrency Borrowing or
Pounds Sterling Borrowing, respectively, as the Company may request, in a
Request for Borrowing delivered to the Agent in accordance with Section 3.3.
Each Acquisition Loan Lender may fulfill its Acquisition Loan Commitment with
respect to any Eurodollar, Eurocurrency or Pounds Sterling Loan by causing, at
its option, any domestic or foreign branch or Affiliate of such Lender to make
such Loan, provided that the exercise of such option shall not affect the
obligation of the Company to repay such Loan in accordance with the terms
hereof. Subject to the provisions of Section 3.3(b) and Section 5.9, Acquisition
Loan Borrowings of more than one Type may be outstanding at the same time.

(c) (i) Each applicable Acquisition Loan Lender shall make Acquisition Loans
equal to its then Pro Rata Share of the Acquisition Loan Commitments, if any, by
paying the amount required to the Agent in at its office in Chicago, Illinois in
U.S. Dollars or, if in an Alternative Currency, to the Alternative Currency
Agent in London and in immediately available funds not later than 1:00 p.m.,
Houston, Texas time, or London time, as applicable, on the proposed Borrowing
Date and, subject to satisfaction of the conditions set forth in Article VIII,
the Agent or the Alternative Currency Agent shall promptly, and in any event on
the same day, credit the amounts so received to the general deposit account of
the Company, with said Agent, or such other depository account as shall be
designated by the Company or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(ii) If a Borrowing under the Acquisition Loan is made in an Alternative
Currency, subsequent Acquisition Borrowings requested in, or converted into
Dollars shall be advanced first by Acquisition Loan Lenders that do not have
Acquisition Loan Commitments in an Alternative Currency until such time as the
amount owing to each of the Acquisition Loan Lenders under the Acquisition Loan
is equal to its Pro Rata Share of Acquisition Loan Commitments.

Section 3.3 Acquisition Loan Borrowing Procedure.

(a) In order to obtain an Acquisition Loan, the Company shall make an
irrevocable written request therefor (or, with respect to ABR and Eurodollar
Borrowings only, irrevocable telephone notice thereof, confirmed as soon as
practicable by written request) in the form of a Request for Borrowing (i) in
the case of an ABR Borrowing, to the Agent not later than 11:00 a.m., Houston,
Texas time, on the Borrowing Date, (ii) in the case of a Eurodollar Borrowing,
to the Agent not later than 11:00 a.m., Houston, Texas time, three (3) Business
Days before the Borrowing Date, and (iii) in the case of any Alternative
Currency Borrowing, to the Alternative Currency Agent not later than 11:00 a.m.,
London time, three (3) Business Days before the Borrowing Date. Each Request for
Borrowing shall be irrevocable and specify (1) whether the Loan then being
requested is to be an ABR, Eurocurrency, Pounds Sterling or a Eurodollar
Borrowing, (2) the Borrowing Date (which shall be a Business Day), (3) the
aggregate amount thereof, and (4) if a Eurodollar, Eurocurrency or Pounds
Sterling Loan is being requested, the Interest Period or Interest Periods with
respect thereto. If no election as to the Type of Acquisition Loan Borrowing is
specified for Dollar denominated Loans, such Borrowing shall be an ABR
Borrowing. If no Interest Period is specified, the Company shall be deemed to
have selected an Interest Period of one (1) month’s duration. The Agent shall
promptly advise the Lenders of any Request for Borrowing given by the Company
pursuant to this Section 3.3 and of each Lender’s portion of the requested
Acquisition Loan Borrowing.

(b) No more than eight (8) Acquisition Loans may be outstanding at any time. For
purposes of the foregoing, Borrowings comprised of Acquisition Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

Section 3.4 Reserve Commitment; Reduction of Acquisition Loan Advance Limit.
Notwithstanding the foregoing provisions of this Article III, in the event that
on any day the aggregate outstanding principal amount of all (a) Floor Plan
Loans, plus (b) Swing Line Loans, plus (c) Requests for Floor Plan Loan
Borrowings exceeds ninety-seven and one-half percent (97.5%) of the Total Floor
Plan Loan Commitments as of such date, then (i) a portion of the Total
Acquisition Loan Commitment (the “Reserve Commitment”) in an amount equal to the
lesser of (y) Five Million Dollars ($5,000,000) or (z) the entire remaining
unused portion of the Acquisition Loan Commitment as of such date, shall be
reserved and shall no longer be available for funding Acquisition Loans, and
(ii) the Acquisition Loan Advance Limit shall be reduced by the amount by which
the (x) Floor Plan Loans, plus (y) Swing Line Loans plus (z) Requests for Floor
Plan Loan Borrowings exceeds ninety-seven and one-half percent (97.5%) of the
Total Floor Plan Loan Commitments until the next Business Day on which such
condition no longer exists.

Section 3.5 Monthly Calculation of Outstanding Loans in Alternative Currencies.
On the first Business Day of each month, the Agent shall calculate the
Equivalent Amount of the then aggregate principal amount of all Loans in
Alternative Currencies for the purposes of determining if (a) the Company has
availability under (i) the Alternative Currency Sublimit to request additional
Loans in or conversions of existing Loans into one or more of the Alternative
Currencies during such month and (ii) the Acquisition Loan Advance Limit to
request additional Acquisition Loans, and (b) any prepayments of the Obligations
are due and payable by the Borrowers during such month pursuant to
Section 5.7(d) as a result of such calculation of the Equivalent Amount of the
then aggregate principal amount of all Loans in Alternative Currencies.

ARTICLE IV
SWING LINE LOANS

Section 4.1 Swing Line Commitments.

(a) The Swing Line Bank shall, on the terms and subject to the conditions
hereinafter set forth (including Section 4.3), make one or more advances (each
such advance being a “Swing Line Loan”) to any Floor Plan Borrower from time to
time on any Business Day during the period from the Closing Date to the Maturity
Date in an aggregate principal amount not to exceed at any time (not including
Swing Line Overdraft Loans) the aggregate amount of the Swing Line Commitment as
such amount may change from time to time.

(b) The Swing Line Bank may, on the terms and subject to the conditions
hereinafter set forth (including Section 4.3), make one or more Swing Line Loans
to any Floor Plan Borrower from time to time on any Business Day during the
period from the Closing Date to the Maturity Date in an aggregate principal
amount greater than the Swing Line Commitment but not to exceed at any time (not
including Swing Line Overdraft Loans) the aggregate amount of the Floor Plan
Loan Commitments of all the Lenders; provided, however, that after giving effect
to all Borrowings of Swing Line Loans, Floor Plan Loans and all Floor Plan Loans
requested on any date, the sum of the aggregate principal amount of all
outstanding Floor Plan Loans and Swing Line Loans (but excluding Swing Line
Overdraft Loans) shall not exceed the aggregate amount of the then applicable
aggregate Floor Plan Loan Commitments.

(c) Unless otherwise refinanced pursuant to Section 4.5, all Swing Line Loans
(including the Swing Line Overdraft Loans) shall be evidenced by the Swing Line
Note, under which advances, repayments and readvances may be made, subject to
the terms and conditions of this Agreement, and all other Swing Line Loans shall
be due and payable on each Floor Plan Adjustment Date. Each Swing Line Loan that
is a Eurodollar Loan shall mature and the principal amount thereof shall be due
and payable by the applicable Floor Plan Borrower, as the case may be, on the
last day of the Interest Period applicable thereto. In no event whatsoever shall
any outstanding Swing Line Loan be deemed to reduce, modify or affect any
Lender’s obligation to make Floor Plan Loans based upon its Pro Rata Share of
Floor Plan Loan Commitments.

Section 4.2 Accrual of Interest; Margin Adjustments. Each Swing Line Loan and
each Swing Line Overdraft Loan shall, from time to time after the date of such
Loan, bear interest at the Quoted Rate. The amount and date of each such Swing
Line Loan and each such Swing Line Overdraft Loan, the Quoted Rate, its Interest
Period, and the amount and date of any repayment shall be noted on the Swing
Line Bank’s records, which records will be conclusive evidence thereof, absent
manifest error; provided, however, that any failure by the Swing Line Bank to
record any such information shall not affect the obligations of the applicable
Floor Plan Borrower with respect thereto in accordance with the terms of this
Agreement and the Loan Documents, and, further provided, that, upon the
occurrence and during the continuance of a Floor Plan Event of Default and
commencing on the last day of any applicable Interest Period, each Swing Line
Loan shall bear interest at the Comerica Prime-based Rate.

Section 4.3 Requests for Swing Line Loans.

(a) On the Closing Date, subject to the terms and conditions hereunder set
forth, the Swing Line Bank shall make a Swing Line Loan to one or more of the
Floor Plan Borrowers pursuant to a Request for Borrowing in an amount equal to
the Swing Line Minimum Amount.

(b) On any day that a Request for Borrowing constitutes a Request for Borrowing
of a Swing Line Loan pursuant to Section 2.3(d)(ii), the applicable Floor Plan
Borrower shall be deemed to have delivered to Swing Line Bank a Request for
Borrowing in connection therewith, subject to the following and to the remaining
provisions of this Section 4.3:

(i) the aggregate principal amount of such requested Swing Line Loan Borrowing,
plus the aggregate principal amount of all other Swing Line Loans then
outstanding shall not exceed the Swing Line Commitment;

(ii) such Request for Borrowing shall be irrevocable and shall constitute a
certification by the Company of the provisions of Section 8.3; and

(iii) such Request for Borrowing may be in writing (including via facsimile) or
telephonic (if promptly confirmed in writing). Each of the Floor Plan Borrowers
hereby authorizes the Swing Line Bank to disburse Swing Line Loans pursuant to
the telephone instructions of any Person purporting to be a Person identified by
name on a written list of Persons authorized by each such Floor Plan Borrower to
make Requests for Borrowings of Swing Line Loans on behalf of such Floor Plan
Borrowers. Notwithstanding the foregoing, each of the Floor Plan Borrowers
acknowledges and agrees that such Floor Plan Borrower shall bear all risk of
loss resulting from disbursements made upon any telephone request.

Section 4.4 Disbursement of Swing Line Loans. Subject to receipt of a Request
for Borrowing of a Swing Line Loan and to the other terms and conditions of this
Agreement, the Swing Line Bank shall make available to any Floor Plan Borrower
the amount so requested, in same day funds, not later than 1:00 p.m., Houston,
Texas time on the Borrowing Date of such Swing Line Loan, by credit to an
account of the applicable Floor Plan Borrower maintained with the Swing Line
Bank or to such other account or third party as such Floor Plan Borrower may
reasonably direct. The Swing Line Bank shall promptly notify the Floor Plan
Agent of any Swing Line Loan by telephone or facsimile.

Section 4.5 Refunding of or Participation Interest in Swing Line Loans.

(a) On any Floor Plan Adjustment Date or upon the occurrence and during the
continuance of an Event of Default other than those described in paragraph
(b) below, the Swing Line Bank in its sole and absolute discretion (subject, and
in addition to, ordinary course settlements as set forth in Section 2.4(d)) may,
on behalf of any Floor Plan Borrower (each of whom hereby irrevocably directs
the Swing Line Bank to act on its behalf), make a written (including via fax)
request to the Floor Plan Agent, requesting the Floor Plan Lenders (including
the Swing Line Bank in its capacity as a Floor Plan Lender) to make Floor Plan
Loans in an amount equal to the outstanding principal amount of the Swing Line
Loans in accordance with each Floor Plan Lender’s respective Pro Rata Share of
Floor Plan Loan Commitments (including the portion thereof which constitutes the
Swing Line Minimum Amount but excluding Swing Line Overdraft Loans). Upon
receipt of such request, the Floor Plan Agent shall promptly provide notice of
such request to the Floor Plan Lenders. Such loans (the “Refunded Swing Line
Loans”) shall accrue interest at (i) the Comerica Prime-based Rate, if requested
upon the occurrence of an Event of Default, or (ii) the LIBO Rate plus the
Applicable Margin or the Comerica Prime-based Rate, at the Borrowers’ option, if
requested on any Floor Plan Adjustment Date. Notwithstanding anything to the
contrary contained herein, no such request shall require any Floor Plan Lender
to make Floor Plan Loans in excess of such Floor Plan Lender’s Floor Plan Loan
Commitment on the date such request is made. Unless an Event of Default has
occurred and is continuing, Refunded Swing Line Loans shall not be subject to
the indemnification provisions of Section 5.10, and no losses, costs or expenses
may be assessed by the Swing Line Bank against the applicable Floor Plan
Borrower or the other Floor Plan Lenders as a consequence thereof. Unless an
Event of Default described in Section 11.1(f), Section 11.1(g), Section 11.3(d),
Section 11.3(e), Section 11.3(f), or Section 11.3(g) shall have occurred (in
which event the procedures of Section 4.5(b) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Floor Plan Loan are then satisfied, each Floor Plan Lender shall within two
(2) Business Days following receipt of notice from the Floor Plan Agent make the
proceeds of its Floor Plan Loan available to the Floor Plan Agent for the
benefit of the Swing Line Bank.

(b) If, prior to making of a Refunded Swing Line Loan pursuant to
Section 4.5(a), an Event of Default described in Section 11.1(f),
Section 11.1(g), Section 11.3(d), Section 11.3(e), Section 11.3(f), or
Section 11.3(g) shall have occurred, each Floor Plan Lender shall, in the manner
provided in Section 2.10(a) and Section 2.10(c), on the date such Floor Plan
Loan was to have been made, purchase from the Swing Line Bank participation
interests in the Refunded Swing Line Loan equal to such Floor Plan Lender’s Pro
Rata Share of the Floor Plan Loan Commitments; provided, however, except for any
Borrowing which occurs as a result of a Draft made prior to the effective
suspension or termination of the Drafting Agreement pursuant to which such
Borrowing occurred which Borrowing is subject to Section 2.10, no Floor Plan
Lender shall be obligated to purchase a participation interest in a Refunded
Swing Line Loan to the extent such Loan was made by the Swing Line Bank when the
conditions precedent in Section 8.3 were not satisfied.

(c) Subject to Section 4.5(b), above, each Floor Plan Lender’s obligation to
make Floor Plan Loans and to purchase participation interests in accordance with
Section 4.5(a) and Section 4.5(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
setoff counterclaim, recoupment, defense or other right which such Floor Plan
Lender may have against the Swing Line Bank, any Floor Plan Borrower or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of
any Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any Floor Plan Borrower or any other Person;
(iv) any breach of this Agreement by any Floor Plan Borrower or any other
Person; (v) any inability of any Floor Plan Borrower to satisfy the conditions
precedent to a Borrowing set forth in this Agreement on the date upon which such
Floor Plan Loan is required to be made or such participating interest is to be
purchased; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If any Floor Plan Lender does
not make available to the Floor Plan Agent the amount required pursuant to
Section 4.5(a) or Section 4.5(b), as the case may be, the Swing Line Bank shall
be entitled to recover such amount on demand from such Floor Plan Lender,
together with interest thereon for each day from the date of non-payment until
such amount is paid in full at the Federal Funds Effective Rate.

(d) Refunded Swing Line Loans which are funded by the Floor Plan Lenders after
two (2) Business Days’ notice as provided in Section 4.5(a) shall thereafter
become Floor Plan Loans and, subject to any right of acceleration herein
provided, shall remain outstanding until the next succeeding Floor Plan
Adjustment Date. Such Loans shall accrue interest in favor of the Floor Plan
Lenders in accordance with each Floor Plan Lender’s respective Pro Rata Share of
Floor Plan Loan Commitments at the Comerica Prime-based Rate. On the next
succeeding Floor Plan Adjustment Date, such Loans shall be treated as all other
Floor Plan Loans outstanding in accordance with the provisions of
Section 2.4(b).

Section 4.6 Swing Line Overdraft Loans.

(a) On any day that a Request for Borrowing of a Floor Plan Loan constitutes a
Swing Line Overdraft Borrowing Request pursuant to Section 2.3(d)(iii), the
applicable Floor Plan Borrower shall be deemed to have delivered a Swing Line
Overdraft Borrowing Request. Such Swing Line Overdraft Borrowing Request shall
be irrevocable and shall constitute a certification by the Company of the
provisions of Section 8.3.

(b) Swing Line Overdraft Loans shall be made only by the Swing Line Bank, solely
for its own account and shall not be subject to the provisions of Section 4.5;
provided, however, at any time a Swing Line Overdraft Loan is outstanding, all
funds received from any source (other than deposits already in the Cash
Collateral Account) in respect of this Agreement shall be applied first to the
payment in full of the Swing Line Overdraft Loans; and the Floor Plan Agent, the
Agent and the Lenders, as the case may be, shall remit to the Swing Line Bank,
and the Swing Line Bank shall have the right to receive, all payments (including
any prepayments) of principal and interest made by any Borrower in respect of
any Loan and all other proceeds of Collateral securing the Loans for application
and reduction of the aggregate principal amount of outstanding Swing Line
Overdraft Loans.

ARTICLE V
ALL LOANS

Section 5.1 Notes; Advancement and Repayment of Loans.

(a) All Loans made hereunder may be advanced by each Lender, at its option, from
its primary place of business or its Applicable Lending Office, which locations
may change from time to time (subject to the provisions of Section 5.14) during
the term hereof, and shall be evidenced by the Notes or the Swing Line Note, as
the case may be and payable as therein provided, which Notes shall be dated the
Closing Date, and shall be in an aggregate principal amount equal to the Total
Commitments on such date. The outstanding principal balance of such Loans and
all interest thereon and all the Obligations, as evidenced by the Notes, shall
be due and payable in the currency in which said Loan was made in accordance
with the terms and provisions of this Agreement and on the Maturity Date. Each
Note shall bear interest from its date on the outstanding principal balance
thereof as provided in Section 5.2.

(b) Each Lender or the Agent, on its behalf, and the Swing Line Bank is hereby
authorized by each Borrower to endorse on a schedule attached to the Notes
delivered to it (or a computer generated supplement thereto, which supplement
shall be deemed to be a part thereof), or otherwise record in such Lender’s or
Agent’s, as the case may be, internal records, an appropriate notation
evidencing the date and amount of each Loan, as well as the date and amount of
each payment and prepayment with respect thereto; provided, that the failure of
any Lender or the Agent or the Swing Line Bank to make such a notation or any
error in such a notation shall not affect the Obligations of any Borrower
hereunder, under the Notes or under the Swing Line Note.

Section 5.2 Interest on Loans.

(a) Subject to the provisions of Section 5.3, each Alternate Base Rate Loan
shall bear interest at a rate per annum, equal to the lesser of (i) the
Alternate Base Rate plus the Applicable Margin for Alternate Base Rate Loans and
(ii) the Highest Lawful Rate (if the Alternate Base Rate is based on the Prime
Rate, computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be; or if the Alternate Base Rate is based on
the Federal Funds Effective Rate or the LIBO Rate, computed on the basis of the
actual number of days elapsed over a year of 360 days).

(b) Subject to the provisions of Section 5.3, each Comerica Prime Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) equal
to the lesser of (i) the Comerica Prime-based Rate in effect from time to time
and (ii) the Highest Lawful Rate.

(c) Subject to the provisions of Section 5.3, (i) each Eurodollar, Eurocurrency
or Pounds Sterling Loan which is an Acquisition Loan shall bear interest at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days for Eurocurrency and Eurodollar Loans and 365 days for Pounds
Sterling Loans) equal to the lesser of (1) the LIBO Rate, Eurocurrency Rate or
Pounds Sterling Rate, respectively, for the Interest Period in effect for such
Loan plus the Applicable Margin for such Loans, and each change in the
Applicable Margin shall apply to all such Loans that are outstanding during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change, even if the
effective date occurs in the middle of an Interest Period and (2) the Highest
Lawful Rate; and (ii) each Eurodollar Loan which is a Floor Plan Loan (excluding
Swing Line Loans) shall bear interest at a rate per annum (computed on the basis
of the actual number of days elapsed over a year of 360 days) equal to the
lesser of (1) LIBO Rate for the Interest Period in effect for such Loan plus:
(A) 1.50% if such Loan is to finance New Motor Vehicles, Demonstrators or Rental
Motor Vehicles or (B) 1.75% if such Loan is to finance Used Motor Vehicles or
Program Cars and (2) the Highest Lawful Rate.

(d) Interest on each Swing Line Loan to which the Quoted Rate applies at
Borrower’s option and Swing Line Overdraft Loan and Drafts shall bear interest
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the lesser of (i) the Quoted Rate for the
Interest Period in effect for such Loan and (ii) the Highest Lawful Rate.

(e) Interest on each Acquisition Loan, each Swing Line Loan and each Floor Plan
Loan shall be payable in arrears on each Interest Payment Date applicable to
such Loan except as otherwise provided in this Agreement. The applicable LIBO
Rate, Eurocurrency Rate or Pounds Sterling Rate and the Alternate Base Rate
shall be determined by the Agent, the Comerica Prime-based Rate shall be
determined by the Floor Plan Agent, and the Quoted Rate shall be determined by
the Swing Line Bank, and such determinations shall be conclusive absent manifest
error. The Agent or Floor Plan Agent, as applicable, shall promptly advise the
Borrowers and each Lender of each such determination.

Section 5.3 Interest on Overdue Amounts. If any Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount due
hereunder, by acceleration or otherwise, such Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a period of 365/366 days) equal to the lesser of (a) the
Highest Lawful Rate and (b) (i) the Alternate Base Rate plus two percent (2%)
per annum in the case of any Loans denominated in Dollars, and (ii) the then
applicable rate plus 3% per annum in the case of any Loans denominated in Euros
or Pounds Sterling.

Section 5.4 Fees.

(a) The Company shall pay to the Agent, within three Business Days after the
last day of each March, June, September and December and on the Maturity Date,
in immediately available funds, (i) for the pro rata benefit of the Floor Plan
Lenders, a Floor Plan Loan Commitment fee (the “Floor Plan Loan Commitment Fee”)
equal to twenty one-hundredths of one percent (0.20%) per annum times the
average unused amount of the Floor Plan Loan Commitments during the immediately
preceding fiscal quarter (or shorter portion thereof) just ended (including any
unused portion of the Acquisition Loan Commitments that has been reallocated or
converted to the Floor Plan Loan Commitment in accordance with the terms
hereof); (ii) for the benefit of the Acquisition Loan Lenders, ratably in
accordance with the actual amount of such Lender’s available Acquisition Loan
Commitment (after giving effect to all outstanding Loans thereunder) an
Acquisition Loan Commitment fee (the “Acquisition Loan Commitment Fee”) equal to
the sum of (x) the average unused amount of the Acquisition Loan Commitments
times the applicable Commitment Fee Rate set forth in the table contained in the
definition of Applicable Margin and (y) to the extent that the average
Acquisition Loan Commitments, after giving effect to any reallocation of
Acquisition Loan Commitments to the Floor Plan Loan Commitments in accordance
with the terms hereof, is less than $100,000,000, an amount equal to the unused
portion of the Acquisition Loan Commitments that has been reallocated or
converted to the Floor Plan Loan Commitment in accordance with the terms hereof
and that reduces the Acquisition Loan Commitments below $100,000,000 times the
difference between the applicable Commitment Fee Rate set forth in the table
contained in the definition of Applicable Margin and twenty one-hundredths of
one percent (0.20%) per annum in each such case during the immediately preceding
fiscal quarter (or shorter period thereof) just ended. All Commitment Fees under
this Section 5.4(a) shall be computed on the basis of the actual number of days
elapsed in a year of 365 or 366 days, as the case may be. The Commitment of a
Lender shall be deemed “unused” to the extent and in the amount such Lender is
obligated to fund future Loans or Letter of Credit Obligations of any Borrower
regardless of whether or not any amounts are outstanding under any Swing Line
Loan. For purposes of calculating the “unused” amount of the Acquisition
Commitments, Acquisitions Loans made in Alternate Currencies shall be deemed to
be outstanding in the Equivalent Amount, calculated as of the date each
Acquisition Loan was made. The Floor Plan Loan Commitment Fees and the
Acquisition Loan Commitment Fees due to each Lender shall commence to accrue on
the Closing Date and cease to accrue on the earlier of the Maturity Date and the
termination of the Commitments of such Lender pursuant to Section 5.5 or
Section 13.3(b).

(b) The Company shall pay the Agent and J.P. Morgan Securities LLC the fees (the
“Agency Fees”) in such amount and on such dates as may be agreed among the
Company, the Agent and J.P. Morgan Securities LLC, for their account, as
applicable, as set forth in that certain letter agreement dated May 11, 2011
among said parties (the “Agent’s Letter”).

(c) The Company shall pay the Floor Plan Agent the floor plan agency fees
(“Floor Plan Agency Fees”) in such amount and on such dates as may be agreed
among the Company and the Floor Plan Agent pursuant to that certain letter
agreement between said parties dated June 20, 2011 between said parties (the
“Floor Plan Agent’s Letter”).

(d) The Company shall pay the Agent for the benefit of the Floor Plan Lenders,
according to their Pro Rata Share of Floor Plan Loan Commitments, a fee in the
amount of $750.00 for each day any Swing Line Overdraft Loan is outstanding; and
such amount (if any) shall be payable on the last Business Day of each month.

(e) The Company shall pay to the Agent for the benefit of the Lenders on the
Closing Date the fees payable to the Lenders as provided in the Agent’s Letter.

Section 5.5 Termination, Reduction or Conversion of Commitments.

(a) Upon at least three (3) Business Days’ prior written notice to the Agent,
the Company may at any time, in whole or in part, permanently terminate or
permanently reduce the Total Commitments, among the Lenders in accordance with
(i) their respective Pro Rata Share of Floor Plan Loan Commitments, and
(ii) their respective Pro Rata Share of Acquisition Loan Commitments; provided
(x) any such partial reduction of the Total Commitments shall be in minimum
aggregate increments of Five Million Dollars ($5,000,000); (y) any such partial
reduction shall be made ratably between the Total Floor Plan Loan Commitment and
the Total Acquisition Loan Commitment respectively, and pro rata among the
Lenders within each type of Commitment, and (z) no reduction shall reduce the
amount of the Total Acquisition Loan Commitment to an amount which is less than
the Letter of Credit Obligations outstanding at such time. In connection with
any such reduction, the Floor Plan Agent in its sole discretion may, or at the
direction of the Required Lenders shall, suspend and/or terminate all or any
portion of the then outstanding Drafting Agreements. In addition, (i) no such
reduction shall cause the Total Acquisition Loan Commitment to exceed its
percentage of the Total Commitments in effect on the Closing Date and (ii) the
ratio of such Lender’s Floor Plan Loan Commitment to such Lender’s Acquisition
Loan Commitment shall never be less than such ratio on the Closing Date.

(b) Subject to Section 5.5(a) above and the provisions contained in this
paragraph (b), at any time there exists any unused portion of the Acquisition
Loan Commitments, the Company may request in writing the Agent to convert all or
a part of such unused portion of the Acquisition Loan Commitments into Floor
Plan Loan Commitments, provided, following such conversion, the total of the
Acquisition Loan Commitments shall never be less than an amount equal to (i) the
sum of all Acquisition Loans then outstanding, plus (ii) all Letter of Credit
Obligations then outstanding, plus (iii) any Reserve Commitment; and in such
event and following five (5) days prior written notice from the Company to the
Agent, the Floor Plan Loan Commitments shall, upon such request, be increased by
the amount so requested by the Company, such amount together with the
Acquisition Loan Commitments not to exceed the Total Commitment. At any time
there exists any unused amount of a converted portion of the Floor Plan Loan
Commitments, the Company may request the Agent to reverse any such portion
thereof, in whole or in part, and in such event the Floor Plan Loan Commitments
and the Acquisition Loan Commitments shall be restored, as applicable, in the
respective amounts so requested by the Company.

(c) Upon any such conversion of Acquisition Loan Commitments into Floor Plan
Loan Commitments or vice versa, the Floor Plan Loan Commitments shall be
increased or decreased, as the case may be, pro rata among the Floor Plan
Lenders, and the Acquisition Loan Commitments shall be increased or decreased,
as the case may be, in an aggregate amount of the corresponding increase or
decrease in the Floor Plan Loan Commitments, which increase or decrease in the
Acquisition Loan Commitments shall be allocated among the Acquisition Loan
Lenders based on their Pro Rata Share of Acquisition Loan Commitments.

(d) At the time the Commitments of any Lender are terminated or reduced pursuant
to Section 5.5(a), the Company shall pay to the Agent for the account of each
such Lender, the Floor Plan Loan Commitment Fees and the Acquisition Loan
Commitment Fees on the amount of such terminated or reduced Commitments owed to
the date of such termination or reduction.

(e) Each of the Commitments shall automatically and permanently terminate on the
Maturity Date.

Section 5.6 Alternate Rate of Interest. If on the day two (2) Business Days
prior to the commencement of any Interest Period for a Eurodollar, Eurocurrency
or Pounds Sterling Borrowing, the Agent shall have determined that: (a) deposits
in the requested currency in the amount set forth in the such Request for
Borrowing are not generally available in the London interbank market or that the
rate at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender or the Swing Line Bank of making or maintaining
the principal amount of such Loan comprising such Borrowing during such Interest
Period, or (b) reasonable means do not exist for ascertaining the LIBO Rate,
Eurocurrency Rate or Pounds Sterling Rate, as applicable, then the Agent shall
as soon as practicable thereafter give written notice of such determination to
the Company, the Lenders and/or the Swing Line Bank; and any request by a
Borrower for the making of any such Borrowing denominated in Dollars shall,
until the circumstances giving rise to such notice no longer exist, be deemed to
be a request for a Borrowing to be comprised of (i) if such Borrowing is a Floor
Plan Loan Borrowing, Comerica Prime Rate Loans or (ii) if such Borrowing is an
Acquisition Loan Borrowing funded in Dollars, Alternate Base Rate Loans. If such
Borrowing is a Eurocurrency or Pounds Sterling Borrowing, such request shall be
deemed to be withdrawn. Each determination of the Agent hereunder shall be
conclusive, absent manifest error.

Section 5.7 Prepayment of Loans; Mandatory Reduction of Indebtedness.

(a) So long as no Swing Line Overdraft Loans are outstanding, each Acquisition
Loan Borrowing, each Floor Plan Loan Borrowing and each Swing Line Loan may be
prepaid at any time and from time to time, in whole or in part, subject to the
requirements of Section 5.10, but otherwise without premium or penalty, upon at
least three (3) Business Days’ prior written or facsimile notice to the Agent.
Each Swing Line Overdraft Loan Borrowing may be prepaid at any time and from
time to time, in whole or in part, subject to the requirements of Section 5.10,
but otherwise without premium or penalty. Any prepayments of Acquisition Loans
shall be made in the currency in which the Acquisition Loan being repaid was
made.

(b) On the date of any termination or reduction of the Total Commitments
pursuant to Section 5.5(a), each of the Borrowers shall prepay the Loans in an
amount equal to the amount by which the Commitments are being so terminated or
reduced, as shall be necessary in order that the aggregate principal amount of
the Loans and Letter of Credit Obligations outstanding will not exceed the Total
Commitments following such termination or reduction. All prepayments under this
paragraph shall be subject to Section 5.10.

(c) Each notice of prepayment shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan (or portion thereof) and
the Type of Loan to be prepaid. All prepayments shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.

(d) Subject to the provisions of Section 2.3(d)(iii), if at any time and for any
reason:

(i) the aggregate principal amount of all (y) Floor Plan Loans outstanding, plus
(z) Swing Line Loans outstanding shall exceed the Total Floor Plan Loan
Commitments at such time, or

(ii) the aggregate principal amount of all Loans in Alternative Currencies shall
exceed the Alternative Currency Sublimit by an amount greater than five percent
(5%) of the Alternative Currency Sublimit, or

(iii) the aggregate principal amount of all (x) Acquisition Loans, plus
(y) Letter of Credit Obligations shall exceed the amount of the Acquisition Loan
Advance Limit, or

(iv) the aggregate principal amount of all (w) Floor Plan Loans outstanding,
plus (x) Swing Line Loans outstanding, plus (y) Acquisition Loans outstanding,
plus (z) Letter of Credit Obligations outstanding shall exceed the Total
Commitments,

the Borrowers shall immediately, upon demand, pay to the Agent an amount of such
Obligations equal to such excess, provided, Borrowers shall have the right to
direct such repayment first to prepay such portion of the Indebtedness not
subject to the provisions of Section 5.10.

Section 5.8 Reserve Requirements; Change in Circumstances.

(a) It is understood that the cost to each Lender of making or maintaining any
of the Eurodollar, Eurocurrency or Pounds Sterling Loans may fluctuate as a
result of the applicability of reserve requirements imposed by the Board at the
ratios provided for in Regulation D on the Closing Date, or because of any
Mandatory Costs now existing or hereafter imposed. The Borrowers agree to pay to
such Lender from time to time such amounts as shall be necessary to compensate
such Lender for the portion of the cost of making or maintaining Eurodollar,
Eurocurrency or Pounds Sterling Loans resulting from any increase in such
reserve requirements provided for in Regulation D (or any successor regulation
or ruling issued in respect thereof) from those as in effect on the Closing
Date, or because of any Mandatory Costs now existing or hereafter imposed it
being understood that the rates of interest applicable to such Loans have been
determined on the assumption that no such reserve requirements or Mandatory
Costs exist or will exist and that such rates do not reflect costs imposed on
the Lenders in connection with such reserve requirements.

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar, Eurocurrency or Pounds Sterling Loan
made by such Lender or any other fees or amounts payable hereunder (other than
taxes imposed on the overall net income or profits of such Lender by the
jurisdiction in which such Lender or its Applicable Lending Office has its
principal office or is located or by any political subdivision or taxing
authority therein), or shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, such Lender or shall impose on such
Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar, Eurocurrency or Pounds Sterling Loans made by such
Lender and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar, Eurocurrency or Pounds
Sterling Loan or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) in respect
thereof, by an amount deemed by such Lender in its sole discretion to be
material, then the Borrowers shall pay as required in Section 5.8(d) such
additional amount or amounts as will compensate such Lender for such additional
costs or an amount equal to such reduction will be paid to such Lender with
respect to the Eurodollar, Eurocurrency or Pounds Sterling Loans, as applicable.

(c) If any Lender shall have determined that the applicability of any law, rule,
regulation or guideline regarding capital adequacy, including, without
limitation, the Dodd-Frank Act, regardless of the date enacted, adopted or
issued, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any Applicable Lending Office of such
Lender) or such Lender’s holding company with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender or such Lender’s holding company pursuant hereto to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or Mandatory
Costs) by an amount deemed by such Lender to be material, then the Borrowers
shall pay as required to Section 5.8(d) to such Lender such additional amount or
amounts as will compensate such Lender for any such reduction.

(d) A certificate of each Lender setting forth in reasonable detail calculations
(together with the basis and assumptions therefor) to establish such amount or
amounts as shall be necessary to compensate without duplication such Lender (or
participating banks or other entities pursuant to Section 13.3 subject to the
limitations set forth therein) under Section 5.8(a), Section 5.8(b) or
Section 5.8(c) shall be delivered to the Agent which shall promptly deliver the
same to the Company and such certificate shall be rebuttably presumptive
evidence of the amount or amounts which such Lender is entitled to receive. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after its receipt of the same.

(e) Any demand for compensation pursuant to this Section 5.8 must be made on or
before one (1) year after the Lender incurs the expense, cost or economic loss
referred to or such Lender shall be deemed to have waived the right to such
compensation. The protection of this Section 5.8 shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of any law, regulation or other condition which shall give rise
to any demand by such Lender for compensation.

(f) Nothing in this Section 5.8 shall entitle any Lender to receive interest at
a rate per annum in excess of the Highest Lawful Rate.

Section 5.9 Change in Legality.

(a) Notwithstanding anything to the contrary herein contained, if any change in
any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any Eurodollar Loan, then, by
written notice to the Agent, such Lender may:

(i) declare that Eurodollar, Eurocurrency or Pounds Sterling Loans will not
thereafter be made by such Lender hereunder, whereupon any request by any
Borrower for a Eurodollar Borrowing in such unlawful currency shall, as to such
Lender only, not be available, unless such declaration shall be subsequently
withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted to
Alternate Base Rate Loans or Comerica Prime Rate Loans, in which event all such
Eurodollar Loans shall be automatically converted to Alternate Base Rate Loans
if Acquisition Loans and to Comerica Prime Rate Loans if Floor Plan Loans or, if
Eurocurrency or Pounds Sterling Loans, repaid, in each case, as of the effective
date of such notice as provided in Section 5.9(b).

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans made by such Lender or the converted Eurodollar Loans
of such Lender shall instead be applied to repay the Alternate Base Rate Loans
or Comerica Prime Rate Loans, as applicable, made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.

(b) For purposes of Section 5.9(a), a notice to the Agent by any Lender shall be
effective as to each Eurodollar Loan on the last day of each applicable Interest
Period.

Section 5.10 Breakage Costs and Related Matters.

(a) The Borrowers shall indemnify each Lender against any loss or expense which
such Lender may sustain or incur as a consequence of (i) any failure by any
Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article VIII, (ii) any failure by any Borrower to
borrow, convert or continue hereunder after delivery of a Request for Borrowing,
including a Request for Borrowing pursuant to a Draft as described in Section
2.10 or a notice of conversion or continuation has been given pursuant to
Section 2.4, Section 3.3 or Section 5.15, (iii) any payment, prepayment or
conversion of a Eurodollar, Eurocurrency or Pounds Sterling Loan required by any
other provision of this Agreement or otherwise made on a date other than the
last day of the applicable Interest Period, (iv) any default in payment or
prepayment of the principal amount of any Loan or any part thereof or interest
accrued thereon, as and when due and payable (at the due date thereof, by
irrevocable notice of prepayment or otherwise), or (v) the occurrence of any
Event of Default, including, but not limited to, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar, Eurocurrency or Pounds Sterling Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by each Lender of (A) its cost of obtaining the funds for
the Loan being paid, prepaid or converted or not borrowed (based on the LIBO,
Eurodollar or Eurocurrency Rate applicable thereto) for the period from the date
of such payment, prepayment or conversion or failure to borrow to the last day
of the Interest Period for such Loan (or, in the case of a failure to borrow,
the Interest Period for such Loan which would have commenced on the date of such
failure to borrow) over (B) the amount of interest (as reasonably determined by
such Lender) that could be realized by such Lender in reemploying during such
period the funds so paid, prepaid or converted or not borrowed. A certificate of
each Lender setting forth in reasonable detail calculations (together with the
basis and assumptions therefore) to establish any amount or amounts which such
Lender is entitled to receive pursuant to this Section 5.10 shall be delivered
to the Agent which shall promptly deliver the same to the Company and such
certificate shall be rebuttably presumptive evidence of the amount or amounts
which such Lender is entitled to receive. Nothing in this Section 5.10 shall
entitle any Lender to receive interest in excess of the Highest Lawful Rate.

(b) The provisions of this Section 5.10 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any Note, or any investigation made by or on behalf of any Lender;
provided demand for compensation pursuant to Section 5.8 must be made on or
before one (1) year after the Lender incurs the expense, cost or economic loss
referred to or such Lender shall be deemed to have waived the right to such
compensation. All amounts due under this Section 5.10 shall be payable within
ten (10) days after receipt of demand therefor.

Section 5.11 Pro Rata Treatment. Except for (i) Borrowings advanced under the
Acquisition Loan in Alternative Currencies, (ii) the repayment of such
Borrowings (which shall be pro rata for the benefit of the Lenders advancing
same), (iii) subsequent Borrowings under the Acquisition Loan in Dollars to
bring each Lender thereunder back into compliance with such Lender’s Pro Rata
Share of Acquisition Loan Commitments, or (iv) as otherwise provided herein,
each Borrowing, each payment or prepayment of principal of the Notes, each
payment of interest on such Notes, each other reduction of the principal or
interest outstanding under such Notes, however achieved, each payment of the
Commitment Fees and each reduction of the Commitments shall be made, as
applicable, in accordance with each Lender’s respective (i) Pro Rata Share of
Floor Plan Loan Commitments and (ii) Pro Rata Share of Acquisition Loan
Commitments.

Section 5.12 Place of Payments.

(a) The Borrowers shall make all payments of principal and interest on any Floor
Plan Loan, Swing Line Loan and any Swing Line Overdraft Loan or of the proceeds
of the sale of any Motor Vehicle, on the date when due in Dollars to the Floor
Plan Agent at the office specified by the Floor Plan Agent. The Borrowers shall
make all payments of principal and interest on any Acquisition Loan denominated
in Dollars on the date when due in Dollars to the Agent at JPMorgan Chase Bank,
N.A., 712 Main Street, Lobby, Houston, Texas 77002, or by wire transfer to
JPMorgan Chase Bank, N.A., ABA#021000021, for credit to account #304-259-322,
reference: Group 1 Automotive, Inc., Attn: Sabana Johnson. The Borrowers shall
make all payments of principal and interest on any Acquisition Loans denominated
in an Alternative Currency to the Alternative Currency Agent at the place
designated by said Agent in its notice therefor. Except as otherwise provided in
this Agreement, the Borrowers shall make all payments (including principal of or
interest on any Borrowing, the Agency Fee, or any other fees or other amounts)
payable hereunder and under any other Loan Document not later than 1:00 p.m.,
Houston, Texas time if being paid to the Agent or the Floor Plan Agent, and
London time if being paid to the Alternative Currency Agent and, in each case,
in immediately available funds, without setoff or counterclaim.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest and fees, if
applicable; provided, all payments must be made on or before the Maturity Date.

(c) Unless the Agent shall have received notice from a Lender prior to the date
of a Borrowing that such Lender will not make available to the Agent its portion
of such Borrowing, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Borrowing. The Agent may, in reliance
upon such assumption, make available to the appropriate Person on such date a
corresponding amount. If, and to the extent that a Lender shall not have made
its portion of a Borrowing available to the Agent, such Lender and the Borrowers
severally, agree to pay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Agent until the date such amount is repaid to the Agent
(i) in the case of the Borrowers, (A) at the Alternate Base Rate for Acquisition
Loans made in Dollars, (B) at the Comerica Prime-based Rate for Floor Plan Loans
and (C) at the Pounds Sterling Rate or Eurocurrency Rate, as applicable for
Eurocurrency or Pounds Sterling Loans, and (ii) in the case of such Lender, at
the Federal Funds Effective Rate for all Dollar denominated Loans and at the
Eurocurrency Rate or Pounds Sterling Rate, as applicable, for all Alternative
Currency Denominated Loans. If such Lender shall repay to the Agent such
corresponding amount, such amount shall constitute such Lender’s portion of such
Borrowing for purposes of this Agreement.

Section 5.13 Sharing of Setoffs. Except as otherwise provided in Section 4.6(b)
in connection with the payment of Swing Line Overdraft Loans, each Lender agrees
that if it shall, in any manner, including through the exercise of a right of
banker’s lien, setoff or counterclaim against any Borrower, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any Insolvency Proceeding or otherwise, obtain payment
(voluntary or involuntary) in respect of the Note held by it as a result of
which the unpaid principal portion of the Note held by it shall be
proportionately less than the unpaid principal portion of the Note held by any
other Lender, it shall be deemed to have simultaneously purchased from such
other Lender a participation in the Note held by such other Lender, so that the
aggregate unpaid principal amount of the Note and participations in Notes held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Notes then outstanding as the principal amount of the Note held by
it prior to such exercise of banker’s lien, setoff or counterclaim was to the
principal amount of all Notes outstanding prior to such exercise of banker’s
lien, setoff or counterclaim; provided, that if any such purchase or purchases
or adjustments shall be made pursuant to this Section 5.13 and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrowers expressly
consent to the foregoing arrangements and agree that any Person holding a
participation in a Note under this Section 5.13 may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all moneys
owing by any such Borrower to such Lender as fully as if such Lender had made a
Loan directly to such Borrower in the amount of such participation.

Section 5.14 Payments Free of Taxes.

(a) Any and all payments by the Borrowers hereunder shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding taxes imposed on the Agent’s, the Floor Plan Agent’s, the
Swing Line Bank’s or any Lender’s or any transferee’s, assignee’s or
participation holder’s (any such entity a “Transferee”) net income and franchise
taxes imposed on the Agent, the Floor Plan Agent, the Swing Line Bank or any
Lender (or Transferee) by the United States or any jurisdiction under the laws
of which it is organized or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to the Lenders (or any Transferee), the Agent, the Floor Plan Agent or
the Swing Line Bank then: (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.14) such Lender (or
Transferee) or the Agent, the Floor Plan Agent or the Swing Line Bank (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document which are not excluded under this Section 5.14 (hereinafter
referred to as “Other Taxes”).

(c) The Borrowers will indemnify each Lender (or Transferee), the Swing Line
Bank, the Agent and the Floor Plan Agent for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 5.14) paid by such Lender (or Transferee), the Swing
Line Bank, the Agent and the Floor Plan Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within thirty (30) days after the
date any such Person indemnified hereunder makes written demand therefor, such
demand to contain a certificate setting forth the calculations (including all
assumptions and the basis therefor) to establish the amount for which indemnity
is claimed. If a Lender (or Transferee), the Agent, the Swing Line Bank, or the
Floor Plan Agent shall become aware that it is entitled to receive a refund in
respect of Taxes or Other Taxes, it shall promptly notify the Company of the
availability of such refund and shall, within thirty (30) days after receipt of
a request by the Borrowers, apply for such refund at the Company’s expense. If
any Lender (or Transferee), the Swing Line Bank, the Agent or the Floor Plan
Agent receives a refund in respect of any Taxes or Other Taxes for which such
Person has received payment from any of the Borrowers, it shall promptly notify
the Company of such refund and shall, within thirty (30) days after receipt of a
request by any of the Borrowers (or promptly upon receipt, if any of the
Borrowers has requested application for such refund pursuant hereto), repay such
refund to the Company, net of all out-of-pocket expenses of such Person and
without interest; provided that the Borrowers, upon the request of such Person,
agree to return such refund (plus penalties, interest or other charges) to such
Person in the event such Person is required to repay such refund.

(d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes withheld by the Borrowers in respect of any payment to any Lender (or
Transferee), the Swing Line Bank, the Agent or the Floor Plan Agent, the
Borrowers will furnish to such Person, at its address referred to in
Section 13.1, the original or a certified copy of a receipt evidencing payment
thereof to the extent available.

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 5.14 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) The Agent, the Floor Plan Agent, each Lender, the Swing Line Bank and each
Transferee each represents that it is either (i) a corporation organized under
the laws of the United States of America or any state thereof or (ii) it is
entitled to complete exemption from United States withholding tax imposed on or
with respect to any payments, including fees, to be made to it pursuant to this
Agreement (y) under an applicable provision of a tax convention to which the
United States of America is a party or (z) because it is acting through a
branch, agency or office in the United States of America and any payment to be
received by it hereunder is effectively connected with a trade or business in
the United States of America. Each Lender (or Transferee) which is organized
outside the United States shall, on the date it becomes a signatory hereto,
deliver to the Company and the Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8 BEN or Form W-8 ECI and any
other certificate or statement of exemption required by Treasury
Regulation Section 1.1441 1(a) or Section 1.1441 6(c) or any subsequent version
thereof, properly completed and duly executed by such Lender (or Transferee)
establishing such payments to it are (i) not subject to withholding under the
Code because such payment is effectively connected with the conduct by such
Lender (or Transferee) of a trade or business in the United States or
(ii) exempt from United States tax under a provision of an applicable tax
treaty. Unless the Company and the Agent have received forms or other documents
satisfactory to them indicating that payments hereunder or under the Notes are
not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, the Borrowers, the Agent, the Swing
Line Bank and/or the Floor Plan Agent shall withhold taxes from such payments at
the applicable statutory rate in the case of payments to or for any Lender (or
Transferee) or assignee organized under the laws of a jurisdiction outside the
United States.

(g) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States withholding tax pursuant to
Section 5.14(a) or Section 5.14(c) if the obligation to pay such additional
amounts would not have arisen but for the failure of the representation in
Section 5.14(f) to be true or a failure by such Lender (or Transferee) to comply
with the provisions of Section 5.14(f) above.

(h) Any Lender (or Transferee) claiming any additional amounts payable pursuant
to Section 5.8 or this Section 5.14 or an illegality under Section 5.9 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document requested by the Company or to change the
jurisdiction of its Applicable Lending Office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts or remove such illegality which may thereafter accrue and would not, in
the sole determination of such Lender, be otherwise disadvantageous to such
Lender (or Transferee).

(i) In the case of a Credit Party, a Transferee, a Lender or the Alternative
Currency Agent that would be subject to withholding tax imposed by FATCA on
payments made on the account of any obligation of the Borrowers hereunder if
such Credit Party, Transferee, Lender or the Alternative Currency Agent fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit
Party, Transferee, Lender or the Alternative Currency Agent, as the case may be,
shall provide such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Agent or any Borrower as may be
necessary for the Borrowers to comply with their obligations under FATCA, to
determine that such Credit Party, Transferee, Lender or the Alternative Currency
Agent, as the case may be, has complied with such Credit Party’s, Transferee’s
Lender’s or the Alternative Currency Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from any such payments.

Section 5.15 Applicable Interest Rate.

(a) The Company shall have the right with respect to Acquisition Loan
Borrowings, at any time upon prior irrevocable notice to the Agent (x) not later
than 10:00 a.m., Houston, Texas time, on the date of conversion, to convert any
Eurodollar Borrowing into an ABR Borrowing, (y) not later than 11:00 a.m.,
Houston, Texas time, three (3) Business Days prior to conversion or
continuation, to convert all or any portion of any ABR Borrowing into a
Eurodollar Borrowing, to continue all or any portion of any Eurodollar Borrowing
as a Eurodollar Borrowing for an additional Interest Period, or to select
another interest period therefor, and (z) not later than 11:00 a.m., London
time, four (4) Business Days prior to conversion or continuation, to continue
any Alternative Currency Borrowing as a Borrowing in the same currency for an
additional Interest Period, or to convert all or any portion of the Interest
Period with respect to any Eurocurrency or Pounds Sterling Borrowing to another
Interest Period subject, in each case, to the following:

(i) each conversion or continuation shall be made among the Lenders, in
accordance with each Lender’s Pro Rata Share of Acquisition Loan Commitments
subject to the provisions of Section 3.1(b) and Section 3.2(c)(ii) hereof;

(ii) if less than all the outstanding principal amount of any such Acquisition
Loan shall be converted or continued, the aggregate principal amount of such
Acquisition Loan converted or continued shall be an integral multiple of One
Million Dollars ($1,000,000), and not less than One Million Dollars, Euros or
Pounds Sterling as appropriate;

(iii) if any Eurodollar, Eurocurrency or Pounds Sterling Borrowing is converted
at a time other than the end of the Interest Period applicable thereto, the
Company shall pay any amounts due to the Lenders under Section 5.10;

(iv) any portion of a Borrowing required to be repaid in less than one month may
not be converted into or continued as a Eurodollar Borrowing;

(v) (a) any portion of a Eurodollar Borrowing which cannot be converted into or
continued as a Eurodollar Borrowing by reason of clause (iv) above shall be
automatically converted at the end of the Interest Period in effect for such
Acquisition Loan Borrowing into an ABR Borrowing and (b) any portion of an
Alternative Currency that cannot be continued as such by reason of clause
(iv) above shall be converted into a Borrowing at a rate determined by the
Alternative Currency Agent, in its sole discretion, to be the then approximate
equivalent of the rate previously being charged on said Alternative Currency
Borrowing; and

(vi) accrued interest on an Acquisition Loan (or portion thereof) being
converted or continued shall be paid by the Company at the time of conversion or
continuation.

Each notice pursuant to this Section 5.15 shall be irrevocable and specify
(w) the identity and amount of the Acquisition Loan Borrowing that the Company
requests to be converted or continued, (x) whether such Acquisition Loan
Borrowing is to be converted to or continued as a Eurodollar, Eurocurrency or
Pounds Sterling Borrowing or an ABR Borrowing, (y) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(z) if such Acquisition Loan Borrowing is to be converted to or continued as a
Eurodollar, Eurocurrency or Pounds Sterling Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar, Eurocurrency or
Pounds Sterling Borrowing, the Company shall be deemed to have selected an
Interest Period of one (1) month’s duration. The Agent or Alternative Currency
Agent, as applicable, shall promptly advise the other Lenders of any notice
given pursuant to this Section 5.15(a) and of each Lender’s portion of any
converted or continued Borrowing and the applicable interest rate. If the
Company shall not have given written notice in accordance with this
Section 5.15(a) to continue any Eurodollar, Eurocurrency or Pounds Sterling
Borrowing into a subsequent Interest Period (and shall not otherwise have given
written notice in accordance with this Section 5.15(a) to convert such
Acquisition Loan Borrowing), such Acquisition Loan Borrowing, if denominated in
Dollars, shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing, and, if denominated in an Alternative Currency, shall be
automatically continued for an identical Interest Period to the one expiring.

(b) The Company shall have the right with respect to Floor Plan Loan Borrowings,
on behalf of any Floor Plan Borrower, at any time upon prior irrevocable notice
to the Agent (x) not later than 10:00 a.m., Houston, Texas time, on the date of
conversion, to convert any Eurodollar Borrowing into a Comerica Prime Rate
Borrowing, (y) not later than 11:00 a.m., Houston, Texas time, three Business
Days prior to conversion or continuation, to convert all or any portion of any
Comerica Prime Rate Borrowing into a Eurodollar Borrowing or to continue all or
any portion of any Eurodollar Borrowing of any Floor Plan Borrower as a
Eurodollar Borrowing for an additional Interest Period, and (z) not later than
11:00 a.m., Houston, Texas time, three Business Days prior to conversion, to
convert all or any portion of the Interest Period with respect to any Eurodollar
Borrowing to another permissible Interest Period subject in each case to the
following:

(i) each conversion or continuation shall be made pro rata among the Lenders, in
accordance with each Lender’s Pro Rata Share of Floor Plan Loan Commitments;

(ii) if less than all the outstanding principal amount of any such Floor Plan
Loan Borrowing shall be converted or continued, the aggregate principal amount
of such Floor Plan Loan Borrowing converted or continued shall be an integral
multiple of One Million Dollars ($1,000,000) and not less than One Million
Dollars ($1,000,000);

(iii) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Company shall pay any amounts due to
the Lenders under Section 5.10;

(iv) any portion of a Eurodollar Borrowing maturing or required to be repaid in
less than seven (7) days may not be converted into or continued as a Eurodollar
Borrowing;

(v) any portion of a Eurodollar Borrowing which cannot be converted into or
continued as a Eurodollar Borrowing by reason of clause (iv) above shall be
automatically converted at the end of the Interest Period in effect for such
Floor Plan Loan Borrowing into a Comerica Prime Rate Borrowing; and

(vi) accrued interest on an Floor Plan Loan (or portion thereof) being converted
or continued shall be paid by the Company at the time of conversion or
continuation.

Each notice pursuant to this Section 5.15(b) shall be irrevocable and specify
(w) the identity and amount of the Floor Plan Loan Borrowing that the Company
requests to be converted or continued, (x) whether such Floor Plan Loan
Borrowing is to be converted to or continued as a Eurodollar Borrowing or a
Comerica Prime Rate Borrowing, (y) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (z) if such Floor
Plan Loan Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Company shall be deemed to have selected an
Interest Period of one (1) month’s duration. The Agent shall promptly advise the
other Lenders of any notice given pursuant to this Section 5.15(b) and of each
Lender’s portion of any converted or continued Borrowing. If the Company shall
not have given written notice in accordance with this Section 5.15(b) to
continue any Eurodollar Borrowing into a subsequent Interest Period (and shall
not otherwise have given written notice in accordance with this Section 5.15(b)
to convert such Floor Plan Loan Borrowing), such Floor Plan Loan Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into a Comerica Prime
Rate Borrowing.

Section 5.16 Extension of Maturity Date.

(a) If no Default or Event of Default has occurred and is then continuing, the
Company may, by written notice to Agent (with sufficient copies for each Lender)
(which notice shall be irrevocable and which shall not be effective unless
actually received by Agent) prior to April 1, but not before March 1, of each
fiscal year, request that the Lenders extend the then applicable Maturity Date
to a date that is one year later than the Maturity Date then in effect. Each
Lender shall, not later than April 30th of such fiscal year, give written notice
to the Agent stating whether such Lender is willing to extend the Maturity Date
as requested. If Agent has received the written approvals of such request from
each of the Lenders, then, effective upon the date of the Agent’s receipt of all
such written approvals from the Lenders, the Maturity Date shall be so extended
for an additional one year period, the term “Maturity Date” means such extended
date and the Agent shall promptly notify the Company and the Lenders that such
extension has occurred.

(b) If (i) any Lender gives the Agent written notice that it is unwilling to
extend the Maturity Date as requested or (ii) any Lender fails to provide
written approval to Agent of such a request on or before April 30 of such fiscal
year, then, subject to Section 5.17(a)(iv), the Lenders shall be deemed to have
declined to extend the Maturity Date, and the then-current Maturity Date shall
remain in effect.

Section 5.17 Replacement Lenders.

(a) If any Lender (i) makes a demand for compensation pursuant to
Section 5.8(a), Section 5.8(b) or Section 5.8(c), (ii) notifies the Agent of the
unlawfulness of such Lender making or maintaining Eurodollar Loans as provided
in Section 5.9, (iii) requests the Borrowers to make payments for Taxes or Other
Taxes pursuant to Section 5.14, or (iv) gives the Agent notice as provided in
Section 5.16(b) that it is unwilling to extend the Maturity Date or fails to
provide approval of such extension or fails to approve any amendment, consent or
waiver requiring the approval of all Lenders but which has been approved by
Lenders having at least 80% of the Pro Rata Share of Total Commitments, then in
any such event the Company may, unless such Lender has notified the Company that
the circumstances giving rise to such event no longer apply, terminate, in whole
but not in part, the Commitments of such Lender (the “Terminated Lender”) at any
time upon five Business Days’ prior written notice to the Terminated Lender and
the Agent (such notice referred to herein as a “Notice of Termination”).

(b) In order to effect the termination of the Commitments of a Terminated
Lender, the Company shall (i) obtain an agreement with one or more Lenders to
increase their Commitments, (ii) request any one or more other Persons to become
a “Lender” in place and instead of such Terminated Lender and agree to accept
its Commitments subject to the terms hereof or (iii) request a reduction under
Section 5.5(a); provided, such one or more other such Persons are Eligible
Assignees reasonably acceptable to the Agent (such acceptance not to be
unreasonably withheld or delayed) and become parties by executing an Assignment
and Acceptance (the Lenders or other Persons that agree to accept in whole or in
part the Commitments being referred to herein as the “Replacement Lenders”),
such that the aggregate increased and/or accepted Commitments of the Replacement
Lenders under clauses (i) and (ii) above equal the Commitments of the Terminated
Lenders.

(c) The Notice of Termination shall include the name of the Terminated Lender,
the date the termination will occur (the “Termination Date”), the Replacement
Lender or Replacement Lenders to which the Terminated Lender will assign its
Commitments, and, if there will be more than one Replacement Lender, the portion
of the Terminated Lender’s Commitments to be assigned to each Replacement
Lender.

(d) On the Termination Date: (i) the Terminated Lender shall by execution and
delivery of an Assignment and Acceptance assign its Commitments to the
Replacement Lender or Replacement Lenders (pro rata, if there is more than one
Replacement Lender, in proportion to the portion of the Terminated Lender’s
Commitments to be assigned to each Replacement Lender) indicated in the Notice
of Termination and shall assign to the Replacement Lender or Replacement Lenders
its then outstanding Loans so assigned then outstanding (pro rata as aforesaid),
(ii) the Terminated Lender shall endorse its applicable Note(s), payable without
recourse, representation or warranty to the order of the Replacement Lender or
Replacement Lenders (pro rata as aforesaid), (iii) the Replacement Lender or
Replacement Lenders shall purchase the Note(s) held by the Terminated Lender
(pro rata as aforesaid) at a price equal to the unpaid principal amount thereof
plus interest and fees accrued and unpaid to the Termination Date, (iv) the
Company and each Borrower shall, upon request, execute and deliver, at its own
expense, new Notes to the Replacement Lenders in accordance with their
respective interests, (v) the Company shall, upon request, pay any compensation
due to the Terminated Lender hereunder and (vi) the Replacement Lender or
Replacement Lenders will thereupon (pro rata as aforesaid) succeed to and be
substituted in all respects for the Terminated Lender to the extent of such
assignment from and after such date with the like effect as if becoming a Lender
pursuant to the terms of Section 13.3. To the extent not in conflict, the terms
of Section 13.3 shall supplement the provisions of this Section 5.17.

Section 5.18 Increase of Commitments.

(a) At any time after the Closing Date, provided that no Event of Default shall
have occurred and be continuing, the Company may request an increase of the
Total Commitment by notice thereof to the Agent in writing (such notice, a
“Commitment Increase Notice”), in an amount not less than $25,000,000 nor more
than $250,000,000 in the aggregate. The Agent will provide the Lenders with
notice of such Commitment Increase Notice. Such increase shall be allocated
between the Total Floor Plan Loan Commitment and Total Acquisition Loan
Commitment as requested by Borrower, provided, following any such increase, the
Acquisition Loan Commitment shall not exceed the percentage of the Total
Commitment in effect as of the Closing Date. Any such Commitment Increase Notice
shall be in a form reasonably satisfactory to the Agent, and must offer each
Lender the opportunity to subscribe for its pro rata share of each increased
Commitment. If the Company does not receive either telephonic or written notice
from the Agent that all of the increased Commitment is subscribed for by the
Lenders within fifteen (15) Business Days after the delivery of the Commitment
Increase Notice, the Company may, in its sole discretion, but with the consent
of the Agent as to any Person that is not at such time a Lender, offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments pursuant to Section 5.18(b) or Section 5.18(c), as
applicable.

(b) Any additional bank or financial institution that the Company selects to
offer participation in the increased Commitments, and that elects to become a
party to this Agreement with the Company and the Agent (a “New Lender”), by the
execution of an agreement (a “New Lender Agreement”) substantially in the form
of Exhibit 5.18(b), shall become a Lender for all purposes and to the same
extent as if originally a party hereof and shall be bound by and entitled to the
benefits of this Agreement. The Commitment of any such New Lender shall be in an
amount not less than $10,000,000, and such Commitment must be comprised of both
a Floor Plan Loan Commitment and an Acquisition Loan Commitment, both in the
same ratio with respect to the Total Floor Plan Loan Commitment and the Total
Acquisition Loan Commitment.

(c) Any Lender that accepts an offer by the Company to increase its Commitment
pursuant to this Section 5.18 shall, in each case, execute an agreement whereby
it agrees to be bound by, and accept the benefits of, this Agreement and the
other Loan Documents (a “Commitment Increase Agreement”) substantially in the
form of Exhibit 5.18(c), with the Company and the Agent. Upon delivery to the
Agent of one or more Commitment Increase Agreements, the Agent shall enter such
New Lender and its Commitment in the Register and distribute a new
Schedule 1.1(a) reflecting the Commitment of such New Lender and the Total
Commitments, as increased.

(d) The effectiveness of any Commitment Increase Agreement shall be contingent
upon receipt by the Agent of such corporate resolutions of the Company and legal
opinions of counsel to the Company as the Agent shall reasonably request with
respect thereto, in each case in form and substance reasonably satisfactory to
the Agent.

(e) Additional Loans made on or after the date that any bank or financial
institution becomes a New Lender pursuant to Section 5.18(b) or any Lender’s
Commitment is increased pursuant to Section 5.18(c), (the “Re-Allocation Date”)
shall be made pro rata based on their respective Floor Plan Loan Commitments in
effect on or after such Re-Allocation Date (except to the extent that any such
pro rata borrowings would result in any Lender making an aggregate principal
amount of Loans in excess of its Commitment, in which case such excess amount
will be allocated to, and made by, such New Lender and/or Lenders with such
increased Commitments to the extent of, and pro rata based on, their respective
Commitments), and continuations of any Loans subject to an Interest Period
outstanding on such Re-Allocation Date shall be effected by repayment of such
Loans on the last day of the Interest Period applicable thereto and the making
of new Loans pro rata based on the respective Commitments in effect on and after
such Re-Allocation Date. In the event that on any such Re-Allocation Date there
is an unpaid principal amount of any Loans subject to an Interest Period, such
Loans shall remain outstanding with the respective holders thereof until the
expiration of their respective Interest Periods (unless the Company elects to
prepay any thereof in accordance with the applicable provisions of this
Agreement), and interest on and repayments of such Loans will be paid thereon to
the respective Lenders holding such Loans pro rata based on the respective
principal amounts thereof outstanding.

(f) Notwithstanding anything to the contrary in this Section 5.18, (i) no Lender
shall have any obligation to increase its Commitment unless it agrees to do so
in its sole discretion and (ii) after giving effect to any increase in the
Commitments pursuant to this Section 5.18, the aggregate amount of the
Commitments shall not exceed $1,600,000,000.

(g) The Company shall execute and deliver a Note or Notes to each New Lender and
replacement Notes to Lenders signing a Commitment Increase Agreement in the
amount of said Persons’ Commitments.

Section 5.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 5.4(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 13.7), except (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or payments made by
the Issuing Bank under a Letter of Credit may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent;

(c) if any Swing Line Exposure or Letter of Credit Exposure exists at the time
such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and Letter of Credit Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with (A) their respective Pro Rata Shares of Floor Plan Loan
Commitments in the case of such Swing Line Exposure and (B) their respective Pro
Rata Shares of Acquisition Loan Commitments in the case of such Letter of Credit
Exposure, provided that such reallocation shall be effected only to the extent
the sum of all non-Defaulting Lenders’ outstanding Loans, Swing Line Exposures
and Letter of Credit Exposures plus such Defaulting Lender’s Swing Line Exposure
and Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Agent (at its discretion, or acting at the request of the Swing
Line Bank or Issuing Bank) (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Company’s obligations corresponding to such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 6.8 for so long as
such Letter of Credit Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to clause (ii) above, the Company shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 6.7(a)
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;

(iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 5.4(a) and Section 6.7(a) shall be adjusted in accordance
with such non-Defaulting Lenders’ Pro Rata Share of Acquisition Loan
Commitments;

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all Acquisition Loan Facility Fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Acquisition Loan Commitment that was
utilized by such Letter of Credit Exposure) and letter of credit fees payable
under Section 6.7(a) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Issuing Bank until and to the extent such
Letter of Credit Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Acquisition Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 5.19(c), and participating
interests in any such newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 5.19(c)(i) (and Defaulting Lenders shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Closing Date and for so long as such event shall continue or
(ii) the Swing Line Bank or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more agreements
in which such Lender commits to extend credit, the Swing Line Bank shall not be
required to fund any Swing Line Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swing Line Bank or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swing Line Bank or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Agent, the Borrower, the Issuing Bank and the Swing Line
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and Letter of Credit Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Agent shall determine may be necessary in order for such Lender to
hold such Loans in accordance with its Pro Rata Share of Total Commitments.

ARTICLE VI
LETTERS OF CREDIT

Section 6.1 General.

(a) On the terms and conditions set forth herein (i) the Issuing Bank agrees
from time to time on any Business Day during the period from the Closing Date to
the Business Day which is thirty (30) days prior to the Maturity Date (the
“Letter of Credit Termination Date”) to Issue one or more Letter or Letters of
Credit for the account of any Borrower; and (ii) the Acquisition Loan Lenders
severally agree to participate in such Letters of Credit; provided, that the
Issuing Bank shall not be obligated to Issue, and no Lender shall be obligated
to participate in, any Letter of Credit if, as of the date of request of such
Letter of Credit, after giving effect to the maximum amount payable under such
Letter of Credit, (y) the aggregate principal amount of all Letter of Credit
Obligations outstanding shall at any time exceed the Letter of Credit Commitment
or (z) the aggregate principal amount of Acquisition Loans outstanding, plus the
Letter of Credit Obligations outstanding as of such day shall exceed the
Acquisition Loan Commitments of all the Lenders. Within the foregoing limits,
and subject to the other terms and conditions hereof, the ability of the
Borrowers to obtain Letters of Credit shall be fully revolving, and,
accordingly, the Borrowers may, prior to the Letter of Credit Termination Date,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed.

(b) The Issuing Bank is under no obligation to Issue any Letter of Credit if:
(i) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the Issuing Bank from Issuing such Letter of
Credit, or any Requirement of Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit the Issuing
Bank, or request that the Issuing Bank refrain, from the Issuance of Letters of
Credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
(ii) the Issuing Bank has received written notice from any Lender, the Agent or
any Borrower, on or before the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the conditions contained
in Section 8.3 in respect of Acquisition Loans is not then satisfied; (iii) the
expiration date of any requested Letter of Credit is more than one (1) year from
the date of Issuance thereof or after the Maturity Date; (iv) any requested
Letter of Credit is not in form and substance acceptable to the Issuing Bank, or
the Issuance of such Letter of Credit shall violate any applicable policies of
the Issuing Bank or, the Issuance of a Letter of Credit is for an amount less
than One Hundred Thousand Dollars ($100,000) or to be denominated in a currency
other than Dollars.

Section 6.2 Issuance, Amendment and Renewal of Letters of Credit.

(a) Each Letter of Credit shall be issued upon the irrevocable written request
of the Company received by the Issuing Bank (with a copy sent by any Borrower to
the Agent) at least three (3) days (or such shorter time as the Issuing Bank may
agree in a particular instance in its sole discretion) prior to the proposed
date of Issuance. Each such request for Issuance of a Letter of Credit shall be
by facsimile, confirmed immediately in writing, in the form of a Letter of
Credit Application. Each Letter of Credit (i) will be for the account of such
Borrower, (ii) will be a non-transferable standby letter of credit to support
certain payment or performance obligations of such Borrower, (iii) will be for
purposes reasonably satisfactory to the Issuing Bank and (iv) will contain such
terms and provisions as may be customarily required by the Issuing Bank.

(b) Prior to the Issuance of any Letter of Credit, the Issuing Bank will confirm
with the Agent (by telephone or in writing) that the Agent has received a copy
of the Letter of Credit Application or Letter of Credit Amendment Application
from any Borrower and, if not, the Issuing Bank will provide the Agent with a
copy thereof. Unless the Issuing Bank (i) has received notice prior to its
Issuance of a requested Letter of Credit from the Agent (A) directing the
Issuing Bank not to Issue such Letter of Credit because such Issuance is not
then permitted under this Section 6.2, or (B) that one or more conditions
specified in Article VIII are not then satisfied or waived or (ii) is
otherwise not obligated to issue such Letter of Credit under Section 6.1, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, Issue a Letter of Credit for the account of such Borrower in
accordance with the Issuing Bank’s usual and customary business practices.

(c) From time to time while a Letter of Credit is outstanding and prior to the
Letter of Credit Termination Date, the Issuing Bank will, upon the written
request of any Borrower received by the Issuing Bank (with a copy sent by the
Borrower to the Agent) at least three (3) days (or such shorter time as the
Issuing Bank may agree in particular instance in its sole discretion) prior to
the proposed date of amendment or extension, amend any Letter of Credit Issued
by it or extend the expiry date. Each such request for amendment or extension of
a Letter of Credit shall be made by facsimile, confirmed immediately in an
original writing, made in such form as the Issuing Bank shall require. The
Issuing Bank shall be under no obligation to amend or extend the expiry date any
Letter of Credit if: (i) the Issuing Bank would have no obligation at such time
to Issue such Letter of Credit in its amended form under the terms of this
Agreement; or (ii) the beneficiary of any such Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

(d) Upon receipt of notice from the Issuing Bank, the Agent will promptly notify
the Lenders of the Issuance of a Letter of Credit and any amendment or extension
thereto.

(e) If any outstanding Letter of Credit shall provide that it shall be
automatically renewed unless the beneficiary thereof receives notice from the
Issuing Bank that such Letter of Credit shall not be renewed, the Issuing Bank
shall be permitted to allow such Letter of Credit to renew, and the Borrowers
and the Lenders hereby authorize such renewal. The Issuing Bank shall not be
obligated to allow such Letter of Credit to renew if the Issuing Bank would have
no obligation at such time to Issue or amend such Letter of Credit under the
terms of this Agreement.

(f) The Issuing Bank may, at its election (or as required by the Agent at the
direction of the Required Lenders), deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiration date of any Letter of Credit to be a date not
later than the Maturity Date.

(g) This Agreement shall control in the event of any conflict with any Letter of
Credit Related Document.

(h) The Issuing Bank will also deliver to the Agent, concurrently or promptly
following its delivery of a Letter of Credit, or amendment or extension to a
Letter of Credit, to an advising bank or a beneficiary, a true and complete copy
of each such Letter of Credit, amendment, or extension to a Letter of Credit.

Section 6.3 Risk Participations, Drawings and Reimbursements.

(a) Immediately upon the Issuance of each Letter of Credit, the Acquisition Loan
Lenders hereby irrevocably and unconditionally agree to, and hereby, purchase
from the Issuing Bank participation interests in such Letters of Credit and each
drawing thereunder, ratably in amounts equal to the product of (i) each such
Lender’s Pro Rata Share of Acquisition Loan Commitments, and (ii) the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing respectively. Each Issuance of a Letter of Credit shall be deemed to
utilize the Acquisition Loan Commitment of each Acquisition Loan Lender by an
amount equal to the amount of such participation (including for the purpose of
calculating fees payable pursuant to Section 5.4).

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Company. In the case of Letters of Credit under which drawings are payable one
or more Business Days after the drawing is made, the Issuing Bank will give such
notice to the Company at least one Business Day prior to the Honor Date. The
Company shall reimburse the Issuing Bank prior to 11:00 a.m., Houston, Texas
time, on each date that any amount is paid by the Issuing Bank under any Letter
of Credit (each such date, an “Honor Date”) in an amount equal to the amount so
paid by the Issuing Bank. In the event the Company fails to reimburse the
Issuing Bank for the full amount of any drawing under any Letter of Credit by
11:00 a.m., Houston, Texas time, on the Honor Date, the Issuing Bank will
promptly notify the Agent and the Agent will promptly notify each Lender
thereof, and the Company shall be deemed to have requested an Alternate Base
Rate Loan that is an Acquisition Loan be made by the Lenders to be disbursed on
the Honor Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Acquisition Loan Commitment. Any notice given by the
Issuing Bank or the Agent pursuant to this Section 6.3(b) may be oral if
immediately confirmed in writing (including by facsimile); provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(c) The Acquisition Loan Lenders shall, subject to the conditions set forth in
Article VII, in accordance with their respective Pro Rata Share of Acquisition
Loan Commitments upon any notice pursuant to Section 6.3(b) make available to
the Agent for the account of the Issuing Bank an amount in Dollars and in
immediately available funds equal to the amount of the drawing, whereupon the
Lenders shall each be deemed to have made an Acquisition Loan consisting of an
Alternate Base Rate Loan to the applicable Borrower in that amount. If any
Acquisition Loan Lender so notified fails to make available to the Agent for the
account of the Issuing Bank said amount by no later than 12:00 noon, Houston,
Texas time, on the Honor Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Honor Date to the date such Lender
makes such payment, at the rate per annum equal to the Federal Funds Rate in
effect from time to time during such period. The Agent will promptly give notice
to each Lender of the occurrence of any Honor Date, but failure of the Agent to
give any such notice on the Honor Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligations under this Section 6.3.

(d) With respect to any unreimbursed drawing that is not converted into an
Alternate Base Rate Loan in whole or in part, because of failure of the Company
to satisfy the conditions set forth in Article VIII or for any other reason, the
Company shall be deemed to have incurred from the Issuing Bank a Letter of
Credit Borrowing in the amount of such drawing, which Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at a rate per annum equal to the Alternate Base Rate plus two percent
(2%) per annum, and each Lender’s payment to the Issuing Bank pursuant to
Section 6.3(b) shall constitute payment in respect of its participation in such
Letter of Credit Borrowing and shall constitute a Letter of Credit Advance from
such Lender in satisfaction of its participation obligation under this Section
6.3.

(e) Each Acquisition Loan Lender’s obligation in accordance with this Agreement
to make Acquisition Loans or Letter of Credit Advances, as contemplated by this
Section 6.3, as a result of a drawing under the Letter of Credit, shall be
absolute and unconditional and without recourse to the Issuing Bank and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Bank, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, an Event of Default or a
Material Adverse Effect, or (iii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

Section 6.4 Repayment of Participation.

(a) When the Agent receives (and only if the Agent receives), for the account of
the Issuing Bank, immediately available funds from the Borrowers (i) in respect
of which any Acquisition Loan Lender has paid the Agent for the account of the
Issuing Bank for such Lender’s participation in the Letter of Credit Advance
pursuant to Section 6.3 or (ii) in payment of interest thereon, the Agent will
pay to each Lender, in the same funds as those received by the Agent for the
account of the Issuing Bank, the amount of such funds attributable to each such
Lender and the Issuing Bank shall receive and retain the amount of such funds
attributable to any Lender that did not so pay the Agent for the account of the
Issuing Bank.

(b) If the Agent or the Issuing Bank is required at any time to return to the
Borrowers or to a trustee, receiver, liquidator, custodian, or any official in
an Insolvency Proceeding, any portion of the payments made by the Borrowers to
the Agent for the account of the Issuing Bank pursuant to Section 6.4(a) in
reimbursement of a payment made under the Letter of Credit Advance or interest
thereon, each of the Acquisition Loan Lenders shall, on demand of the Agent, in
accordance with each Lender’s Pro Rata Share of Acquisition Loan Commitments,
forthwith return to the Agent or the Issuing Bank the amount so returned by the
Agent or the Issuing Bank plus interest thereon from the date such demand is
made to the date such amounts are returned by such Lender to the Agent or the
Issuing Bank, at a rate per annum equal to the Federal Funds Rate in effect from
time to time.

Section 6.5 Role of the Issuing Bank.

(a) Each Lender and each Borrower agree that, in paying any drawing under a
Letter of Credit, the Issuing Bank shall not have any responsibility to obtain
any document (other than any sight draft, certificates and other documents, if
any, expressly required by the Letter of Credit) or to ascertain or inquire as
to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.

(b) Neither the Issuing Bank nor any of its correspondents, participants or
assignees shall be liable to any Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders
(including the Required Lenders, as applicable); (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any Letter of Credit
Related Document.

(c) The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement or
assume risks or losses arising out of the gross negligence, bad faith or willful
misconduct of the Issuing Bank. Neither the Issuing Bank, nor any
correspondents, participants or assignees of the Issuing Bank, shall be liable
or responsible for any of the matters described in clauses (i) through (vii) of
Section 6.6; provided, however, that any Borrower may have a claim against the
Issuing Bank, and the Issuing Bank may be liable to such Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary damages suffered or incurred by such Borrower(s) which are caused by
the Issuing Bank’s willful misconduct or gross negligence (i) in failing to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft, certificate(s) and any other documents, if any, strictly complying
with the terms and conditions of such Letter of Credit, (ii) in its paying under
a Letter of Credit against presentation of a sight draft, certificate(s) or
other documents not complying with the terms of such Letter of Credit or
(iii) its failure to comply with the obligations imposed upon it, as an issuing
bank, under applicable state law; provided, however, that (y) the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and (z) the Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, provided that any such instrument appears
on its face to be in order.

Section 6.6 Obligations Absolute. The Obligations of the Borrowers under this
Agreement and any Letter of Credit Related Document to reimburse the Issuing
Bank for a drawing under a Letter of Credit, and to repay any Letter of Credit
Borrowing and any drawing under a Letter of Credit converted into an Acquisition
Loan, shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and each such other Letter of Credit
Related Document under all circumstances, including the following: (i) any lack
of validity or enforceability of this Agreement or any Letter of Credit Related
Document; (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any Borrower in respect of any
Letter of Credit; (iii) the existence of any claim, set-off, defense or other
right that any Borrower may have at any time against any beneficiary or any such
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the Letter of Credit-Related Documents or any unrelated transaction other
than the defense of payment or claims arising out of the gross negligence, bad
faith or willful misconduct of the Floor Plan Agent or the Swing Line Bank; (iv)
any draft, demand, certificate or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit; (v) any payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of any Letter of Credit or any payment
made by the Issuing Bank under any Letter of Credit to any trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of a successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any Insolvency Proceeding; (vi) any exchange, release or non-perfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from any other guarantee, for all or any of the Obligations of any Borrower in
respect of any Letter of Credit; or (vii) any other circumstance that might
otherwise constitute a defense available to, or discharge of, any Borrower.

Section 6.7 Letter of Credit Fees.

(a) Letter of Credit Fees. The Company shall pay to the Agent for the account of
each of the Acquisition Loan Lenders a letter of credit fee (the “Letter of
Credit Fees”) with respect to outstanding Letters of Credit equal to the greater
of: (i) $500, or (ii) (A) one and one half percent (1.50%) per annum multiplied
by the average daily maximum amount potentially available to be drawn on such
outstanding Letters of Credit at any time during the term thereof up to an
aggregate face amount of $15,000,000, and (B) the Applicable Margin for
Eurodollar Loans that are Acquisition Loans for the daily average face amount
available in excess of $15,000,000.

(b) Fronting Fees. The Company shall pay to the Issuing Bank for its own account
a letter of credit fronting fee (the “Fronting Fees”) for each Letter of Credit
Issued by the Issuing Bank equal to one hundred twenty-five-one-thousandths
percent (0.125%) per annum multiplied by the maximum amount potentially
available to be drawn on such outstanding Letters of Credit at any time during
the term thereof.

(c) Calculation of Fees. The Letter of Credit Fees and the Fronting Fees each
shall be computed on a quarterly basis in arrears within three Business Days
after the last day of each calendar quarter based upon Letters of Credit
outstanding for that quarter as calculated by the Agent (computed on the basis
of the actual number of days elapsed over a year of 360 days). Such fees shall
be due and payable quarterly in arrears on the last Business Day of each
calendar quarter during which Letters of Credit are outstanding, commencing on
the first such quarterly date to occur after the Closing Date, through the
Maturity Date, with the final payment to be made on the Maturity Date.

(d) Other. The Company shall pay to the Issuing Bank from time to time on demand
the normal issuance, presentation, amendment and other processing fees, and
other standard costs and charges of the Issuing Bank relating to Letters of
Credit as from time to time in effect.

Section 6.8 Cash Collateralization.

(a) If any Event of Default shall occur and be continuing, or the Acquisition
Loan Commitment is terminated or reduced to an amount insufficient to fund the
outstanding Letter of Credit Obligations, the Company agrees that it shall on
the Business Day it receives notice from the Agent, acting upon instructions of
the Required Lenders, it will immediately repay in full all Swing Line Overdraft
Loans and deposit in an account (the “Cash Collateral Account”) held by the
Agent, for the benefits of the Acquisition Loan Lenders, an amount of cash equal
to the Letter of Credit Obligations as of such date. Such deposit shall be held
by the Agent as Collateral for the payment and performance of the Obligations.
The Agent shall have exclusive dominion and control, including exclusive right
of withdrawal, over such account. Funds in the Cash Collateral Account shall be
held in a blocked, interest-bearing account held by the Agent upon such terms
and in such type of account as customary at the depository institution. The
Company shall pay any fees charged by the Agent which fees are of the type
customarily charged by such institution with respect to such accounts. Moneys in
such account shall (i) be applied by the Agent to the payment of outstanding
reimbursement Obligations in respect of Letters of Credit and interest thereon,
(ii) be held for the satisfaction of future reimbursement Obligations of the
Borrowers in respect of Letters of Credit, and (iii) in the event the maturity
of the Loans has been accelerated, with the consent of the Required Lenders, be
applied to satisfy the Obligations. If the Company shall provide Cash Collateral
under this Section 6.8(a) or shall prepay any Letter of Credit and thereafter
either (i) drafts or other demands for payment complying with the terms of such
Letters of Credit are not made prior to the respective expiration dates thereof,
or (ii) such Event of Default shall have been waived or cured, then the Agent,
the Floor Plan Agent, the Swing Line Bank and the Lenders agree that the Agent
is hereby authorized, without further action by any other Person, to release the
Lien in such cash and will direct the Agent to remit to the Company amounts for
which the contingent obligations evidenced by such Letters of Credit have
ceased.

(b) As security for the payment of all Obligations, each Borrower hereby grants,
conveys, assigns, pledges, sets over and transfers to the Agent, and creates in
the Agent’s favor a Lien on, and security interest in, all money, instruments
and securities at any time held in or acquired in connection with the Cash
Collateral Account, together with all proceeds thereof. At any time and from
time to time, upon the Agent’s request, each Borrower promptly shall execute and
deliver any and all such further instruments and documents as may be reasonably
necessary, appropriate or desirable in the Agent’s judgment to obtain the full
benefits (including perfection and priority) of the security interest created or
intended to be created by this Section 6.8(b) and of the rights and powers
herein granted.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

The Company, as to itself and as to each of its Subsidiaries and each of the
Borrowers other than the Company, as to itself and its Subsidiaries only,
represent and warrant to the Agent, the Floor Plan Agent, the Swing Line Bank
and the Lenders as follows:

Section 7.1 Organization; Corporate Powers. The Company and each of its
Subsidiaries is duly organized only under the laws of the state (or in the case
of Unrestricted Subsidiaries, the country) of its incorporation and each
Restricted Subsidiary is validly existing and in good standing under the laws of
the state of its respective incorporation or organization, has the requisite
power and authority, governmental licenses, consents and approvals to own its
property and assets and to carry on its business as now conducted and is
qualified to do business in every jurisdiction where such qualification is
required and is in compliance with all Requirements of Law except where the
failure to so qualify or comply could not reasonably be expected to have a
Material Adverse Effect. Each Borrower and each of their Restricted Subsidiaries
has the corporate power to execute, deliver and perform its Obligations under
this Agreement and the other Loan Documents to which it is a party, to borrow
hereunder and to execute and deliver the Notes and the Swing Ling Note.

Section 7.2 Authorization. The execution, delivery and performance of this
Agreement and the Loan Documents, the Borrowings hereunder, and the execution
and delivery of the Notes and the Swing Line Note by the Borrowers, the issuance
of Letters of Credit and Drafting Agreements hereunder and the use of the
proceeds of the Borrowings (a) have been duly authorized by all requisite
corporate and, if required, stockholder action on the part of the Company and
each other Borrower and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation or the certificate of incorporation or the bylaws of
the Company or any Borrower, (B) any order of any court, or any rule, regulation
or order of any other agency of government binding upon the Company or any other
Borrower or (C) any provisions of any indenture, agreement or other instrument
to which the Company or any other Borrower is a party, or by which the Company
or any other Borrower or any of their respective properties or assets are or may
be bound which violation could reasonably be expected to have a Material Adverse
Effect, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any indenture, agreement
or other instrument referred to in (b)(i)(C) above which violation could
reasonably be expected to have a Material Adverse Effect or (iii) result in the
creation or imposition of any Lien whatsoever upon any property or assets of the
Company or any other Borrower other than under the Loan Documents.

Section 7.3 Governmental Approval. No registration with, or consent or approval
of, or other action by, any federal, state or other Governmental Authority is or
will be required in connection with the execution, delivery and performance of
this Agreement, any other Loan Document, the execution and delivery of the Notes
and the Swing Line Note or repayment of the Borrowings hereunder.

Section 7.4 Enforceability. This Agreement and each of the Loan Documents have
been duly executed and delivered by each of the Borrowers and each of their
Subsidiaries which is a party thereto and constitute legal, valid and binding
obligations of the Borrowers and such Subsidiaries; and the Notes and the Swing
Line Note, when duly executed and delivered by each applicable Borrower, will
constitute legal, valid and binding Obligations of such Borrower(s), in each
case enforceable in accordance with their respective terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights generally and general
principles of equity).

Section 7.5 Financial Statements.

(a) The audited consolidated financial statement of the Company and its
Subsidiaries, as of December 31, 2010, a copy of which has been furnished to the
Lenders, has been prepared in conformity with GAAP applied on a basis consistent
with that of the preceding fiscal year, and presents fairly in all material
respects the financial condition of the Company and its Subsidiaries, as at such
date, and the consolidated results of the operations of the Company and its
Subsidiaries for the period then ended.

(b) The Form 10-K of the Company for the fiscal year ended December 31, 2010, a
copy of which has been furnished to the Lenders, has been prepared in accordance
with all applicable rules, regulations and guidelines of the Securities and
Exchange Commission and presents fairly in all material respects the financial
condition of the Company and its Subsidiaries, as at such date, and the results
of their operations for the periods then ended.

Section 7.6 No Material Adverse Change. There has been no material adverse
change in the businesses, assets, operations, prospects or condition, financial
or otherwise, as determined on a consolidated basis, of the Company or any of
its Subsidiaries, since December 31, 2010.

Section 7.7 Title to Properties; Security Documents.

(a) Each Borrower has good and marketable title to, or valid leasehold interests
in, all its properties and assets, except for (i) such properties as are no
longer used or useful in the conduct of its business or as have been disposed of
in the ordinary course of business, (ii) Permitted Liens, and (iii) minor
defects in title that do not interfere with the ability of such Borrower to
conduct its business as now conducted.

(b) The Security Documents contain descriptions of the Collateral sufficient to
grant to the Agent for the benefit of the Lenders, perfected Liens therein
pursuant to applicable law and the terms, provisions and conditions of this
Agreement.

Section 7.8 Litigation; Compliance with Laws; Etc.

(a) There are no actions, suits or proceedings, except as specified in
Schedule 7.8(a), at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of any of the Borrowers, threatened against or
affecting any of the Borrowers or the business, assets or rights of any of the
Borrowers as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, reasonably to be expected to have a Material Adverse Effect.

(b) (i) None of the Borrowers is in violation of any law, the breach or
consequence of which could reasonably be expected to have a Material Adverse
Effect, (ii) to the best knowledge of the Borrowers after due investigation, the
Borrowers are in material compliance with all statutes and governmental rules
and regulations applicable to them, and (iii) none of the Borrowers is in
default under any material order, writ, injunction, award or decree of any
Governmental Authority binding upon it or its assets or any material indenture,
mortgage, contract, agreement or other undertaking or instrument to which it is
a party or by which any of its properties may be bound, which default could
reasonably be expected to have a Material Adverse Effect. Nothing has occurred
which would materially and adversely affect the ability of any Borrower to carry
on its business as now conducted or perform its obligations under any such
order, writ, injunction, award or decree or any such material indenture,
mortgage, contract, agreement or other undertaking or instrument.

Section 7.9 Agreements; No Default.

(a) None of the Borrowers is a party to any agreement or instrument or subject
to any corporate restriction reasonably to be expected to have a Material
Adverse Effect.

(b) No Event of Default has occurred and is continuing.

Section 7.10 Federal Reserve Regulations.

(a) Neither the Company nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund Indebtedness originally
incurred for such purpose or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulations T, U or X; provided, however, the Company may acquire
Margin Stock if, upon the acquisition of such Margin Stock, twenty-five percent
(25%) or less of the Company’s total assets subject to the restrictions set
forth in Section 10.1 would then be composed of Margin Stock, and the Company
shall furnish to the Agent upon its request, a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U.

Section 7.11 Taxes. The Company and each of its Subsidiaries has filed all tax
returns which are required to have been filed and has paid, or made adequate
provisions for the payment of, all of its taxes which are due and payable,
except such taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by GAAP have been maintained. Neither the Company
nor any of its Subsidiaries is aware of any proposed assessment against it for
additional taxes (or any basis for any such assessment) which could reasonably
be expected to have a Material Adverse Effect.

Section 7.12 Pension and Welfare Plans. Except for matters that could not
reasonably be expected to have a Material Adverse Effect: (a) each Plan complies
in all respects with all applicable statutes and governmental rules and
regulations; (b) no Reportable Event has occurred and is continuing with respect
to any Plan; (c) since December 31, 2005, neither the Company nor any ERISA
Affiliate has withdrawn from any Plan or instituted steps to do so, except as
listed on Schedule 7.12; and (d) since December 31, 2004, no steps have been
instituted to terminate any Plan, except as listed on Schedule 7.12. No
condition exists or event or transaction has occurred in connection with any
Plan which could result in the incurrence by the Company or any ERISA Affiliate
of any liability, fine or penalty which could reasonably be expected to have a
Material Adverse Effect. Except for circumstances that could not reasonably be
expected to have a Material Adverse Effect, neither the Company nor any ERISA
Affiliate is a member of, or contributes to, any multiple employer Plan as
described in Section 4064 of ERISA. None of the Borrowers has any contingent
liability with respect to any post-retirement “welfare benefit plans,” as such
term is defined in ERISA which could reasonably be expected to have a Material
Adverse Effect. Except for matters that could not reasonably be expected to have
a Material Adverse Effect, neither the Company nor any ERISA Affiliate has any
liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan.

Section 7.13 No Material Misstatements. As of the Closing Date, neither this
Agreement, the other Loan Documents, the Confidential Information Memorandum nor
any other document delivered by or on behalf of the Company or any Subsidiary in
connection with any Loan Document or included therein contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

Section 7.14 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” or company “controlled” by an investment
company as defined in, or subject to regulation under, the Investment Company
Act of 1940.

Section 7.15 Maintenance of Insurance. The Company and each of its Subsidiaries
agree to maintain insurance to such extent and against such hazards and
liabilities as is commonly maintained by companies similarly situated.

Section 7.16 Existing Liens. None of the assets of the Company or any Borrower
is subject to any Lien, except:

(a) Liens for current taxes not delinquent or taxes being contested in good
faith and by appropriate proceedings and as to which such reserves or other
appropriate provisions as may be required by GAAP are being maintained;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s and other
like statutory or contractual Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than ninety
(90) days or which are being contested in good faith and by appropriate
proceedings and as to which such reserves or other appropriate provisions as may
be required by GAAP are being maintained;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and to secure performance of
tenders, statutory obligations, surety and appeal bonds and similar obligations;

(d) deposits to secure the performance of bids, trade contracts, statutory
obligations, lease obligations, and other obligations of a like nature incurred
in the ordinary course of business, and Liens securing reimbursement obligations
created by open letters of credit for the purchase of inventory;

(e) zoning, easements and restrictions on the use of real property that do not
materially impair the use for such property;

(f) Liens granted by a Subsidiary of the Company to secure such Subsidiary’s
Indebtedness to the Company or to any other Subsidiary of the Company;

(g) Liens, if any, disclosed in the financial statements referred to in
Section 7.5; and

(h) Liens listed on Schedule 7.16(h) and Liens permitted by Section 10.2; and

(i) Liens arising by virtue of statutory, common law or contractual provisions
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit, brokerage and similar accounts (or funds, securities or
other assets maintained therein) with a creditor depository or similar
institution.

Section 7.17 Environmental Matters. Each Borrower has complied in all respects
with all applicable federal, state, local and other statutes, ordinances,
orders, judgments, rulings and regulations relating to environmental pollution
or to environmental regulation or control except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Restricted Subsidiaries has received notice of any
failure so to comply which alone or together with any other such failure could
reasonably be expected to have a Material Adverse Effect. Neither the Company,
any of its Restricted Subsidiaries nor any of its facilities manages any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants, as those terms are used in the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Toxic Substance
Control Act, the Clean Air Act or the Clean Water Act, in violation of any
regulations promulgated pursuant thereto or in any other applicable law where
such violation could reasonably be expected to have, individually or together
with other violations, a Material Adverse Effect.

Section 7.18 Subsidiaries. As of the Closing Date, (i) the Company has no
Subsidiaries, and no Subsidiary has a Subsidiary other than those specifically
disclosed (and identified as Restricted or Unrestricted) in part (a) of
Schedule 7.18, (ii) neither the Company nor any Subsidiary has any equity
investments in any other Person other than those specifically disclosed in part
(b) of Schedule 7.18, and (iii) all of the Restricted Subsidiaries of the
Company (other than those listed in the first sentence of Section 9.16(b)) are
parties hereto and fully liable hereunder to the extent set forth herein. The
state of incorporation or formation, the address, principal place of business
and a list of other business locations where a material portion of its Motor
Vehicles are located for each Restricted Subsidiary is specified in part (a) of
Schedule 7.18. The Company and/or each of its Restricted Subsidiaries is the
owner, directly or indirectly, free and clear of all Liens (except for Liens in
favor of the Agent and the Lenders and transfer restrictions contained in the
Dealer/Manufacturer Agreements), of all of the issued and outstanding voting
stock of each Subsidiary disclosed on Schedule 7.18 (except where ownership of
less than one hundred percent (100%) is indicated on Schedule 7.18). All shares
of such stock of corporate entities have been validly issued and are fully paid
and nonassessable, and no rights to subscribe to additional shares have been
granted or exist.

Section 7.19 Engaged in Motor Vehicle Sales. The Floor Plan Borrowers are
engaged in the business of selling Motor Vehicles. All such Motor Vehicles
consist solely of goods held by the Borrowers for sale; no sales or other
transactions involving such Motor Vehicles are and will not become subject to
set-off, counterclaim, defense, allowance, or adjustment (other than claims the
aggregate amount of which shall not be material). Except as set forth in
Schedule 7.16(h), as of the Closing Date, there is no financing statement, or
similar statement or instrument of registration under the laws of any
jurisdiction, covering or purporting to cover any interest of any kind in all
such Motor Vehicles or their proceeds on file or registered in any public office
other than a financing statement in favor of the Agent for the benefit of the
Lenders covering all such Motor Vehicles. Except as set forth in
Schedule 7.16(h), as of the Closing Date, there is no other floor plan or other
financing arrangement with any party other than the Agent for the benefit of the
Lenders with respect to all such Motor Vehicles; and except as set forth in
Schedule 7.16(h), as of the Closing Date, none of the Borrowers has made any
other verbal or written contract or arrangement of any kind, the performance of
which by the other party thereto would give rise to a Lien against any such
Motor Vehicle, or the proceeds thereof. All such Motor Vehicles are free from
damage caused by fire or other casualty, unless covered by insurance, subject to
customary deductibles. The locations (and addresses) set forth in Schedule 7.18
are the primary locations at which the Company and each other Borrower keep the
Motor Vehicles held as inventory, except off-site storage or parking and except
when such Motor Vehicles may be in transit between locations, in transit for
‘dealer swaps’ or being test driven by potential customers. The addresses set
forth in Schedule 7.18 are each Floor Plan Borrower’s place of business and the
Company and each other Borrower is formed or incorporated only in the state
shown for it on Schedule 7.18 hereto. All of each Floor Plan Borrower’s books
and records with regard to all Motor Vehicles are maintained and kept at the
address(es) of such Floor Plan Borrower set forth in Schedule 7.18.

Section 7.20 Dealer Franchise Agreements and Manufacturer Framework Agreements.
As of the Closing Date, none of the Borrowers is a party to any dealer franchise
agreements, manufacturer framework agreements, or any other similar agreements,
including any master agreements between the Borrowers and any Manufacturer
(“Dealer/Manufacturer Agreements”) other than those specifically disclosed in
Schedule 7.20, which schedule shows the Manufacturer and the Borrower which is a
party to each such agreement, the date such agreement was entered into and the
expiration date (if any) of each such agreement. Each of the Dealer/Manufacturer
Agreements is currently in full force and effect as of the Closing Date, and no
such agreement has been terminated by a final non-appealable decision by a court
of competent jurisdiction. There exists no actual or threatened termination,
cancellation, or limitation of, or any modification or change in, the business
relationship between any Borrower and any customer or any group of customers
whose purchases individually or in the aggregate are material to the business of
such Borrower, or with any material Manufacturer, and there exists no present
condition or state of facts or circumstances which could reasonably be expected
to have a Material Adverse Effect.

Section 7.21 Use of Proceeds. The proceeds of the Loans shall be used to support
the issuance of Letters of Credit, for working capital and general corporate
purposes and for acquisitions and capital expenditures, all in accordance with
the provisions of Section 9.9. Neither Agent nor any Lender shall have any
responsibility as to the use of any Letter of Credit or any proceeds of the
Loans. The Borrowers represent and warrant to the Lenders and the Agent that all
Loans will be for business, commercial, investment or other similar purpose and
not primarily for personal, family, household or agricultural use, as such terms
are used in the Texas Finance Code.

ARTICLE VIII
CONDITIONS OF LENDING

Section 8.1 Conditions Precedent to Closing Date. The conditions precedent to
closing on the Closing Date shall be the execution, where applicable, and
delivery to the Agent of the items described in this Section 8.1, each dated
(unless otherwise indicated) the Closing Date and, with sufficient copies for
each Lender:

(a) From each Borrower:

(i) a counterpart of this Agreement (to which all of the Exhibits and Schedules
have been attached) executed by the Borrowers, the Agent, the Floor Plan Agent,
the Swing Line Bank, the Issuing Bank and the Lenders;

(ii) Notes properly executed by the Borrowers to the Lenders, respectively; and

(iii) the Swing Line Note properly executed by the Borrowers to the Swing Line
Bank.

(b) from each Borrower a ratification of all prior liens and security interests
granted in the below named documents in a form satisfactory to Agent (the
“Ratification Agreements”) or, if any Borrower has not previously executed same,
executed originals of the following:

(i) the Security Agreement;

(ii) the Escrow and Security Agreement;

(iii) the GM Borrower Guaranty; and

(iv) any other necessary Security Documents in the form satisfactory to the
Agent and its counsel;

each of which, if required by this Agreement, shall be duly executed by the
parties thereto.

(c) from each Borrower (i) a certificate of the Secretary or an Assistant
Secretary of said Borrower, certifying that (A) attached are true and complete
copies of its constituent documents, (B) attached thereto is a true and complete
copy of resolutions or unanimous consent duly adopted by its Board of Directors,
members or partners authorizing the execution, delivery and performance of this
Agreement, the Notes and/or Loan Documents to which it is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (C) as to the incumbency and specimen signature of each officer
of each Borrower executing this Agreement, the Notes, any of the Loan Documents
or other documents delivered in connection herewith or therewith; and (ii) such
other documents as the Agent may reasonably request.

(d) from each Borrower a certificate of a President, Senior Vice President, an
Executive Vice President or a Vice President of each Borrower certifying (i) the
truth of the representations and warranties made by such Borrower in this
Agreement, and (ii) the absence of the occurrence and continuance of any Default
or Event of Default.

(e) the Agent’s Letter duly executed by the Company.

(f) the Floor Plan Agent’s Letter duly executed by the Company.

(g) an opinion of counsel to the Borrowers and any Subsidiary which signs any of
the Loan Documents, addressed to the Agent and the Lenders and in form and
substance reasonably satisfactory to the Agent.

(h) an Administrative Questionnaire completed by each Lender and, if required,
the tax forms set forth in Section 5.14.

(i) an intercreditor agreement, reasonably satisfactory to the Agent, Floor Plan
Agent and Required Lenders (which shall evidence their satisfaction by execution
of this Agreement), setting forth the respective rights of each party in the
assets of the Company and the Borrowers executed with, and received from, each
provider of Permitted New Vehicle Floor Plan Indebtedness.

(j) evidence that the fees and disbursements required to be paid by the Company
pursuant to Section 5.4 and Section 13.4 on the Closing Date have been paid.

(k) evidence that all UCC-1 filings and other Liens that are not permitted
pursuant to this Agreement and which are existing or reflected in searches
performed by the Agent or its counsel as of the Closing Date have been released
and/or terminated to the reasonable satisfaction of the Agent and its counsel.

(l) evidence of insurance required by Section 9.3.

(m) all documentation and other information requested by the Agent to satisfy
the requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act (as
defined in Section 13.15).

Section 8.2 Conditions Precedent to Initial Borrowings.

(a) In addition to the conditions listed in Section 8.1 above, the obligation of
each Acquisition Loan Lender to make the initial Acquisition Loans, or of the
Issuing Bank to issue any Letter of Credit is subject to the further conditions
precedent that:

(i) each document (including, without limitation, any UCC financing statement)
required by the Security Documents or under law or requested by Agent to be
filed, registered or recorded in order to create, in favor of Agent, for the
benefit of Lenders, a perfected first Lien (subject to any Permitted Liens) on
the Collateral owned by the Company or any other Borrower shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and

(ii) such other and further conditions shall have been fulfilled as the Agent,
or its counsel shall have reasonably determined.

(b) In addition to the conditions listed in Section 8.1 above, the obligation of
each Floor Plan Lender to make the initial Floor Plan Loans or of the Swing Line
Bank to make the initial Swing Line Loan, or of the Floor Plan Agent to execute
any Drafting Agreement is subject to the conditions precedent that with respect
to the Floor Plan Borrower requesting such Loans:

(i) each document (including, without limitation, any UCC financing statement)
required by the Security Documents or under law or requested by Agent or the
Floor Plan Agent to be filed, registered or recorded in order to create, in
favor of Agent, for the benefit of Lenders, a perfected first Lien (subject to
Permitted Liens) on the Collateral owned by such Floor Plan Borrower shall have
been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested; and

(ii) such other and further conditions shall have been fulfilled as the Agent,
the Floor Plan Agent or its counsel shall have reasonably determined.

Section 8.3 Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (including the initial
Acquisition Loan and the initial Floor Plan Loan) and the obligation of the
Issuing Bank to issue Letters of Credit and the obligation of the Swing Line
Bank to make Swing Line Loans and the obligation of the Floor Plan Agent to
execute Drafting Agreements shall be subject to the further conditions precedent
that on the Borrowing Date of such Borrowing or Issuance:

(a) the representations and warranties contained in Article VII are correct on
and as of the date of such Borrowing, upon giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date (unless expressly limited to an earlier date, in which case, it shall be
true as of such date);

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes (i) a
Material Adverse Effect, (ii) in the case of Acquisition Loan Borrowings, a
Default or an Event of Default and which has not been waived or amended in
accordance with the provisions set forth in Section 13.7 or (iii) in the case of
Floor Plan Borrowings (including Swing Line Loans), (A) no Floor Plan Event of
Default exists with respect to the Floor Plan Borrower that is requesting the
Borrowing, (B) no Floor Plan Event of Default under Section 11.3(c),
Section 11.3(f) or Section 11.3(g) exists, (C) no Floor Plan Event of Default
under any other subsection of Section 11.3 has continued for sixty (60) days or
more, and (D) there are no two concurrent Floor Plan Events of Default under any
other subsection of Section 11.3;

(c) each Request for Borrowing (and the acceptance of the proceeds of such
Borrowing) shall constitute a certification, representation and warranty by the
Company that on the date of such Borrowing the statements contained in this
Section 8.3 are true;

(d) following the making of such Borrowing or Issuance of any Letter of Credit
and all other Borrowings to be made on the same day under this Agreement, except
as may otherwise be permitted hereunder, (i) if such Borrowing is a Floor Plan
Loan Borrowing, the aggregate principal amount of all Floor Plan Loans
outstanding plus all Swing Line Loans outstanding shall not exceed the Floor
Plan Loan Commitments of all the Lenders, such Floor Plan Loan Borrowings shall
not exceed the Floor Plan Advance Limit, and the Agent shall have a first
priority lien (subject only to carriers’, warehousemen’s and landlords’ Liens
described in Section 7.16(b) and Liens described in Section 10.2(f)) on the
Motor Vehicles that are being purchased with such Floor Plan Loan Borrowing
after giving effect to such Borrowing, (ii) if such Borrowing is a Acquisition
Loan Borrowing, the aggregate principal amount of all Acquisition Loans
outstanding plus Letters of Credit Obligations outstanding shall not exceed the
Acquisition Loan Advance Limit, (iii) if such Borrowing is a Swing Line Loan
Borrowing, the aggregate principal amount of all Swing Line Loans outstanding
shall not exceed the applicable Swing Line Commitment, (iv) if a Letter of
Credit is issued, the total amount of Letter of Credit Obligations outstanding
plus the aggregate principal amount of all Acquisition Loans outstanding shall
not exceed the Acquisition Loan Advance Limit, and (v) the aggregate principal
amount of all Loans and Letter of Credit Obligations then outstanding shall not
exceed the Total Commitments; and

(e) no party (other than the Agent, the Floor Plan Agent or a Lender) to any
Intercreditor Agreement executed in connection with any Permitted New Vehicle
Floor Plan Indebtedness has disputed or contested the contractual subordination
provision thereof in whole or in part or has otherwise breached its material
obligations thereunder which dispute, contest or breach involves $1,000,000 or
more in collateral, and such dispute, contest or breach has not been waived,
resolved or remedied within thirty (30) days after delivery of a notice from the
Agent or the Floor Plan Agent to such other party and the Company.

Section 8.4 Conditions Precedent to Conversions and Continuations. The
obligation of the Lenders to convert any existing Borrowing into a Eurodollar
Borrowing or to continue any existing Borrowing as a Eurodollar Borrowing is
subject to the condition precedent that, on the date of such conversion or
continuation, each of the conditions to Borrowing set forth in Section 8.3 shall
have been satisfied, and neither (a) an Acquisition Event of Default (other than
an Acquisition Event of Default under Section 11.1(n)), nor (b) any Floor Plan
Event of Default with respect to which the remedies described in Section 11.4(c)
may be exercised shall have occurred and be continuing or would result from the
making of such conversion or continuation. The acceptance of the benefits of
each such conversion and continuation shall constitute a representation and
warranty by the Company to each of the Lenders that no Default or Event of
Default shall have occurred and be continuing or would result from the making of
such conversion or continuation.

ARTICLE IX
AFFIRMATIVE COVENANTS

So long as this Agreement shall remain in effect or the principal of or interest
on any Note, the Swing Line Note, any Commitment Fees or any other fee, expense
or amount payable hereunder shall be unpaid and until the Commitments of all the
Lenders shall expire or terminate, until no Letter of Credit Obligations are
outstanding, and until all Drafting Agreements are terminated, the Company, as
to itself and each of its Subsidiaries, and each of the Borrowers other than the
Company, as to itself and its Subsidiaries only, covenant and agree with the
Agent, the Floor Plan Agent, the Swing Line Bank and each Lender that:

Section 9.1 Existence. The Company will maintain and preserve, and except as
permitted by Section 10.3, will cause each other Borrower to maintain and
preserve, its respective existence and good standing under the laws of its state
of jurisdiction, as a corporation or other form of business organization, as the
case may be, and all rights, privileges, licenses, patents, patent rights,
copyrights, trademarks, trade names, franchises and other authority to the
extent material and necessary for the conduct of their respective businesses in
the ordinary course as conducted from time to time.

Section 9.2 Maintenance of Properties, Licenses and Permits; Compliance with
Laws. The Company will maintain, preserve and keep, and will cause each other
Borrower to maintain, preserve and keep, all of its properties in good repair,
working order and condition (ordinary wear and tear excepted). The Company will
make, and will cause each other Borrower to make, all necessary and proper
repairs, renewals, replacements, additions, betterments and improvements thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained; the Company will at all times do or cause to be done all things
necessary to preserve, renew and keep in full force and effect, and will cause
each other Borrower to do or cause to be done all things necessary to preserve,
renew and keep in full force and effect, the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its businesses; the Company and each other Borrower will maintain and
operate such businesses in substantially the manner in which they are presently
conducted and operated (subject to changes in the ordinary course of business);
the Company and each other Borrower will comply with all laws and regulations
applicable to the operation of such businesses whether now in effect or
hereafter enacted and with all other applicable laws and regulations, including,
without limitation, such laws and regulations applicable to the making of
Investments permitted in Section 10.5, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect; and the Company
and each other Borrower will take all action which may be required to obtain,
preserve, renew and extend all licenses, permits and other authorizations which
may be material to the operation of such businesses.

Section 9.3 Insurance. The Company will maintain, on a consolidated basis,
insurance to such extent and against such hazards and liabilities as is commonly
maintained by companies similarly situated or as may be required in the Security
Documents including, without limitation with respect to Motor Vehicles owned by
Floor Plan Borrowers and financed under this Agreement, naming the Agent, for
the benefit of the Lenders, as additional loss payee.

(a) Unless the Company provides the Agent with evidence of the insurance
coverage as required by the Agreement or any other Loan Document, the Agent (at
its discretion, or acting at the request of the Floor Plan Agent) may purchase
insurance at the Company’s expense to protect the Lenders’ interest. This
insurance may, but need not, also protect the Company’s interest. If the
Collateral becomes damaged, the coverage the Agent purchases may not pay any
claim the Company or any of its Subsidiaries makes or any claim made against the
Company or any of its Subsidiaries. The Company may later cancel this coverage
by providing evidence that the Company has obtained property coverage elsewhere.

(b) The Company is responsible for the cost of any insurance purchased by the
Agent. The cost of this insurance may be added to the Obligations. If the cost
is added to the Obligations, the interest rate provided in Section 5.3 shall
apply to such added amount. The effective date of coverage may be the date the
Company’s prior coverage lapsed or the date the Company failed to provide proof
of coverage.

(c) The Company acknowledges that the coverage the Agent purchases may be
considerably more expensive than insurance the Company can obtain on its own and
may not satisfy any need for property damage coverage or any mandatory liability
insurance requirements imposed by applicable law.

Section 9.4 Obligations and Taxes. The Company will pay and discharge and will
cause each other Borrower to pay and discharge, when due, all taxes, assessments
and governmental charges or levies imposed upon the Company or such Borrower, as
the case may be, as well as all lawful claims for labor, materials and supplies
or otherwise unless and only to the extent that the Company or such Borrower, as
the case may be, is contesting such taxes, assessments and governmental charges,
levies or claims in good faith and by appropriate proceedings and the Company or
such Borrower has set aside on its books such reserves or other appropriate
provisions therefor as may be required by GAAP.

Section 9.5 Financial Statements; Reports. The Company will furnish to the Agent
and each Lender:

(a) Annual Audit Reports. Within one hundred twenty (120) days after the end of
each fiscal year of the Company, to the extent not filed with the Securities and
Exchange Commission, a copy of the annual audit report of the Company and its
Subsidiaries prepared on a consolidated basis in conformity with GAAP and
certified by an independent certified public accountant of recognized national
standing and, to the extent any Unrestricted Subsidiaries exist, consolidating
financial statements for each of said Unrestricted Subsidiaries.

(b) Quarterly Financial Statements. Within sixty (60) days after the end of each
quarter (except the last quarter) of each fiscal year of the Company, to the
extent not filed with the Securities and Exchange Commission, a copy of the
Form 10-Q of the Company for such quarter, prepared in accordance with the
rules, regulations and guidelines of the Securities and Exchange Commission and
including therein  the consolidated financial statements of the Company and its
Subsidiaries, and, to the extent any Unrestricted Subsidiaries exist,
consolidating financial statements for each of such Unrestricted Subsidiaries,
subject to normal year end audit adjustments in each case.

(c) Officer’s Certificate. Together with the financial statements furnished by
the Company under Section 9.5(a) and Section 9.5(b), a compliance certificate
substantially in the form of Exhibit 9.5(c) executed by the Company’s Chief
Financial Officer or Treasurer dated the date of such annual audit report or
such quarterly financial statement, as the case may be, and including therewith
the calculations (and supporting documentation and/or backup in for such
calculations) for all financial covenants set forth in Article X hereof.

(d) SEC and Other Reports. Copies of each filing and report made by the Company
or any of its Subsidiaries with or to any securities exchange or the Securities
and Exchange Commission and each communication from the Company or any of its
Subsidiaries to shareholders generally, promptly upon the making thereof, to the
extent such filings and reports are not available on the Company’s website.

(e) Manufacturer/Dealer Statements. Promptly upon request by the Agent, the
Floor Plan Agent or the Required Lenders, copies of each Manufacturer/Dealer
Statement of each Floor Plan Borrower delivered during such month.

(f) Inventory Detail Report. Upon request of the Floor Plan Agent, the Agent or
any Lender, copies of the Inventory Detail Report of each Floor Plan Borrower
individually and on a consolidated basis.

(g) Permitted New Vehicle Floor Plan Indebtedness Information. Promptly upon the
request of any Lender, all floor plan audit reports, summaries and all related
information received from auto manufacturer affiliate finance companies in
connection with Permitted New Vehicle Floor Plan Indebtedness, and copies of all
internal audits prepared by or on behalf of the Company or any Borrower that are
related to Permitted New Vehicle Floor Plan Indebtedness; and

(h) Availability Analysis. Within thirty (30) days after the end of each
quarter, a completed Availability Analysis in the form of Exhibit 9.5(h), and
such other information as the Agent may have reasonably requested to determine
the accuracy of such calculation, calculated as of the end of the preceding
quarter.

(i) Used Borrowing Base Calculation. Within thirty (30) days after the end of
each month, a completed Used Borrowing Base Calculation in the form of
Exhibit 9.5(i), and such other information as the Agent may have reasonably
requested to determine the accuracy of such calculation, calculated as of the
end of the preceding month.

(j) Requested Information. Promptly, from time to time, such other reports or
information as the Agent, the Floor Plan Agent or any Lender may reasonably
request.

Section 9.6 Litigation and Other Notices. The Company will notify the Agent and
the Lenders in writing of any of the following immediately upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken by the Person(s) affected with respect thereto:

(a) Judgment. The entry of any judgment or decree against the Company and/or any
of its other Restricted Subsidiaries if the aggregate amount of such judgment or
decree exceeds Five Million Dollars ($5,000,000) (after deducting the amount
with respect to which the Company or such Subsidiary is insured and with respect
to which the insurer has assumed responsibility in writing);

(b) Suits and Proceedings. The filing or commencement of any action, suit or
proceeding, whether at law or in equity or by or before any court or any
Governmental Authority as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

(c) Default. The occurrence of any Event of Default or Default, including,
without limitation, any notices of default or acceleration received by any
Borrower from the provider of any Permitted New Vehicle Floor Plan Indebtedness,
together with a written explanation of the facts and circumstances associated
therewith;

(d) Material Adverse Change. The occurrence of any event which could reasonably
be expected to have a Material Adverse Effect;

(e) Pension and Welfare Plans. The occurrence of a Reportable Event with respect
to any Plan; the institution of any steps by the Company, any of its
Subsidiaries or any ERISA Affiliate, the PBGC or any other Person to terminate
any Plan if such termination could reasonably be expected to result in a
Material Adverse Effect; the institution of any steps by the Company, or any of
its Subsidiaries or any ERISA Affiliate to withdraw from any Plan if such
withdrawal could reasonably be expected to result in a Material Adverse Effect;
the incurrence of any material increase in the contingent liability of the
Company or any of its Subsidiaries with respect to any post-retirement welfare
benefits that could reasonably be expected to have a Material Adverse Effect; or
the incurrence by the Company or any ERISA Affiliate of any liability under
Section 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan that could reasonably
be expected to have a Material Adverse Effect; or

(f) Other Events. The occurrence of such other events as the Agent or the
Required Lenders may reasonably specify from time to time.

Section 9.7 ERISA. Each Borrower will comply with the applicable provisions of
ERISA except where the failure to comply could not reasonably be expected to
have a Material Adverse Effect.

Section 9.8 Books, Records and Access. Each Borrower will maintain complete and
accurate books and records in which full and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to the business
and activities of such Borrowers. Each Borrower will permit reasonable access by
the Agent and each Lender, upon reasonable request, to the books and records
relating to such Borrower during normal business hours, to permit or cause to be
permitted, the Agent and each Lender to make extracts from such books and
records, including, to the extent permissible without the relevant Borrower
being in breach thereof, Master Franchise Agreements. Each Borrower will also
permit, or cause to be permitted, upon reasonable request, any authorized
representative designated by any Lender to discuss the affairs, finances and
condition of such Borrower with such Person’s principal financial officers and
principal accounting officers and such other officers as such Borrower shall
deem appropriate.

Section 9.9 Use of Proceeds. The Borrowers shall use the proceeds of the Loans
for only the following purposes:

(a) Floor Plan Loans. The proceeds of the Floor Plan Loans may be used only to
finance the purchase of Motor Vehicles for resale in the ordinary course of
business of the Floor Plan Borrowers.

(b) Acquisition Loans. The proceeds of the Acquisition Loans may be used only
for the following purposes: (i) for working capital and general corporate
purposes, including, without limitation, the issuance of Letters of Credit and
to pay outstanding Floor Plan Loans; and (ii) to make Permitted Acquisitions;
provided, the proceeds of any Acquisition Loan requested in an Alternative
Currency shall be used solely in connection with the funding of the Acquisition
of or Investment in Unrestricted Subsidiaries.

(c) Swing Line Loans. The proceeds of the Swing Line Loans may be used only to
finance the purchase of Motor Vehicles for resale in the ordinary course of
business of the Borrowers.

(d) All Loans. No Loans shall be used for any purpose which would be in
contravention of any Requirement of Law.

Section 9.10 Nature of Business. The Borrowers will engage in substantially the
same field of business as they are engaged in on the Closing Date, and except as
permitted in Section 10.5(h), will refrain from engaging in, establishing or
becoming in any way involved as a lender in the business of automobile
financing, sub-prime automobile financing or any other credit transactions
related to automobiles other than Retail Loan Guarantees.

Section 9.11 Compliance. The Borrowers will comply with all statutes and
governmental rules and regulations applicable to them including all such
statutes and government rules and regulations relating to environmental
pollution or to environmental regulation and control except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

Section 9.12 Audits.

(a) Entry on Premises. Each Floor Plan Borrower shall permit a duly authorized
representative of the Floor Plan Agent to enter upon such Borrower’s premises
during regular business hours to perform audits of Motor Vehicles constituting
collateral in a manner satisfactory to the Floor Plan Agent; provided, however,
the Floor Plan Agent shall not be required to make more than four (4) such
audits in any fiscal year of any Floor Plan Borrower. Each Floor Plan Borrower
shall assist the Floor Plan Agent, and its representatives, in whatever way
necessary to make the inspections and audits provided for herein.

(b) Overage Amount. If audits performed from time to time by the Floor Plan
Agent as provided in Section 9.12(a) reveal that any Motor Vehicles of the Floor
Plan Borrowers are for any such calendar month Out of Balance by more than
$5,000,000 in the aggregate (the “Overage Amount”), then the Floor Plan Agent
shall so notify the Company and, within two (2) Business Days of receipt of such
notice, the Company shall deposit, or shall cause other Floor Plan Borrowers to
deposit, into an account with the Floor Plan Agent, sufficient funds so as to
cause the Borrowings with respect to any such Motor Vehicles and/or Floor Plan
Loans which are Out of Balance to be in compliance with the Floor Plan Advance
Limits. At such time as the Out of Balance condition is less than $5,000,000 in
the aggregate, such deposited amount shall be returned to the Company.

(c) Delivery of Audits. Within thirty (30) days after the end of each fiscal
quarter of the Company, the Floor Plan Agent shall deliver to the Agent a
summary of the audits of Motor Vehicles of each of the Floor Plan Borrowers
performed by the Floor Plan Agent during the fiscal quarter just ended, setting
forth therein a spread sheet reflecting for all Floor Plan Borrowers all Motor
Vehicles Out of Balance at any time during such fiscal quarter each such Motor
Vehicle was Out of Balance. The Agent shall promptly deliver a copy of such
report to each Lender.

Section 9.13 Demonstrators and Rental Motor Vehicles. Each Borrower shall
maintain records at the premises where the Motor Vehicles are kept evidencing
which Motor Vehicles are being used as Demonstrators and Rental Motor Vehicles.

Section 9.14 Disbursement Account. Any or all of the Floor Plan Borrowers and
the Floor Plan Agent, at various times, may be parties to a corporate cash
management service agreement (the “Service Agreement”) providing for a
disbursement account (the “Disbursement Account”) between such Floor Plan
Borrower and the Floor Plan Agent. Subject to the terms and conditions of this
Agreement, each such Floor Plan Borrower authorizes the Floor Plan Agent to fund
the Disbursement Account, on a daily basis if necessary, by advancing Loans
under this Agreement to the extent of availability under the aggregate Floor
Plan Loan Commitments. Each such Floor Plan Borrower acknowledges and agrees
that any requests for funding from the Disbursement Account will not be paid
unless funds in an amount sufficient to pay such requests are then available for
reborrowing in compliance with the terms and conditions of this Agreement,
including Section 2.1 hereof to enable the Floor Plan Agent to advance those
funds to the Disbursement Account. The Floor Plan Agent agrees that any requests
to be submitted for payment through the Disbursement Account will not be made
unless sufficient funds are available and such request is made in compliance
with the terms and conditions of this Agreement to pay all such requests. Each
Floor Plan Borrower at all times is responsible for having sufficient available
funds in Excess/Payments in Process to pay all requests to be paid through the
Disbursement Account, whether these funds are advances under this Agreement or
otherwise. Each Floor Plan Borrower acknowledges and agrees that the Service
Agreement relating to the Disbursement Account may be canceled by the Floor Plan
Agent at any time upon written notice to the applicable Floor Plan Borrower,
notwithstanding anything to the contrary in the Service Agreement. A copy of the
form of Service Agreement may be attached to this Agreement by the Floor Plan
Agent at any time a Service Agreement is in effect between a Floor Plan Borrower
and the Floor Plan Agent, although the failure to attach it shall not affect its
validity or the effectiveness of this Agreement.

Section 9.15 Further Assurances. The Company shall, and shall cause each of the
Borrowers to, to the extent applicable, execute, acknowledge, deliver, and
record or file such further instruments, including, without limitation, further
security agreements, financing statements, and continuation statements, and do
such further acts as may be reasonably necessary, desirable, or proper to carry
out more effectively the purposes of this Agreement, including, without
limitation, (i) causing any additions, substitutions, replacements, or
appurtenances to the Motor Vehicles financed hereunder to be covered by and
subject to the Liens created in this Agreement or the Loan Documents to which
any Floor Plan Borrower is a party; and (ii) with respect to any Motor Vehicles
which are or are required to be subject to Liens created in this Agreement or
any other Loan Document to which any Floor Plan Borrower is a party, execute,
acknowledge, endorse, deliver, procure, and record or file any document or
instrument, including, without limitation, any financing statement, certificate
of title, manufacturer’s statement of origin, certificate of origin, and dealer
reassignment of any of the foregoing which are evidences of ownership of such
Motor Vehicles, deemed advisable by the Agent or the Floor Plan Agent to protect
the Liens granted in this Agreement or the Loan Documents to which any of them
respectively is a party and against the rights or interests of third persons,
and the Company will pay all reasonable costs connected with any of the
foregoing.

Section 9.16 Permitted Acquisitions; New Subsidiary Requirements.

(a) Subject to the remaining provisions of this Section 9.16 applicable thereto,
the Company may, from time to time after the Closing Date, make Acquisitions, as
long as with respect thereto each of the following conditions are satisfied (a
“Permitted Acquisition”):

(i) no Default or Event of Default is in existence at the time of the
consummation of such proposed Acquisition or would exist after giving effect
thereto, and no other agreement, contract or instrument to which any Borrower is
a party restricts such proposed Acquisition; and

(ii) for each acquisition involving the acquisition or creation of a direct or
indirect Restricted Subsidiary of the Company, such Subsidiary shall be a
Wholly-Owned Subsidiary.

(b) The Company shall cause each Restricted Subsidiary (other than (i) GPI
Associates Holdings, LLC, (ii) Group 1 Automotive Reinsurance Two, Ltd.,
(iii) Group 1 Reinsurance Ltd., (iv) Sequoia Realty LLC, (v) any other
Subsidiary formed for purposes of reinsurance, and (vi) any dormant Subsidiaries
having retained equity of less than $50,000) that is created or is otherwise
required to execute and deliver an Addendum and updated Schedules of the
Agreement, if applicable, and the other applicable Loan Documents, with the
documentation to be in form and substance reasonably satisfactory to the Agent.
GPI Associates Holdings, LLC shall be excluded from the requirements contained
herein only so long as it does not acquire any assets or incur any Indebtedness
other than those assets (including additional interests in existing or similar
assets) and Indebtedness in place on the Closing Date. Sequoia Realty LLC shall
be excluded from the requirements contained herein only so long as its assets do
not exceed $1,000,000 in the aggregate. Each such Restricted Subsidiary shall
also grant to the Agent, for the benefit of the Lenders, first priority
perfected security interests on all Collateral (as defined in the Security
Agreement) owned by such Subsidiary, subject only to Permitted Liens; and such
Subsidiary shall take all actions requested by the Agent or the Required Lenders
including, without limitation, the obtaining of UCC-1’s and the filing of
UCC-1’s in connection with the granting of such security interests. All security
interests required to be granted pursuant to this Section 9.16(b) shall be
granted pursuant to such security documentation (which shall be substantially
similar to the analogous Security Documents already executed and satisfactory in
form and substance to the Agent) and shall (except as otherwise consented to by
the Agent and the Required Lenders) constitute valid and enforceable perfected
security interests prior to the rights of all third Persons and subject to no
other Liens, except Liens permitted under Section 10.2. The Security Documents
and other instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens, in favor of the Agent for the benefit of the Lenders,
required to be granted pursuant to such additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall be paid in
full by the Company. At the time of the execution and delivery of such
additional Security Documents, the Company and the applicable Borrower shall
cause to be delivered to the Agent such documents as may be reasonably requested
by the Agent to assure that this Section 9.16(b) has been complied with.
Notwithstanding the foregoing, the Company shall have a grace period of thirty
(30) days from the date the Permitted Acquisition is effected within which to
pay off the existing floor plan facility and all other actions required to be
taken by this Section 9.16(b) with respect to the additional Collateral shall be
completed promptly upon all information necessary to such actions being
available to the Company, but in any event no later than sixty (60) days after
the date on which the Permitted Acquisition is effected. Notwithstanding the
foregoing, in the event the Dealer/Manufacturer Agreement or other written
agreements with Manufacturers to which any Borrower is subject shall prohibit or
restrict the Company or any Subsidiary of the Company from entering into the
Escrow and Security Agreement, the Company and/or such affected Subsidiary shall
not be required to be a party thereto.

Section 9.17 Ford Borrower and GM Borrower Dividends. On or before the last
Business Day of each fiscal quarter of the Company, the Company shall cause all
GM Borrowers and Ford Borrowers to make cash transfers to the Company or to
their respective parent with a view toward making an ultimate and concurrent
cash transfers to the Company of all pre-tax profits in excess of working
capital reasonably required in the day to day operations of such Borrower or
such amounts as may be required pursuant to a Dealer/Manufacturer Agreement or
other agreements with Manufacturers to which such Borrower is a party.

Section 9.18 Segregated Bank Accounts. Upon request by the Agent or the Required
Lenders following the occurrence of (i) an Acquisition Event of Default (other
than an Acquisition Event of Default under Section 11.1(n)) or (ii) any Floor
Plan Event of Default with respect to which the remedies described in
Section 11.4(c) may be exercised, the Company will immediately establish
segregated bank accounts sufficient, in the reasonable judgment of the Agent and
the Floor Plan Agent, to separate the proceeds of the Collateral from other
sources of cash flow including, without limitation, all cash flow generated from
the sale of assets originally purchased by any Borrower with the proceeds of
Permitted New Vehicle Floor Plan Indebtedness.

ARTICLE X
NEGATIVE COVENANTS

So long as this Agreement shall remain in effect or the principal of or interest
on any Note, any Commitment Fees or any other expense or amount payable
hereunder shall be unpaid, and until the Commitments of all the Lenders shall
expire or terminate, the Letter of Credit Obligations are paid in full and all
Drafting Agreements are terminated, (i) the Company, as to itself and as to each
of its Subsidiaries, and (ii) each Borrower other than the Company, as to itself
and its Subsidiaries only covenants and agrees with the Agent, the Floor Plan
Agent, the Swing Line Bank and each Lender that:

Section 10.1 Indebtedness. Neither the Company nor any Subsidiary will incur,
create, assume or suffer to exist any Indebtedness, except:

(a) the Notes and the Indebtedness and Obligations under this Agreement and the
other Loan Documents;

(b) Indebtedness of any Borrower existing at the Closing Date which is reflected
in Schedule 10.1(b) hereto (and does not fall within any other category in this
Section 10.1) and all renewals and extensions thereof on substantially the same
terms;

(c) Indebtedness created under leases which, in accordance with GAAP, have been
recorded and/or should have been recorded on the books of the applicable
Subsidiary as Capital Leases;

(d) Indebtedness in connection with the purchase of personal property other than
Motor Vehicles;

(e) Subordinated Indebtedness;

(f) accounts payable (for the deferred purchase price of property or services)
which are from time to time incurred in the ordinary course of business and
which are not in excess of ninety (90) days past the invoice or billing date;

(g) (i) Permitted Real Estate Debt, (ii) any Guarantees by the Company of such
Indebtedness, and (iii) any Guaranties by any Subsidiary of such Indebtedness
incurred by any Restricted Subsidiary;

(h) Indebtedness of any Subsidiary of the Company in existence (but not incurred
or created in connection with a Permitted Acquisition) on the date on which such
Subsidiary is acquired by the Company, provided (i) neither the Company nor any
of its other Subsidiaries has any obligation with respect to such Indebtedness,
(ii) none of the properties of the Company or any of its other Subsidiaries is
bound with respect to such Indebtedness , (iii) the aggregate amount of all such
Subsidiary Indebtedness does not exceed 10% of Stockholders’ Equity (measured as
of the date such Indebtedness is incurred based upon the most recently delivered
financial statements), and (iv) such Indebtedness may be prepaid only upon the
payment of prepayment penalties or premiums in excess of 5% of the principal
amount of such Indebtedness;

(i) Indebtedness secured by Liens upon any property hereafter acquired by the
Company or any of its Subsidiaries to secure Indebtedness in existence on the
date of a Permitted Acquisition (but not incurred or created in connection with
such Permitted Acquisition), which Indebtedness is assumed by such Person
simultaneously with such Permitted Acquisition, which Liens extend only to such
property so acquired (and not to any after-acquired property) and with respect
to which Indebtedness neither the Company nor any of its Subsidiaries (other
than the acquiring Person) has any obligation;

(j) Indebtedness owed by the Company or any of its Subsidiaries to the Company
or to any other Subsidiary;

(k) any Retail Loan Guarantees; provided that the sum of (i) the aggregate
principal amount of all Retail Loan Guarantees plus (ii) Investments in seller
financed notes in connection with Motor Vehicles shall not exceed ten percent
(10%) of Stockholders’ Equity (measured as of the date such Indebtedness is
incurred based upon the most recently delivered financial statements);

(l) contingent obligations (including Guarantees) by the Company of any
Indebtedness of the Restricted Subsidiaries permitted hereunder unless otherwise
provided herein;

(m) Indebtedness arising under any Service Agreement as such term is defined in
Section 9.14 or under any similar agreement with Bank of America, N.A.;

(n) Indebtedness of Unrestricted Subsidiaries to non-Affiliated Persons not
secured by Liens on any property of, and not Guaranteed by, any Restricted
Subsidiary; and

(o) Indebtedness that constitutes a renewal, refinancing, replacement or
extension of Indebtedness of Borrowers otherwise permitted hereunder; provided
that the principal amount of any such Indebtedness renewed, refinanced, replaced
or extended shall not materially exceed the amount outstanding immediately prior
to such renewal, refinancing replacement or extension, and, further provided, in
the case of Subordinated Indebtedness, no such renewal, refinancing, replacement
or extension may shorten the maturity to a date that is earlier than six
(6) months after the Maturity Date or change any of the subordination provisions
in a manner adverse to the Lenders without the consent of Required Lenders;

(p) Unsecured debt of the Company in an aggregate amount not to exceed Six
Hundred Million and No/100 Dollars ($600,000,000) outstanding at any time, on
terms acceptable to the Administrative Agent, provided that no more than One
Hundred Million and No/100 Dollars ($100,000,000) of such debt may have a
scheduled maturity prior to the Maturity Date;

(q) Indebtedness of the Company or any Restricted Subsidiary consisting of floor
plan financing for New Motor Vehicles provided by Manufacturer affiliate or
affiliate finance companies to Floor Plan Borrowers (“Permitted New Vehicle
Floor Plan Indebtedness”), provided that (i) to the extent same is incurred by
any Restricted Subsidiary, such financing applies only to New Motor Vehicles
sold to such Subsidiary by the Manufacturer affiliated or allied with said
finance company and that have never been and are not subject to a security
interest in favor of the Agent other than as contemplated in an intercreditor
agreement as described below in this Section 10.1(q), (ii) such Indebtedness is
secured solely by a Lien on said New Motor Vehicles sold and the proceeds
thereof, except that any such Indebtedness with Ford Motor Credit Company may
also be secured by one or more cash collateral accounts maintained with Ford
Motor Credit Company, (iii) if incurred by a Floor Plan Borrower, (A) such
Indebtedness is at dealerships that own Ford franchises, (B) the above
referenced cash collateral account is maintained with Ford Motor Credit Company
in an amount not more than $4,000,000, and (C) the Agent shall have executed
with said company an intercreditor agreement, reasonably satisfactory to the
Agent, the Floor Plan Agent and the Required Lenders, setting forth the
respective rights of each party in the assets of the Company and such
dealerships;

(r) Indebtedness of any Borrower that is an Auto Dealer and that is not a Floor
Plan Borrower as of the Closing Date, provided the Company has given notice to
the Agent that (i) the conditions precedent for imposition of the Reserve
Commitment exist as of the date of such notice, and requesting therein a
reasonable increase in the Floor Plan Loan Commitment, and the Lenders shall
not, within twenty (20) Business Days after the date of such notice, have
provided for such increase in the Floor Plan Loan Commitment, or (ii) in
connection with a Permitted Acquisition, the Floor Plan Loan Commitment will
not, in the reasonable determination of the Company, be adequate for the floor
plan funding requirements of the Auto Dealer(s) to be acquired and the Lenders
shall not, within twenty (20) Business Days after the date of such notice have
agreed to increase the Floor Plan Loan Commitments in the amounts reasonably
requested by the Company upon closing of the acquisition of such Auto Dealers
provided (i) such financing applies only to New Motor Vehicles that have never
been and are not subject to a security interest in favor of the Agent other than
as contemplated in an intercreditor agreement as described below in this Section
10.1(r), (ii) such Indebtedness is secured solely by a Lien on said New Motor
Vehicles and the proceeds thereof and such other Collateral as agreed by Agent
and the Required Lenders all as further described in the Intercreditor
Agreements, and (iii) the Agent shall have executed with the lender providing
such financing an Intercreditor Agreement, reasonably satisfactory to the Agent,
the Floor Plan Agent and the Required Lenders, setting forth the respective
rights of each party in the assets of such Subsidiary;

(s) Indebtedness of any Borrower created under a qualified service loaner or
Demonstrator program with the financial affiliate of the Manufacturer of the
Motor Vehicles to be provided to such Borrower under such service loaner or
Demonstrator program; and

(t) obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Hedging Agreement.

Section 10.2 Liens. Neither the Company nor any Restricted Subsidiary will
incur, create, assume or permit to exist any Lien on any of its property or
assets, whether owned at the Closing Date or hereafter acquired, or assign or
convey any rights to or security interests in any future revenues, except:

(a) Liens securing payment of the Obligations;

(b) Liens securing Indebtedness permitted by Section 10.1(b), Section 10.1(c),
Section 10.1(d) (which Liens extend only to property so purchased), Section
10.1(h), Section 10.1(i), Section 10.1(n), Section 10.1(q), Section 10.1(r) or
Section 10.1(s) (which Liens extend only to property under such qualified
service loaner or Demonstrator program);

(c) Liens referred to in Section 7.16;

(d) Liens securing Permitted Real Estate Debt and permitted guarantees thereof;

(e) extensions, renewals and replacements of Liens referred to in
Section 10.2(a), (b), (c), (d) and (f); provided, that any such extension,
renewal or replacement Lien shall be limited to the property or assets covered
by the Lien being extended, renewed or replaced and that the Indebtedness
secured by any such extension, renewal or replacement lien shall be in an amount
not greater than the amount of the Indebtedness secured by the original Lien
extended, renewed or replaced;

(f) Certain rights of set-off in favor of a Manufacturer on amounts owing in
connection with Motor Vehicles purchased from such Manufacturer and in favor of
suppliers and retail finance institutions consistent with the Company’s existing
business practices and in the ordinary course of business; and

(g) Liens existing under Qualified Sale/Leaseback Transactions, but only on the
Property subject of such transaction.

Section 10.3 Consolidations and Mergers. No Borrower shall merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except:

(a) any Borrower may merge with the Company, provided that the Company shall be
the continuing or surviving Person, or with any one or more such Borrowers,
provided that if any such transaction shall be between Borrowers, one of which
is a Wholly Owned Subsidiary and one Borrower which is not a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person;

(b) any Borrower may sell all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Company or a Wholly Owned Subsidiary that is a
party to the Security Documents; and

(c) any Borrower may merge or consolidate with another Person (that is not the
Company or any of its Subsidiaries) if (x) the Borrower involved in the merger
or the consolidation is the surviving Person or the Person who is the survivor
becomes a Wholly Owned Subsidiary as a result thereof and (y) immediately prior
to and after giving effect to such merger or consolidation, there exists no
Default or Event of Default.

Section 10.4 Disposition of Assets. Each Borrower agrees that it shall not
permit any Disposition (whether in one or a series of transactions) of any
property or assets (including Accounts, notes receivable, and/or chattel paper,
with or without recourse) or enter into any agreement so to do, except:

(a) Dispositions of Motor Vehicles and other Inventory in the ordinary course of
business;

(b) Dispositions of assets, properties or businesses by the Company or any of
its Subsidiaries to any other Subsidiary or to the Company; provided, however,
other than Dispositions to newly created Subsidiaries which become Borrowers for
purposes of complying with Dealer/Manufacturer Agreements, any such Disposition
made to a Ford Borrower or a GM Borrower shall be made on an arms-length basis
for fair market value for cash and only in the ordinary course of business;

(c) Dispositions of Equipment and other property which is obsolete, worn out or
no longer used in or useful to such Person’s business, all in the ordinary
course of business;

(d) Dispositions occurring as the result of a casualty event, condemnation or
expropriation;

(e) Dispositions pursuant to Qualified Sale/Leaseback Transactions;

(f) Dispositions of chattel paper and Cash Equivalents to third parties pursuant
to arms length transactions for fair value in the ordinary course of business;

(g) Dispositions as permitted in Section 10.3; and

(h) Dispositions in any year of other property, assets (including capital stock
of its Subsidiaries and Affiliates) or businesses of the Company not otherwise
permitted by clauses (a) through (g) of this Section 10.4; provided, that the
proceeds realized from such Disposition in any applicable year in excess of ten
percent (10%) of the tangible assets of the Company as of the beginning of such
year are either reinvested within one (1) year in similar assets or used to
repay the Obligations.

Section 10.5 Investments. Neither the Company nor any Restricted Subsidiary will
make or permit to exist any Investment in any Person, except for:

(a) Permitted Acquisitions;

(b) extensions of credit in the nature of Accounts or notes receivable and/or
chattel paper arising from the sale of goods and services in the ordinary course
of business;

(c) shares of stock, obligations or other securities received in settlement of
claims arising in the ordinary course of business;

(d) Investments in securities maturing within two (2) years and issued or fully
guaranteed or insured by the United States of America or any state or agency
thereof;

(e) Investments in commercial paper maturing two hundred seventy (270) days or
less from the date of acquisition thereof and having, at such date of
acquisition, a credit rating of at least A-1 from S&P and P-1 from Moody’s;

(f) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two (2) years from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $100,000,000 and
whose credit rating is at least A-1 from S&P and P-1 from Moody’s, or any
Lender;

(g) Investments in negotiable instruments held by Comerica Securities, Inc.
which are acceptable to the Floor Plan Agent not to exceed the amounts required
to be invested pursuant to Section 2.3(f);

(h) Investments in seller financed notes in connection with Motor Vehicles;
provided that the sum of (i) the aggregate amount of all seller financed notes
of the Borrowers in connection with Motor Vehicles plus (ii) the aggregate
amount of all Retail Loan Guarantees shall not exceed ten percent (10%) of
Stockholders’ Equity (measured as of the date such Investment is made based upon
the most recently delivered financial statements);

(i) Investments in Wholly Owned Subsidiaries of the Company that are Restricted
Subsidiaries;

(j) Investments in Wholly Owned Subsidiaries of the Company that are
Unrestricted Subsidiaries in an aggregate amount of up to ten percent (10%) of
Stockholders’ Equity (measured as of the date such Investment is made based upon
the most recently delivered financial statements);

(k) Investments in less than Wholly Owned Subsidiaries made after the Closing
Date in an aggregate amount of up to ten percent (10%) of Stockholders’ Equity
(measured as of the date such Investment is made based upon the most recently
delivered financial statements);

(l) Investments in joint ventures made after the Closing Date in an aggregate
amount of up to ten percent (10%) of Stockholders’ Equity (measured as of the
date such Investment is made based upon the most recently delivered financial
statements);

(m) Capital expenditures otherwise permitted hereunder that constitute an
Investment; and

(n) Investments existing on the Closing Date, including Investments of the type
existing on the Closing Date with Manufacturer affiliate or affiliate finance
companies.

Section 10.6 Transactions with Affiliates. No Borrower will enter into any
transaction with any Affiliate except upon terms no less favorable than the
applicable Borrower could obtain in an arm’s-length transaction with a Person
which was not an Affiliate.

Section 10.7 Other Agreements. No Borrower will enter into any agreement
containing any provision which would be violated or breached by such Borrower’s
performance of its Obligations hereunder or under any instrument or document
delivered or to be delivered by the Borrowers hereunder or in connection
herewith if the effect of such violation or breach could reasonably be expected
to have a Material Adverse Effect.

Section 10.8 Fiscal Year; Accounting. No Borrower will change its fiscal year
without prior notification to the Agent or change its method of accounting
(other than immaterial changes and methods and changes authorized or required by
GAAP).

Section 10.9 Credit Standards. No Borrower will modify in any material way and
which is inconsistent with normal industry practice, the credit standards and
procedures, the collection policies or the loss recognition procedures with
respect to the creation or collection of Accounts, notes received and/or chattel
paper.

Section 10.10 Pension Plans. No Borrower will engage in, or permit to exist or
occur any other condition, event or transaction with respect to any Plan which
could reasonably be expected to have a Material Adverse Effect. No Borrower will
take any action or fail to take any action the result of which could be a past
due liability to a Multiemployer Plan that could reasonably be expected to have
a Material Adverse Effect.

Section 10.11 Restricted Payments. The Company and its Restricted Subsidiaries
will not declare or make any Restricted Payment, except that (a) the Company may
declare and make Restricted Payments to any other Persons; provided that, at the
time of any such Restricted Payment (and after giving effect thereto), the
aggregate cumulative amount payable or paid in respect of all Restricted
Payments by the Company pursuant to this clause (ii) on or after the Closing
Date shall not exceed the sum of (i) $100,000,000 plus (or minus if negative),
(ii) one-half of the aggregate Consolidated Net Income of the Company for the
period beginning on January 1, 2011 and ending on the date of determination and
(iii) the amount of net cash proceeds received from the sale of capital stock on
or after January 1, 2011 without duplication and ending on the date of
determination; provided further that, immediately after giving effect to the
declaration of such Restricted Payment, and the payment thereof, there exists no
Default or Event of Default and (b) any Restricted Subsidiary may pay dividends
ratably to its shareholders. For purposes of this Section, the “amount” of any
Restricted Payment that is a dividend, distribution or payment of property other
than cash shall be deemed to be the book value of the property so transferred,
and for purposes of clause (a) above.

Section 10.12 Fixed Charge Coverage Ratio. The Company will not permit (as of
the end of any fiscal quarter) its Fixed Charge Coverage Ratio to be less than
1.35 to 1.0, such ratio to be calculated as of the end of each fiscal quarter of
the Company based upon the four fiscal quarters immediately preceding such date
of determination.

Section 10.13 Senior Secured Adjusted Leverage Ratio and Total Adjusted Leverage
Ratio. The Company shall not, at any time permit (a) its Senior Secured Adjusted
Leverage Ratio to be greater than 3.75 to 1.0 and (b) its Total Adjusted
Leverage Ratio to be greater than 5.50 to 1.0, such ratios to be calculated as
of the end of each fiscal quarter of the Company based upon the four fiscal
quarters immediately preceding such date of determination.

ARTICLE XI
EVENTS OF DEFAULT AND REMEDIES

Section 11.1 Acquisition Events of Default. The following events shall
constitute Acquisition Events of Default (herein called “Acquisition Events of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
this Agreement, the Notes, any of the Loan Documents or any of the Borrowings
hereunder or in any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or the execution and delivery of the
Notes or any of the Loan Documents or the making of any of the Borrowings
hereunder shall prove to have been false or misleading in any material respect
when made or deemed made;

(b) default shall be made in the payment of any principal of any Acquisition
Loan when and as the same shall become due and payable pursuant to the terms of
this Agreement, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Acquisition Loan
or any Commitment Fees or any other amount due under this Agreement other than
principal of any Acquisition Loan or any amount described in Section 11.3(a) or
Section 11.3(b), when and as the same shall become due and payable which shall
remain unremedied for a period of five (5) days from the date due;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 9.1, Section 9.6, Section 9.9,
Section 9.10, Section 9.12 or in Article X;

(e) except as provided in Section 11.1(a) through Section 11.1(d), inclusive,
default shall be made in the due observance or performance of any other
covenant, condition or agreement to be observed or performed pursuant to this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for thirty (30) days after the earlier to occur of (i) any Borrower
obtaining knowledge thereof and (ii) written notice thereof having been given to
the Company;

(f) (i) the Company or any Restricted Subsidiary shall (A) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency, liquidation or
similar law, (B) consent to the institution of, or fail to contravene in a
timely and appropriate manner to any such proceeding or the filing of any such
petition, (C) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator or similar official for such Borrower or for a
substantial part of such Borrower’s property or assets, (D) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (E) make a general assignment for the benefit of creditors, or
(F) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (ii) the board of directors (or similar governing
body) of the Company or any Restricted Subsidiary shall adopt a resolution
authorizing the Company or any Restricted Subsidiary to take any of the
foregoing actions;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Restricted Subsidiary, or of a substantial part of
the property or assets of any such Person, under Title 11 of the United States
Code or any other federal or state bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or any Restricted Subsidiary or
for a substantial part of the property of any such Person or (iii) the
winding-up or liquidation of the Company or any Restricted Subsidiary; and such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall continue
unstayed and in effect for sixty (60) days;

(h) default (other than a default in the payment of principal or interest) shall
occur with respect to any Indebtedness of the Company or any Restricted
Subsidiary, if the total amount of such Indebtedness in default exceeds in the
aggregate, an amount equal to Ten Million Dollars ($10,000,000) and if the
effect of any such default shall be to accelerate, or to permit the holder or
obligee of any such Indebtedness (or any trustee on behalf of such holder or
obligee) to accelerate (with or without notice or lapse of time or both), the
maturity of any such Indebtedness; or any payment of principal or interest,
regardless of amount, on any Indebtedness of the Company or any Restricted
Subsidiary, which Indebtedness exceeds in the aggregate an amount equal to Ten
Million Dollars ($10,000,000), shall not be paid when due, whether at maturity,
by acceleration or otherwise (after giving effect to any period of grace as
specified in the instrument evidencing or governing such Indebtedness);

(i) a Reportable Event or Reportable Events shall have occurred with respect to
any Plan or Plans that reasonably could be expected to result in a Material
Adverse Effect or the incurrence by the Company or any ERISA Affiliate of any
liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan that
could reasonably be expected to have a Material Adverse Effect;

(j) there shall be entered against the Company or any Restricted Subsidiary one
or more judgments or decrees in excess of Ten Million Dollars ($10,000,000) in
the aggregate at any one time outstanding for the Company and all Restricted
Subsidiaries and all such judgments or decrees in the amount of such excess
shall not have been vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof, excluding those judgments or decrees for
and to the extent which the Company or any such Restricted Subsidiary is insured
and with respect to which the insurer has assumed responsibility in writing
(subject to usual deductibles) or for and to the extent which the Company or any
such Restricted Subsidiary is otherwise indemnified if the terms of such
indemnification are satisfactory to the Required Lenders;

(k) there shall occur any material loss of or change to any Dealer/Manufacturer
Agreement between any Borrower and a Manufacturer, which could reasonably be
expected to result in a Material Adverse Effect;

(l) any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against any Person other than the Agent or any Lender
executing the same in accordance with the respective terms thereof except as
permitted by the terms hereof or thereof or shall in any way be terminated or
become or be declared ineffective or inoperative or shall in any way whatsoever
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

(m) a Change of Control; or

(n) a Floor Plan Event of Default shall occur and be continuing.

Section 11.2 Acquisition Remedies.

(a) Upon the occurrence of any Acquisition Event of Default (other than an event
with respect to the Company described in Section 11.1(f) or Section 11.1(g)),
and at any time thereafter during the continuance of such event, the Agent may,
and at the request of the Required Lenders shall, by written or telegraphic
notice to the Company, take any of the following actions at the same or
different times: (x) terminate the Total Acquisition Loan Commitments,
(y) declare the Acquisition Notes then outstanding to be immediately due and
payable, whereupon the principal of the Acquisition Notes, together with accrued
and unpaid interest thereon and any unpaid accrued Commitment Fees and all other
liabilities of the Borrowers accrued hereunder with respect to the Acquisition
Loans, shall become immediately due and payable both as to principal and
interest, without presentment, demand, protest, notice of protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any Note or other Loan Document to the contrary notwithstanding, or
(z) pursue and enforce any of the rights and remedies of the Agent on behalf of
the Lenders as provided in any of the Loan Documents or as otherwise provided in
the UCC or other applicable law;

(b) With respect to the events described in Section 11.1(f) or Section 11.1(g),
the Total Acquisition Commitment shall automatically terminate (if not
theretofore terminated) and the Acquisition Notes shall automatically become due
and payable, both as to principal and interest, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any Note or other Loan Document to the contrary
notwithstanding, and the Company and the other Borrowers shall immediately
deliver cash collateral to the Agent in such amounts as are acceptable to the
Agent to be held by the Agent, for the benefit of the Lenders as Collateral for
the payment and performance of Drafting Agreements until all such Drafting
Agreements are terminated according to their terms; or

(c) Notwithstanding the above, with respect to a Acquisition Event of Default
described in Section 11.1(n), if such is caused solely by the occurrence of a
single Event of Default occurring under Section 11.3(a), Section 11.3(b),
Section 11.3(d), Section 11.3(e), Section 11.3(h), Section 11.3(i),
Section 11.3(j), or Section 11.3(k) and affects only one Floor Plan Borrower
(other than the Company) and no other Event of Default has occurred and is
continuing, the Agent shall not be entitled to accelerate the Acquisition Notes
for a period of sixty (60) days from the date of such Floor Plan Event of
Default.

Section 11.3 Floor Plan Events of Default. The following events shall constitute
Floor Plan Events of Default hereunder in respect of any one or more Floor Plan
Borrowers (herein called “Floor Plan Events of Default”):

(a) (i) Default shall be made in the payment of any principal of any Floor Plan
Loan (including any Floor Plan Swing Line Loan or Swing Line Overdraft Loan)
when and as the same shall become due and payable pursuant to the terms of this
Agreement, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, (ii) the Company shall fail to
cure any Out of Balance condition, which condition in each case shall remain
unremedied for a period of five (5) days following notice thereof by the Agent
to the Company, or (iii) the Company shall fail to deposit or cause to be
deposited sufficient funds to comply with the provisions of Section 9.12(b);

(b) Default shall be made in the payment of any interest on any Floor Plan Loan
or in the payment of any fees or any other amount payable by any Floor Plan
Borrower (other than principal) pursuant to the Loan Documents which default
continues until the earlier of: (i) ten (10) days after the due date thereof and
(ii) three (3) Business Days following notice thereof by the Agent to the
Company;

(c) (i) the Acquisition Loans shall be accelerated, (ii) unless the Acquisition
Loans shall have been heretofore accelerated pursuant to clause (i), the Company
shall fail to pay the principal or interest on the Acquisition Loans within
sixty (60) days of the due date thereof, (iii) Acquisition Loan Commitments
shall be terminated pursuant to Section 11.2 and the Acquisition Event of
Default that provided the basis for such termination shall continue for sixty
(60) days thereafter, or (iv) an event shall occur that would have constituted a
Acquisition Event of Default (but for the fact that prior thereto the Total
Acquisition Loan Commitment shall have been voluntarily terminated pursuant to
Section 5.5) and such event shall continue for sixty (60) days after notice
thereof from the Required Lenders to the Company;

(d) (i) such Floor Plan Borrower shall (A) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code or
any other federal or state bankruptcy, insolvency, liquidation or similar law,
(B) consent to the institution of, or fail to contravene in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(C) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official for such Floor Plan Borrower or for a
substantial part of such Floor Plan Borrower’s property or assets, (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make a general assignment for the benefit of creditors or
(F) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (ii) the board of directors (or similar governing
body) of such Floor Plan Borrower shall adopt a resolution authorizing such
Floor Plan Borrower to take any of the foregoing actions;

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of such Floor Plan Borrower, or of a substantial part of the property or
assets of such Floor Plan Borrower, under Title 11 of the United States Code or
any other federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator or similar
official for such Floor Plan Borrower or for a substantial part of the property
of such Floor Plan Borrower or (iii) the winding-up or liquidation of such Floor
Plan Borrower; and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall continue unstayed and in effect for sixty (60) days;

(f) the Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code or any other
federal or state bankruptcy, insolvency, liquidation or similar law,
(ii) consent to the institution of, or fail to contravene in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or for a substantial part of
its property or assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, or (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, or of a substantial part of the property or assets of
the Company, under Title 11 of the United States Code or any other federal or
state bankruptcy, insolvency, receivership or similar law, (ii) the appointment
of a receiver, trustee, custodian, sequestrator or similar official for the
Company or for a substantial part of its property or (iii) the winding-up or
liquidation of the Company; and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall continue unstayed and in effect for sixty (60) days;

(h) default (other than a default in the payment of principal or interest) shall
occur with respect to any Indebtedness of such Floor Plan Borrower, if the total
amount of such Indebtedness in default exceeds in the aggregate, an amount equal
to Ten Million Dollars ($10,000,000) and if the effect of any such default shall
be to accelerate, or to permit the holder or obligee of any such Indebtedness
(or any trustee on behalf of such holder or obligee) to accelerate (with or
without notice or lapse of time or both), the maturity of any such Indebtedness;
or any payment of principal or interest, regardless of amount, on any
Indebtedness of such Floor Plan Borrower which Indebtedness exceeds in the
aggregate, an amount equal to Ten Million Dollars ($10,000,000) shall not be
paid when due, whether at maturity, by acceleration or otherwise (after giving
effect to any period of grace as specified in the instrument evidencing or
governing such Indebtedness);

(i) there shall be entered against such Floor Plan Borrower one or more
judgments or decrees in excess of Ten Million Dollars ($10,000,000) in the
aggregate at any one time outstanding and all such judgments or decrees in the
amount of such excess shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof, excluding those
judgments or decrees for and to the extent which such Floor Plan Borrower is
insured and with respect to which the insurer has assumed responsibility in
writing (subject to usual deductibles) or for and to the extent to which such
Floor Plan Borrower is otherwise indemnified if the terms of such
indemnification are reasonably satisfactory to the Required Lenders;

(j) there shall occur a termination of such Floor Plan Borrower’s
Dealer/Manufacturer Agreement with a Manufacturer and the related Floor Plan
Loans are not promptly repaid;

(k) any of the Loan Documents or Security Documents in respect of such Floor
Plan Borrower shall cease to be in full force and effect or in any way be
terminated (excluding termination caused by the Agent or Lenders) or become or
be declared ineffective or inoperative or shall in any way whatsoever cease to
give or provide the respective first priority Liens, intended to be created
thereby (subject only to Permitted Liens), and such cessation or failure to give
or provide such first priority Liens continues for ten (10) days after the first
to occur of (i) the Company obtaining knowledge thereof and (ii) written notice
thereof having been given to the Company;

(l) the aggregate outstanding principal balance of all (i) Floor Plan Loans
(including Requests for Borrowings of Floor Plan Loans), plus (ii) Swing Line
Loans, plus (iii) Swing Line Overdraft Loans, plus (iv) Drafts presented for
payment exceeds (1) one hundred ten percent (110%) of the Total Floor Plan Loan
Commitment and such condition exists for two (2) consecutive days or (2) the
Total Floor Plan Loan Commitment by any amount for fifteen (15) days out of any
thirty (30) day period; or

(m) the Company fails to promptly pay following written demand therefor any
payments described in Section 11.3(a) and Section 11.3(b) that are due and
payable by a Floor Plan Borrower during the continuance of a Floor Plan Event of
Default described in Section 11.3(d) or Section 11.3(e) with respect to such
Floor Plan Borrower.

Section 11.4 Floor Plan Remedies.

(a) Upon the occurrence of a Floor Plan Event of Default under Section 11.3(a),
Section 11.3(b), Section 11.3(d), Section 11.3(e), Section 11.3(h),
Section 11.3(i), Section 11.3(j), Section 11.3(k), or Section 11.3(l) the Agent
may, and at the direction of the Required Lenders, shall instruct the Floor Plan
Agent to (i) make no further Loans to such Floor Plan Borrower during the
continuance of such Floor Plan Event of Default, and (ii) suspend and terminate
the Drafting Agreements with respect to such Floor Plan Borrower during the
continuance of such Floor Plan Event of Default. Notwithstanding the foregoing,
the Lenders shall continue to make Floor Plan Loans available to all Floor Plan
Borrowers with respect to which no Floor Plan Event of Default has occurred
until otherwise provided in Section 11.3(c) above.

(b) Upon the occurrence and during the continuance of a Floor Plan Event of
Default under Section 11.3(c) above, the Applicable Margin for all Floor Plan
Loans made to all Floor Plan Borrowers during the sixty (60) day period referred
to therein shall increase by two percent (2%).

(c) Immediately upon the occurrence of a Floor Plan Event of Default under
Section 11.3(c), Section 11.3(f), Section 11.3(g) or Section 11.3(m), or sixty
(60) days after the occurrence of any Floor Plan Event of Default under
Section 11.3(a), Section 11.3(b), Section 11.3(d), Section 11.3(e),
Section 11.3(h), Section 11.3(i), Section 11.3(j), or Section 11.3(k), that is
continuing and immediately upon the occurrence of a second, concurrent Floor
Plan Event of Default under Section 11.3(a), Section 11.3(b), Section 11.3(d),
Section 11.3(e), Section 11.3(h), Section 11.3(i), Section 11.3(j), or Section
11.3(k), (i) no further Loans shall be made and the Agent may, and at the
request of the Required Lenders shall, by written or facsimile notice to the
Company, take any of the following actions at the same or different times:
(x) terminate immediately the Total Floor Plan Commitment and the Total
Acquisition Commitment hereunder, and any such termination shall automatically
terminate the Swing Line Commitment, (y) declare the Acquisition Notes and the
Floor Plan Notes then outstanding to be immediately due and payable, whereupon
the principal of the Acquisition Notes, the Floor Plan Notes, together with
accrued and unpaid interest thereon and any unpaid accrued Commitment Fees and
all other liabilities of the Borrowers hereunder and under all of the Loan
Documents shall become immediately due and payable both as to principal and
interest, without presentment, demand, protest, notice of protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any Note or other Loan Document to the contrary notwithstanding, or
(z) pursue and enforce any of the rights and remedies of the Agent on behalf of
the Lenders as provided in any of the Loan Documents or as otherwise provided in
the UCC or other applicable law and (ii) the Floor Plan Agent in its sole
discretion may, and at the request of the Required Lenders shall (and, to the
extent the Commitments have been terminated, such request shall be deemed to
have been made), suspend and terminate all Drafting Agreements, and the Agent
shall have all remedies available to it at law or in equity or as contained in
any of the Loan Documents.

Section 11.5 Overdrawing of Floor Plan Loans. If at any time the aggregate
outstanding principal amount of all (i) Floor Plan Loans (including Requests for
Borrowings of Floor Plan Loans), plus (ii) Swing Line Loans, plus (iii) Swing
Line Overdraft Loans, plus (iv) Drafts presented for payment exceeds (a) 110% of
the Total Floor Plan Loan Commitment and such condition exists for two
(2) consecutive days or (b) the Total Floor Plan Loan Commitment by any amount
for fifteen (15) days out of any 30-day period, then, in such event, the Floor
Plan Agent acting in its sole discretion may, and upon election of the Required
Lenders, shall (y) take any and all actions reasonably necessary to suspend
and/or terminate Drafting Agreements and (z) elect by written notice to the
Company to terminate the Floor Plan Commitments and to deem such occurrence as
constituting a Acquisition Event of Default.

Section 11.6 Application of Collateral.

(a) Upon the exercise of remedies by the Agent in accordance with this
Article XI and pursuant to the procedures among the Lenders set forth in
Section 11.6(b), the Agent, after giving written notice to the Borrowers and to
all Lenders and the Swing Line Bank of the action(s) to be taken, may at any
time or times thereafter (i) receive directly, for the benefit of the Lenders
and Swing Line Bank and for application to the then outstanding Obligations as
provided hereafter in this Section 11.6(a), all payments and proceeds related to
the Collateral and/or (ii) in accordance with the Security Documents sell,
assign and deliver all of the Collateral or any part thereof, or any
substitution therefor or any additions thereto as provided hereafter. Any such
sale or assignment may be at any broker’s board or at any public or private
sale, at the option of the Agent or of any officer or representative acting on
behalf of the Agent, without advertisement or any notice to the Borrowers or any
other Person except those required by applicable law (the Borrowers hereby
agreeing that ten (10) days’ notice constitutes “reasonable notice”); and each
Lender (including the Agent), its officers and assigns, may bid and become
purchasers at any such sale, if public, or at any broker’s board if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations. Sales
hereunder may be at such time or times, place or places, for cash or credit, and
upon such terms and conditions as the Agent may determine in its sole
discretion. Upon the completion of any sale, the Agent shall execute all
instruments of transfer necessary to vest in the purchaser(s) title to the
property sold, and shall deliver to such purchaser(s) any of the property so
sold which may be in the possession of the Agent.

In the case of any sale or other liquidation of Collateral (other than amounts
already in the Cash Collateral Account, which amount shall be applied as set
forth in Section 6.8), the purchase money proceeds and avails and all other
proceeds which then may be held or recovered by the Agent or the Floor Plan
Agent for the benefit of the Lenders and the Swing Line Bank, shall be applied
in the following order:

(i) First, to the payment of the reasonable costs and expenses of such sale and
of the collection or enforcement of such Collateral, and of all reasonable
expenses (including attorneys’ fees) and liabilities incurred and advances made
by the Lenders in connection therewith;

(ii) Second, to the payment of any amounts due to Swing Line Bank in the form of
Swing Line Overdraft Loans;

(iii) Third, to the payment of any amounts due to Swing Line Bank in the form of
Swing Line Loans;

(iv) Fourth, to the payment ratably of the amounts due to the Lenders for
interest and then principal on all Floor Plan Loans (other than Swing Line
Loans) and Swing Line Overdraft Loans then outstanding that were funded from the
Reserve Commitment without preference or priority of such Indebtedness owing to
one Lender over another;

(v) Fifth, to the payment ratably of the amounts due to the Lenders for interest
and then principal on all Floor Plan Loans not paid pursuant to (iii) or
(iv) immediately above, without preference or priority of such Indebtedness
owing to one Lender over another;

(vi) Sixth, to the payment ratably on actual amounts outstanding of (i) the
amounts due to the Lenders for interest and then principal on all Acquisition
Loans (which include all unreimbursed drawings under all Letter of Credit
Obligations) first to Acquisition Loan Lenders that have Acquisition Loan
Commitments in an Alternative Currency until such time as the amount owing to
each of the Acquisition Loan Lenders under the Acquisition Loan is equal to its
Pro Rata Share of Acquisition Loan Commitments and (ii) a Cash Collateral
Account equal to the aggregate undrawn amount of all outstanding Letters of
Credit, which account shall be subject to the provisions of Section 6.8(a);

(vii) Seventh, to the payment ratably of the amounts due to the Lenders, without
preference or priority of such Indebtedness owing to one Lender over another,
for all Obligations arising under any Lender Hedging Agreement and cash
management agreements; and

(viii) Eighth, to the payment of the surplus, if any, to the Borrowers, their
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

(b) Notwithstanding anything to the contrary contained herein or in the Security
Documents, all Lenders making Floor Plan Loans and all Lenders making
Acquisition Loans acknowledge that any proceeds resulting from the sale or other
realization of any Collateral (other than amounts already in the Cash Collateral
Account) shall be applied in the order described in Section 11.6(a), above, such
that all Swing Line Overdraft Loans shall be paid before Floor Plan Loans, all
Floor Plan Loans shall be paid before Acquisition Loans, and all Acquisition
Loans will be paid before any liabilities under any Lender Hedging Agreement
Indebtedness conforming to the requirements of Section 12.1(a). Such application
will be made by the Agent or the Floor Plan Agent based on either of their
calculations of all of such Indebtedness and the various classifications of any
Loans made hereunder, which calculations shall be conclusive, absent manifest
error. The intent of such classification shall be to create a priority of
payments in the order stated notwithstanding that all of said Indebtedness is
secured as a group by the Security Documents and the Collateral described
therein.

(c) The Agent is not required to act with respect to the Collateral except in
accordance with the written procedures as established by the Required Lenders;
however, if the Required Lenders fail to agree upon and establish such
procedures, and the exigency of the circumstances requires, the Agent, in its
sole discretion and in good faith, may (but is not required to) take whatever
action it deems necessary to protect and enforce the Collateral or the rights of
the Lenders and the Swing Line Bank under the Loan Documents.

(d) No Lender or the Swing Line Bank may enforce, or demand enforcement of, any
rights or Liens with respect to the Collateral except upon the terms and
conditions elsewhere stated in this Agreement.

ARTICLE XII
THE AGENT, FLOOR PLAN AGENT AND THE COLLATERAL

Section 12.1 Authorization and Action of the Agent; Rights and Duties Regarding
Collateral, Priority of Distributions.

(a) In order to expedite the various transactions contemplated by this
Agreement, each Lender, the Floor Plan Agent and the Swing Line Bank hereby
irrevocably appoints and authorizes JPMorgan Chase Bank, N.A. to act as Agent on
its behalf. Each of the Lenders, the Floor Plan Agent and the Swing Line Bank
and each subsequent holder of any Note by its acceptance thereof, hereby
irrevocably authorizes and directs the Agent to take such action on its behalf
and to exercise such powers hereunder as are specifically delegated to or
required of the Agent by the terms and provisions hereof, together with such
powers as are reasonably incidental thereto. The Agent may perform any of its
duties hereunder by or through its agents and employees. The duties of the Agent
shall be mechanical and administrative in nature; the Agent shall not have, by
reason of this Agreement or any other Loan Document, a fiduciary relationship in
respect of any Lender, the Floor Plan Agent or the Swing Line Bank; and nothing
in this Agreement or any other Loan Document, expressed or implied, is intended
to, or shall be so construed as to, impose upon the Agent any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. The Agent is hereby expressly authorized on behalf of
the Lenders, the Floor Plan Agent and the Swing Line Bank, without hereby
limiting any implied authority, (i) to receive on behalf of each of the Lenders
and the Swing Line Bank any payment of principal of or interest on the Notes
outstanding hereunder and all other amounts accrued hereunder paid to the Agent,
and promptly to distribute to each Lender its proper share of all payments so
received; (ii) to give notice within a reasonable time on behalf of each of the
Lenders and the Swing Line Bank to the Borrowers of any Default or Event of
Default specified in this Agreement of which the Agent has actual knowledge as
provided in Section 12.7; (iii) to distribute to each Lender and the Swing Line
Bank copies of all notices, agreements and other material as provided for in
this Agreement as received by the Agent; (iv) to distribute to the Borrowers any
and all requests, demands and approvals received by the Agent or from the
Lenders, and (v) to distribute and receive all notices, agreements and other
material as provided in this Agreement with respect to Floor Plan Loans and to
deal with the Floor Plan Agent to the fullest extent required or contemplated by
the terms of their Agreement or any other Loan Document. As to any matters not
expressly provided for by this Agreement, the Notes or the other Loan Documents
(including enforcement or collection of the Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes and the
Loans, the Floor Plan Agent and the Swing Line Bank; provided, that the Agent
shall not be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement or applicable law.

(b) The Agent shall hold all of the Collateral along with all payments and
proceeds arising therefrom, for the benefit of all Lenders and the Swing Line
Bank as security for the payment of all the Obligations subject to the
provisions of Section 11.6(a). Upon payment in full of all the Obligations and
termination of the Commitments, the Agent shall release all of the Collateral to
the Borrowers. Except as otherwise expressly provided for in Section 13.5, the
Agent, in its own name or in the name of the Borrowers, may enforce any of the
rights provided for in the Security Documents and may collect, receive and
receipt for all proceeds receivable on account of the Collateral.

(c) All payments and proceeds of every kind from the Collateral, when directly
received by the Agent pursuant to Section 11.6(a) (whether from payments on or
with respect to the Collateral, from foreclosure and sale to third parties, from
sale of Collateral subsequent to a foreclosure at which the Agent or another
Lender was the purchaser, or otherwise) shall be held by it as a part of the
Collateral and, except as otherwise expressly provided hereinafter, shall be
applied to the Obligations in the manner set forth in Section 11.6(a).

Section 12.2 Agent’s Reliance.

(a) Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, the Notes or any of the other Loan
Documents (i) with the consent or at the request of the Required Lenders or
(ii) in the absence of its or their own gross negligence or willful misconduct
(it being the express intention of the parties hereto that the Agent and its
directors, officers, agents and employees shall have no liability for actions
and omissions under this Section 12.2 resulting from their sole ordinary or
contributory negligence).

(b) Without limitation of the generality of the foregoing, the Agent: (i) may
treat the payee of each Note, respectively, as the holder of such Note until the
Agent receives written notice of the assignment or transfer thereof signed by
such payee and in form satisfactory to the Agent; (ii) may consult with legal
counsel (including counsel for any Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender, the Swing Line Bank, or the Floor Plan Agent and shall not be
responsible to any Lender, the Swing Line Bank, or the Floor Plan Agent for any
statements, warranties or representations made in or in connection with this
Agreement, any Note or any other Loan Document; (iv) except as otherwise
expressly provided herein, shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, any Note or any other Loan Document or to inspect the property
(including the books and records) of any Borrower; (v) shall not be responsible
to any Lender, the Swing Line Bank or the Floor Plan Agent for the due
execution, legality, validity, enforceability, collectability, genuineness,
sufficiency or value of this Agreement, any Note, any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (vi) shall
not be responsible to any Lender, the Swing Line Bank or the Floor Plan Agent
for the perfection or priority of any Lien securing the Loans; and (vii) shall
incur no liability under or in respect of this Agreement, any Note or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by facsimile) reasonably believed by it to
be genuine and signed or sent by the proper party or parties.

Section 12.3 Agent and Affiliates; JPMorgan Chase and Affiliates. Without
limiting the right of any other Lender or the Swing Line Bank to engage in any
business transactions with any Borrower or any of its Affiliates, with respect
to their Commitments, the Loans, if any, made by them and the Notes, if any,
issued to them, JPMorgan Chase Bank, N.A.. shall have the same rights and powers
under this Agreement, any Note or any of the other Loan Documents as any other
Lender and may exercise the same as though it were not the Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMorgan Chase Bank, N.A. in its individual capacity. JPMorgan Chase Bank, N.A.
and its Affiliates may be engaged in, or may hereafter engage in, one or more
loan, letter of credit, leasing or other financing activities not the subject of
the Loan Documents (collectively, the “Other Financings”) with any of the
Borrowers or any of their Affiliates, or may act as trustee on behalf of, or
depository for, or otherwise engage in other business transactions with any of
the Borrowers or any of their Affiliates (all Other Financings and other such
business transactions being collectively, the “Other Activities”) with no
responsibility to account therefor to the Lenders or the Floor Plan Agent.
Without limiting the rights and remedies of the Lenders, the Swing Line Bank, or
the Floor Plan Agent specifically set forth in the Loan Documents, no other
Lender, the Swing Line Bank, nor the Floor Plan Agent shall have any interest in
(a) any Other Activities, (b) any present or future guarantee by or for the
account of any Borrower not contemplated or included in the Loan Documents,
(c) any present or future offset exercised by the Agent in respect of any such
Other Activities, (d) any present or future property taken as security for any
such Other Activities or (e) any property now or hereafter in the possession or
control of the Agent which may be or become security for the Obligations of any
Borrower under the Loan Documents by reason of the general description of
indebtedness secured, or of property contained in any other agreements,
documents or instruments related to such Other Activities; provided, that if any
payment in respect of such guarantees or such property or the proceeds thereof
shall be applied to reduction of the Obligations evidenced hereunder and by the
Notes, then each Lender, the Swing Line Bank and the Floor Plan Agent shall be
entitled to share in such application according to its equitable portion of such
Obligations.

Section 12.4 Lenders’ Indemnity of Agent.

(a) The Agent shall not be required to take any action hereunder or to prosecute
or defend any suit in respect of this Agreement, the Notes or any other Loan
Document unless indemnified to the Agent’s satisfaction by the Lenders and the
Swing Line Bank against loss, cost, liability and expense. If any indemnity
furnished to the Agent shall become impaired, the Agent may call for additional
indemnity and cease to do the acts indemnified against until such additional
indemnity is given. In addition, the Lenders and the Swing Line Bank agree to
indemnify the Agent (to the extent not reimbursed by the Borrowers), ratably
according to the respective Pro Rata Share of Total Commitments, or if no
Commitments are outstanding, the respective Pro Rata Share of Total Commitments
immediately prior to the time the Total Commitments ceased to be outstanding
held by each of them, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent (or either of them) in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement, the Notes and the other Loan Documents (including any action
taken or omitted under Article II of this Agreement). Without limitation of the
foregoing, each Lender and the Swing Line Bank agrees to reimburse the Agent
promptly upon demand for its respective Pro Rata Share of the Total Commitments
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement, the Notes and the other Loan Documents to the extent that the
Agent is not reimbursed for such expenses by the Borrowers. The provisions of
this Section 12.4 shall survive the termination of this Agreement, the payment
of the Obligations and/or the assignment of any of the Notes.

(b) Notwithstanding the foregoing, no Lender or the Swing Line Bank shall be
liable under this Section 12.4 to the Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct as determined in a final, nonappealable judgment by a court of
competent jurisdiction. Each Lender and the Swing Line Bank agrees, however,
that it expressly intends, under this Section 12.4, to indemnify the Agent
ratably as aforesaid for all such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements arising
out of or resulting from the Agent’s sole ordinary or contributory negligence.

Section 12.5 Lender Credit Decision. Each Lender and the Swing Line Bank
acknowledges that it has, independently and without reliance upon the Agent, the
Floor Plan Agent or any other Lender or the Swing Line Bank and based on the
financial statements referred to in Section 7.5 or Section 9.5 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Swing
Line Bank also acknowledges that it will, independently and without reliance
upon the Agent, the Floor Plan Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents, any related agreement or any document
furnished hereunder.

Section 12.6 Resignation of Agent; Successor Agent. Subject to the appointment
and acceptance of a successor Agent as provided herein the Agent may resign at
any time by giving thirty (30) days written notice thereof to the Lenders, the
Swing Line Bank, the Floor Plan Agent and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent, subject to the approval of the Company, prior to the occurrence and
continuance of an Event of Default, which approval shall not be unreasonably
withheld. If within thirty (30) calendar days after the retiring Agent’s giving
of notice of resignation no successor Agent shall have been so appointed by the
Required Lenders, approved by the Company, prior to the occurrence and
continuance of a Default or an Event of Default and shall have accepted such
appointment, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank, organized or licensed under
the laws of the United States or of any state thereof and having a combined
capital and surplus of at least Five Hundred Million Dollars ($500,000,000).
Upon the acceptance of any appointment as Agent by a successor Agent hereunder
and under the Notes, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the Notes. After any retiring Agent’s resignation as the
Agent hereunder and under the Notes, the provisions of this Article XII and
Section 13.4 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the Notes.

Section 12.7 Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
the Agent shall have received notice from a Lender, the Swing Line Bank, the
Floor Plan Agent or the Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default” or “notice of event of default,” as applicable. If the Agent receives
such a notice, the Agent shall give notice thereof to the Lenders, the Swing
Line Bank and the Floor Plan Agent and, if such notice is received from a
Lender, the Swing Line Bank or the Floor Plan Agent, the Agent shall give notice
thereof to the other Lenders, the Swing Line Bank and the Company. The Agent
shall be entitled to take action or refrain from taking action with respect to
such Default or Event of Default as provided in Section 11.2 and Section 11.4.

Section 12.8 Authorization and Action of the Floor Plan Agent.

(a) In order to expedite the various transactions contemplated by this
Agreement, each Lender, the Swing Line Bank and the Agent hereby irrevocably
appoint and authorize Comerica Bank to act as Floor Plan Agent on its behalf.
Each of the Lenders, the Swing Line Bank and the Agent, and each subsequent
holder of any Note or the Swing Line Note by its acceptance thereof, hereby
irrevocably authorizes and directs the Floor Plan Agent to take such action and
to exercise such powers hereunder as are specifically delegated to or required
of the Floor Plan Agent by the terms and provisions hereof, together with such
powers as are reasonably incidental thereto. The Floor Plan Agent may perform
any of its duties hereunder by or through its agents and employees. The duties
of the Floor Plan Agent shall be mechanical and administrative in nature; the
Floor Plan Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender, the Swing Line Bank
or the Agent; and nothing in this Agreement or any other Loan Document,
expressed or implied, is intended to, or shall be so construed as to, impose
upon the Floor Plan Agent any obligations in respect of this Agreement or any
other Loan Document except as expressly set forth herein or therein. The Floor
Plan Agent is hereby expressly authorized on behalf of the Lenders to
(i) receive and distribute funds, (ii) to receive and distribute all
Communications and agreements and other material and (iii) to take all actions
and perform such duties and make such determinations, all as provided in this
Agreement. As to any matters not expressly provided for by this Agreement or any
Loan Document, the Floor Plan Agent shall not be required to exercise any
discretion or take any action, but shall not be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lenders, the Swing Line Bank, the Agent and all
holders of Notes and the Loans and the Floor Plan Agent; provided, that the
Floor Plan Agent shall not be required to take any action which exposes it to
personal liability or which is contrary to this Agreement or applicable law.

(b) To the extent that any proceeds of the Motor Vehicles constituting
Collateral includes notes or other instruments evidencing any monetary
obligation to, or interest of, any Borrower, such Borrower shall deliver or
cause to be delivered to the Floor Plan Agent letters, executed by such Borrower
and approved by counsel for the Floor Plan Agent, notifying the obligors to make
payments directly to the Floor Plan Agent, such letters to be held by the Floor
Plan Agent and sent to such obligors at its discretion. All payments and
proceeds of every kind from Motor Vehicles constituting Collateral, when
directly received by the Floor Plan Agent (whether from payments on or with
respect to proceeds of Motor Vehicles constituting Collateral, from foreclosure
and sale to third parties, from sale of Motor Vehicles constituting Collateral
subsequent to a foreclosure at which the Floor Plan Agent or another Lender was
the purchaser, or otherwise) shall be, except as otherwise expressly provided
hereinafter, applied to the Obligations in the manner set forth in
Section 11.6(a).

Section 12.9 Floor Plan Agent’s Reliance.

(a) Neither the Floor Plan Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement (i) with the consent or at the
request of the Required Lenders acting by and through the Agent or (ii) in the
absence of its or their own gross negligence or willful misconduct (it being the
express intention of the parties hereto that the Floor Plan Agent and its
directors, officers, agents and employees shall have no liability for actions
and omissions under this Section 12.9 resulting from their sole ordinary or
contributory negligence).

(b) Without limitation of the generality of the foregoing, the Floor Plan Agent:
(i) may treat the Agent as Agent hereunder until the Floor Plan Agent receives
written notice of the appointment of a successor Agent as provided in
Section 12.6; (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender, the Swing Line Bank or
the Agent and shall not be responsible to any Lender, the Swing Line Bank or the
Agent for any statements, warranties or representations made in or in connection
with this Agreement; (iv) except as otherwise expressly provided herein, shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement, or to inspect
the property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender, the Swing Line Bank or the Agent for the due
execution, legality, validity, enforceability, collectability, genuineness,
sufficiency or value of this Agreement, or any other instrument or document
furnished pursuant hereto or thereto; (vi) except as otherwise expressly
provided herein shall not be responsible to any Lender, the Swing Line Bank or
the Agent for the perfection or priority of any Lien securing the Loans; and
(vii) shall incur no liability under or in respect of this Agreement, by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) reasonably believed by it to be genuine and signed or sent by
the proper party or parties.

Section 12.10 Floor Plan Agent and Affiliates; Comerica and Affiliates. Without
limiting the right of any other Lender, the Swing Line Bank or the Agent to
engage in any business transactions with any Borrower or any of its Affiliates,
with respect to their Commitments, the Loans, if any, made by them and the
Notes, if any, issued to them, Comerica Bank shall have the same rights and
powers under this Agreement, any Note or any of the other Loan Documents as any
other Lender and may exercise the same as though it were not the Floor Plan
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Comerica Bank in its individual capacity. Unless prohibited
hereby, Comerica Bank and its Affiliates may be engaged in, or may hereafter
engage in, one or more Other Financings with the Company, any other Borrower or
any of their Affiliates, or may act as trustee on behalf of, or depository for,
or otherwise engage in Other Activities with no responsibility to account
therefor to the Lenders or the Agent. Without limiting the rights and remedies
of the Lenders or the Agent specifically set forth in the Loan Documents, no
other Lender nor the Agent shall have any interest in (a) any Other Activities,
(b) any present or future guarantee by or for the account of any of the
Borrowers not contemplated or included in the Loan Documents, (c) any present or
future offset exercised by the Floor Plan Agent in respect of any such Other
Activities, (d) any present or future property taken as security for any such
Other Activities or (e) any property now or hereafter in the possession or
control of the Floor Plan Agent which may be or become security for the
Obligations of the Borrowers under the Loan Documents by reason of the general
description of indebtedness secured, or of property contained in any other
agreements, documents or instruments related to such Other Activities; provided,
that if any payment in respect of such guarantees or such property or the
proceeds thereof shall be applied to reduction of the Obligations evidenced
hereunder and by the Notes, then each Lender and the Swing Line Bank shall be
entitled to share in such application according to its equitable portion of such
Obligations.

Section 12.11 Floor Plan Agent’s Indemnity.

(a) The Floor Plan Agent shall not be required to take any action hereunder or
to prosecute or defend any suit in respect of this Agreement, the Notes or any
other Loan Document unless indemnified to the Floor Plan Agent’s satisfaction by
the Lenders and the Swing Line Bank, against loss, cost, liability and expense.
If any indemnity furnished to the Floor Plan Agent shall become impaired, it may
call for additional indemnity and cease to do the acts indemnified against until
such additional indemnity is given. In addition, the Lenders and the Swing Line
Bank agree to indemnify the Floor Plan Agent (to the extent not reimbursed by
the Borrowers), ratably according to the respective Pro Rata Share of Total
Commitments, or if no Commitments are outstanding, the respective Pro Rata Share
of Total Commitments immediately prior to the time the Total Commitments ceased
to be outstanding held by each of them, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Floor Plan Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Floor Plan Agent under this Agreement, the Notes and the other Loan
Documents (including action taken or omitted under Article II or Article IV of
this Agreement). Without limitation of the foregoing, each Lender and the Swing
Line Bank agrees to reimburse the Floor Plan Agent promptly upon demand for its
respective Pro Rata Share of the Total Commitments of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Floor Plan Agent in
connection with the preparation, execution, administration, or enforcement of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Notes and the other Loan Documents to the extent that the Floor Plan Agent
is not reimbursed for such expenses by the Borrowers. The provisions of this
Section 12.11 shall survive the termination of this Agreement, the payment of
the Loans and/or the assignment of any of the Notes.

(b) Notwithstanding the foregoing, no Lender nor the Swing Line Bank shall be
liable under this Section 12.11 to the Floor Plan Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Floor Plan Agent’s gross
negligence or willful misconduct. Each Lender and the Swing Line Bank agrees
however, that it expressly intends, under this Section 12.11, to indemnify the
Floor Plan Agent ratably as aforesaid for all such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements arising out of or resulting from the Floor Plan Agent’s sole
ordinary or contributory negligence.

Section 12.12 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Floor Plan Agent, the Agent or any
other Lender and based on the financial statements referred to in Section 7.5
and Section 9.5 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Swing Line Bank also acknowledges that it will,
independently and without reliance upon the Floor Plan Agent, the Swing Line
Bank, the Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, the other Loan
Documents, any related agreement or any document furnished hereunder.

Section 12.13 Resignation of Floor Plan Agent; Successor Floor Plan Agent.
Subject to the appointment and acceptance of a successor Floor Plan Agent as
provided herein, the Floor Plan Agent may resign at any time by giving thirty
(30) days written notice thereof to the Lenders, the Agent and the Company.
Prior to the effectiveness of the termination of the existing Floor Plan Agent,
the Floor Plan Agent shall also be terminated as Swing Line Bank and all Swing
Line Loans, Swing Line Overdraft Loans outstanding as of such date and all
amounts funded by the Floor Plan Agent pursuant to Section 2.10 hereof shall be
purchased by the successor Floor Plan Agent or the Lenders, and all of the
obligations of the Floor Plan Agent pursuant to any drafting agreements issued
by the Floor Plan Agent pursuant to Section 2.8 hereof shall have been
irrevocably assumed by the successor Floor Plan Agent, and the successor Floor
Plan Agent shall have agreed to indemnify the existing Floor Plan Agent in
connection with any costs, liabilities or obligations arising out of, or in any
way connected with, the transfer of such drafting agreements to the Successor
Floor Plan Agent. Upon any such resignation or termination, the Required Lenders
shall have the right to appoint a successor Floor Plan Agent, subject to the
approval of the Company, which approval shall not be unreasonably withheld. If
no successor Floor Plan Agent shall have been so appointed by the Required
Lenders, approved by the Company and shall have accepted such appointment, all
within thirty (30) calendar days after the resignation or termination of the
Floor Plan Agent, then the Agent shall, on behalf of the Lenders, appoint a
successor Floor Plan Agent, which shall be a commercial bank organized or
licensed under the laws of the United States or of any state thereof and having
a combined capital and surplus of at least Five Hundred Million Dollars
($500,000,000). Upon the acceptance of any appointment as Floor Plan Agent
hereunder, such successor Floor Plan Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Floor
Plan Agent, and the retiring Floor Plan Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Floor Plan
Agent’s resignation as the Floor Plan Agent hereunder, the provisions of this
Article XII and Section 13.4 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Floor Plan Agent under this Agreement.

Section 12.14 Notice of Default. Neither the Agent nor the Floor Plan Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Agent and the Floor Plan Agent shall have
received notice from a Borrower, a Lender or the Swing Line Bank, stating that
such Default or Event of Default has occurred and stating that such notice is a
“notice of default” or “notice of event of default”, as applicable. If the Floor
Plan Agent receives such a notice, the Floor Plan Agent shall give notice
thereof to the Lenders, the Swing Line Bank and the Agent. If the Floor Plan
Agent receives such a notice, the Floor Plan Agent shall be entitled to take
action or refrain from taking action with respect to such Default or Event of
Default as provided in Section 12.8 and Section 12.9.

ARTICLE XIII
MISCELLANEOUS

Section 13.1 Notices, Etc. The Agent, any Lender, or the holder of any of the
Notes or Loans, the Floor Plan Agent, and the Swing Line Bank giving consent or
notice or making any request of the Company or any of the other Borrowers
provided for hereunder, shall notify each Lender, the Floor Plan Agent and the
Agent thereof. In the event that the holder of any Note (including any Lender)
shall transfer such Note, it shall promptly so advise the Agent which shall be
entitled to assume conclusively that no transfer of any Note has been made by
any holder (including any Lender) unless and until the Agent receives written
notice to the contrary. All notices, consents, requests, approvals, demands and
other communications (collectively, “Communications”) provided for herein shall
be in writing (including facsimile) and mailed, telecopied or delivered:

(a) if to the Company, at 800 Gessner, Suite 500, Houston, TX 77024, Attention:
the Chief Financial Officer and the Treasurer, Telecopy No. (713) 647-5858,
Telephone No. 713-647-5700, with a copy to the General Counsel, Telecopy No.
(713) 647-5858, Telephone No. (713) 647-5700;

(b) if to the Borrowers, or any individual Borrower, at the address of the
Company specified in Section 13.1(a) above;

(c) if to the Agent, at 2200 Ross Avenue, Floor 03, Dallas, Texas 75201,
Attention: Mike Lister, Managing Director, Telecopy No. (214) 965-2891,
Telephone No. (214) 965-2044:

with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention: Ms. Sabana Johnson, Loan Services, Facsimile No.
(888) 292-9533, Telephone No. (312) 385-7102, and for matters relating to
Letters of Credit, with a copy to Stacy Slaton, Facsimile No. (312) 385-7107,
Telephone No. (312) 732-2548;

with a copy to Andrews Kurth, LLP, 600 Travis, JPMorgan Chase Tower, Suite 4200,
Houston, Texas, Attn: Thomas J. Perich, Facsimile No. (713) 238-7175, Telephone
No. (713) 220-4268.

(d) if to any Lender, as specified on the signature page for such Lender hereto
or, in the case of any Person who becomes a Lender after the Closing Date, as
specified on the Assignment and Acceptance executed by such Person or in the
Administrative Questionnaire delivered by such Person or;

(e) in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties;

(f) if to the Floor Plan Agent, at Comerica Bank National Dealer Services, 411
West Lafayette, Detroit, Michigan 48226, Attention: Dave Garbarz, Telecopy No.
(954) 341-2752, Telephone No. (954) 306-4522.

All Communications shall be effective when (i) mailed by certified mail, return
receipt requested to any party at its address specified above, on the signature
page hereof or on the signature page of such Assignment and Acceptance (or other
address designated by such party in a Communication to the other parties
hereto), or (ii) telecopied to any party to the telecopy number set forth above,
on the signature page hereof or on the signature page of such Assignment and
Acceptance (or other telecopy number designated by such party in a Communication
to the other parties hereto) and confirmed by a transmission report verifying
the correct telecopier number and number of pages and that such transmission was
well transmitted, or (iii) delivered personally to any party at its address
specified above, on the signature page hereof or on the signature page of such
Assignment and Acceptance (or other address designated by such party in a
Communication to the other parties hereto); provided, however, Communications to
the Agent pursuant to Article VI or Article XI shall not be effective until
received by the Agent.

Section 13.2 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with this Agreement shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans and the execution and
delivery to the Lenders of the Notes evidencing such Loans and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Note or any Commitment Fees or any other fee or amount payable under the Notes
or this Agreement is outstanding and unpaid and as long as the Commitments of
the Lenders have not been terminated.

Section 13.3 Successors and Assigns; Participations.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrowers, the
Agent, the Floor Plan Agent or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
Except as permitted by Section 10.3, no Borrower may assign or transfer any of
its rights or Obligations hereunder without the prior written consent of all the
Lenders.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including a portion
of its Commitment and the same portion of the Loans at the time owing to it and
the Note held by it); provided, that (i) no such assignment shall be made unless
such assignment and assignee have been approved by the Agent, the Floor Plan
Agent, the Issuing Bank and the Swing Line Bank and, so long as no Event of
Default exists, the Company, such approvals not to be unreasonably withheld,
provided that such approval of the Company shall not be required if the assignee
is a Lender or an Affiliate of a Lender, provided further, that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received written notice thereof, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations to this Agreement, and be pro rata between the Acquisition Loan
Commitment of such Lender and the Floor Plan Loan Commitment of such Lender,
(iii) the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall (A) be equal to the entire
amount of the Commitment of the assigning Lender or (B) if not equal to the
entire amount of the Commitment of the assigning Lender, in no event be less
than Five Million Dollars ($5,000,000) and shall be in an amount which is an
integral multiple of One Million Dollars ($1,000,000); provided, for purposes of
this Section 13.3(b), that the retained Commitment of the assigning Lender may
not be less than Five Million Dollars ($5,000,000), (iv) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance substantially in the
form of Exhibit 13.3(b) hereto (an “Assignment and Acceptance”), together with
any Note subject to such assignment and the assignor shall pay to the Agent a
processing and recordation fee of Three Thousand Dollars ($3,000) payable by the
Lender’s assignor thereunder, and (v) the assignee shall deliver to the Agent an
Administrative Questionnaire. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be no later than five (5) Business Days
after the execution thereof unless otherwise agreed to by the assigning Lender,
the Eligible Assignee thereunder and the Agent, (x) the assignee thereunder
shall become a party hereto and under the other Loan Documents and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and under the other Loan Documents and (y) the
Lender thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty contained in Section 5.14(f) and that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any of
the Borrowers or the performance or observance by any of the Borrowers of any of
their Obligations under this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements most recently delivered under Section 7.5 or
Section 9.5 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such Lender’s assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee and
can make the representation contained in Section 5.14 and has, to the extent
required, complied with the covenants contained therein; (vi) such assignee
appoints and authorizes the Agent and the Floor Plan Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Agent and the Floor Plan Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) The Agent shall maintain at its address referred to in Section 13.1 a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
demonstrable error, and the Borrowers and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement and the Loan Documents. The Register shall be available for
inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Upon request, the Agent will send a copy
of the Register to the Company.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Eligible Assignee together with the Note subject to such
assignment, the processing and recordation fee referred to in Section 13.3(b)
and, if required, the Company’s written consent to such assignment, the Agent
shall (subject to the consent of the Company to such assignment, if required),
if such Assignment and Acceptance has been completed and is in the form of
Exhibit 13.3(b), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company and the Lenders. Within five (5) Business Days after
receipt of notice, the Company, at its own expense, shall execute and deliver
and shall cause each of the other Borrowers to execute and deliver to the Agent
in exchange for the surrendered Note a new Note to such Eligible Assignee in an
amount equal to the assigning Lender’s Commitment assumed by it pursuant to such
Assignment and Acceptance, and a new Note to the assigning Lender in an amount
equal to the portion of its Commitment retained by the assigning Lender
hereunder. Such new Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit 1.1C or Exhibit 1.1F, as applicable. Each
canceled Note shall be promptly returned to the Company.

(f) Each Lender may without the consent of any Borrower or the Agent sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and the Note held by it); provided, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the cost protection provisions and Tax indemnities
contained in Article V only to the same extent that the Lender from which such
participating bank or other entity acquired its participation would be entitled
to the benefit of such cost protection provisions and Tax indemnities and
(iv) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the Obligations of any of the Borrowers relating to the Loans and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers with respect to any fees
payable hereunder or the amount of principal of or the rate at which interest is
payable on the Loans, or the dates fixed for payments of principal of or
interest on the Loans).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 13.3, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower furnished to such Lender
by or on behalf of any of the Borrowers; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall agree (subject to customary exceptions, including without
limitation the provisions of Section 13.18) to preserve the confidentiality of
any confidential information relating to any Borrower received from such Lender.

(h) Anything in this Section 13.3 to the contrary notwithstanding, any Lender
may at any time, without the consent of any Borrower or the Agent, assign and
pledge all or any portion of its Commitment and the Loans owing to it to any
Federal Reserve Bank (and its transferees) as collateral security pursuant to
Regulation A of the Board and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.

(i) All transfers of any interest in any Note hereunder shall be in compliance
with all federal and state securities laws, if applicable. Notwithstanding the
foregoing sentence, however, the parties to this Agreement do not intend that
any transfer under this Section 13.13 be construed as a “purchase” or “sale” of
a “security” within the meaning of any applicable federal or state securities
laws.

Section 13.4 Expenses of the Agents and Lenders; Indemnity.

(a) The Borrowers agree to pay all reasonable out-of-pocket expenses reasonably
incurred by the Agent and the Floor Plan Agent in connection with the
preparation of this Agreement, the Notes and the other Loan Documents or with
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions hereby contemplated shall be consummated) or reasonably
incurred by the Agent, the Floor Plan Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement or
with the Loans made or the Notes issued hereunder, including the reasonable fees
and disbursements of the counsel for the Agent and the Floor Plan Agent, and, in
connection with such enforcement or protection, the reasonable fees and
disbursements of other counsel for any Lender and costs and fees associated with
floor plan audits, to the extent not previously paid by Borrowers. The Borrowers
agree to indemnify the Lenders from and hold them harmless against any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement or any of the Notes or
other Loan Documents.

(b) THE BORROWERS EACH AGREE TO INDEMNIFY THE AGENT, THE FLOOR PLAN AGENT AND
THE LENDERS AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD THE
LENDERS AND SUCH OTHER INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL FEES AND
EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY
WAY CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO AND THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND
THEREUNDER (INCLUDING THE MAKING OF THE COMMITMENT OF EACH LENDER) AND
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, (II) THE USE
OF PROCEEDS OF THE LOANS OR (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY LENDER, APPLY
TO ANY SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES THAT ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. THE BORROWERS AGREE THAT THEY EXPRESSLY INTEND TO INDEMNIFY
EACH INDEMNITEE FROM AND HOLD EACH OF THEM HARMLESS AGAINST ANY AND ALL LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES ARISING OUT OF THE ORDINARY SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNITEE BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR TO ANY OF THE FOREGOING ARISING SOLELY
BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER AND THE AGENT OR THE FLOOR
PLAN AGENT.

(c) The provisions of this Section 13.4 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any Note, or any investigation made by or on behalf of any
Lender. All amounts due under this Section 13.4 shall be payable within ten
(10) days following receipt by the Company of a detailed invoice or statement
setting forth in reasonable detail the basis of such claim and the amounts so
expended or lost or the amount of damages so incurred.

(d) No Indemnitee may settle any claim to be indemnified without prior written
notice to the Company; provided, however, failure to provide such prior written
notice shall in no way affect the settlement of such claims.

(e) In the case of any indemnification hereunder, the Indemnitee shall give
notice to the Company of any such claim or demand being made against the
Indemnitee and the Company may participate in such proceeding at its own expense
if legal counsel to the Company is acceptable to the Agent.

Section 13.5 Right of Setoff. If either (i) an Acquisition Event of Default
(other than an Acquisition Event of Default under Section 11.1(n)) or (ii) a
Floor Plan Event of Default with respect to which the remedies described in
Section 11.4(c) may be exercised shall have occurred and be continuing, each
Lender and the Swing Line Bank are hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender, the Swing
Line Bank or any branch Subsidiary or Affiliate thereof to or for the credit or
the account of the Borrowers against any of and all the Obligations of the
Borrowers now or hereafter existing under this Agreement and the Note held by
such Lender and the Swing Line Bank, respectively, according to their respective
rights as otherwise provided herein, irrespective of whether or not such Lender
shall have made any demand under this Agreement or such Note and although such
Obligations may be unmatured. Each Lender and the Swing Line Bank agree promptly
to notify the Borrowers after any such setoff and application, but the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and the Swing Line Bank under this
Section 13.5 are in addition to other rights and remedies (including other
rights of setoff) which such Lender and the Swing Line Bank may have under
applicable law. Each Lender hereby specifically agrees that in order to ensure
that it has control over said deposit accounts (as defined in the UCC), it will
act in accordance with the instructions from the Agent in regard to the
disposition of the funds in said deposit accounts without further consent from
any Borrower. The Lenders agree to indemnify each other (to the extent not
reimbursed by the Borrowers), ratably according to their respective Pro Rata
Share of Total Commitments, or if no Commitments are outstanding, the respective
Pro Rata Share of Total Commitments immediately prior to the time the Total
Commitments ceased to be outstanding held by each of them, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against any Lender
in any way relating to or arising out of any action taken or omitted by such
Lender in connection with its exercise of set off rights for credit to any or
all of the Obligations.

Section 13.6 Governing Law; Jurisdiction.

(a) This Agreement, the Notes, the other Loan Documents and all other documents
executed in connection herewith, shall be deemed to be contracts and agreements
executed by the Borrowers, the Agent, the Floor Plan Agent and the Lenders under
the laws of the State of Texas and of the United States of America and for all
purposes shall be governed by, and construed and interpreted in accordance with,
the laws of said State and of the United States of America. Without limitation
of the foregoing, nothing in this Agreement, the Notes or the other Loan
Documents shall be deemed to constitute a waiver of any rights which any Lender
may have under applicable federal legislation relating to the amount of interest
which such Lender may contract for, take, receive, or charge in respect of any
Loans, including any right to contract for, take, receive, reserve and charge
interest at the rate allowed by the law of the state where such Lender is
located. If and to the extent the laws of the State of Texas are applicable for
purposes of determining the Highest Lawful Rate, such term shall mean the
“weekly ceiling” from time to time in effect under Section 303 of the Texas
Finance Code, as amended (the “Act”), or, if permitted by applicable law and
effective upon the giving of the notices required by the Act (or effective upon
any other date otherwise specified by applicable law), the “monthly”,
“quarterly” or “annualized” ceiling from time to time in effect under the Act,
whichever Agent shall elect to substitute for the “weekly ceiling,” and vice
versa, each such substitution to have the effect provided in the Act, and Agent
shall be entitled to make such election from time to time one or more times and,
without notice to Borrower, to leave any such substitute rate in effect for
subsequent periods in accordance with the Act. The provisions of Chapter 346 of
the Texas Finance Code, as amended, do not apply to this Agreement or any Note
issued hereunder.

(b) Each Borrower hereby irrevocably submits generally and unconditionally for
itself and in respect of its property to the non exclusive jurisdiction of any
Texas state court, or any United States federal court, sitting in the City of
Houston or County of Harris, Texas, and to the non exclusive jurisdiction of any
state or United States federal court sitting in the state in which any of the
Collateral is located, over any suit, action or proceeding arising out of or
relating to this Agreement or the Obligations. Each Borrower hereby agrees and
consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any Texas state court, or any United States federal court, sitting
in the City of Houston or County of Harris, Texas may be made by certified or
registered mail, return receipt requested, directed to such Borrower at its
address stated in Section 13.1, or at a subsequent address of which the Agent
received actual notice from such Borrower in accordance with this Agreement, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Each Borrower, to the extent it is not qualified to do business in
Texas, hereby irrevocably designates, appoints and empowers the Company, with
offices at 800 Gessner, Suite 500, Houston, Texas 77024, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any such action or proceedings.

Section 13.7 Waivers; Amendments.

(a) No failure or delay of the Agent, the Floor Plan Agent, the Swing Line Bank
or any Lender in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent, the Floor Plan
Agent, the Swing Line Bank and the Lenders hereunder are cumulative and not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement, the Notes or the other Loan Documents or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be authorized as provided in Section 13.7(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers in any
case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances. Each holder of any Note shall be bound by any
amendment, modification, waiver or consent authorized as provided herein,
whether or not such Note shall have been marked to indicate such amendment,
modification, waiver or consent.

(b) Neither this Agreement, any Note, any Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to a written
agreement or agreements entered into by the Borrowers and the Required Lenders;
provided, that no such agreement shall (i) change the principal amount of, or
extend the maturity of or any date for the payment of any principal of or
interest on, any Loan, or waive or excuse any such payment or any part thereof,
or, except as provided in this Agreement, decrease the rate of interest on any
Loan, or the amount of any fees payable to any Lender without the written
consent of each Lender affected thereby, (ii) change the Commitment of any
Lender without the written consent of such Lender or change the Commitment Fees
payable to any Lender without the written consent of each Lender, or change the
amount of the Total Commitment without the consent of each Lender (except in
accordance with Section 5.18), (iii) release or defer the granting or perfecting
of a Lien in any Collateral or release any Guarantee or similar undertaking
provided by any Person or modify any indemnity provided to the Lenders hereunder
or under the other Loan Documents without the written consent of each Lender;
provided, the Agent or the Floor Plan Agent, as the case may be, shall be
entitled to release any Collateral or any Guarantee which a Borrower is
permitted to sell or transfer or otherwise release under the terms of this
Agreement or any Loan Document without notice to or any further action or
consent of the Lenders; (iv) amend or modify the provisions of this
Section 13.7, Section 13.3(a), Section 4.6(b), Section 12.1(c), Section 10.1(q),
or Section 11.6(a), the definition of the “Required Lenders” without the written
consent of each Lender or (v) amend or modify the provisions of Section 5.19 or
the definition of “Defaulting Lender” without the written consent of each
Lender; and provided further that no such agreement shall amend, modify, waive
or otherwise affect the rights or duties of the Agent, the Floor Plan Agent or
the Swing Line Bank hereunder without the written consent of the Agent, the
Floor Plan Agent or the Swing Line Bank, respectively. Notwithstanding the
foregoing, the Agent may execute and deliver to any Borrower releases of chattel
paper sold to any provider of Permitted New Vehicle Floor Plan Indebtedness in
accordance with the terms of the Intercreditor Agreement executed in connection
therewith between the Agent and any such provider. Each Lender and each holder
of any Note shall be bound by any modification or amendment authorized by this
Section 13.7 regardless of whether its Note shall be marked to make reference
thereto, and any consent by any Lender or holder of a Note pursuant to this
Section 13.7 shall bind any Person subsequently acquiring a Note from it,
whether or not such Note shall be so marked.

Section 13.8 Interest. Each provision in this Agreement and each other Loan
Document is expressly limited so that in no event whatsoever shall the amount
contracted for, charged, paid, or otherwise agreed to be paid, or received to
the Agent or any Lender for the use, forbearance or detention of the money to be
loaned under this Agreement or any Loan Document or otherwise (including any
sums paid as required by any covenant or obligation contained herein or in any
other Loan Document which is for the use, forbearance or detention of such
money), exceed that amount of money which would cause the effective rate of
interest to exceed the Highest Lawful Rate, and all amounts owed under this
Agreement and each other Loan Document shall be held to be subject to reduction
to the effect that such amounts so paid or agreed to be paid which are for the
use, forbearance or detention of money under this Agreement or such Loan
Document shall in no event exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate. Anything in this
Agreement, any Note or any other Loan Document to the contrary notwithstanding,
none of the Borrowers shall ever be required to pay unearned interest on any
Note and shall never be required to pay interest on such Note at a rate in
excess of the Highest Lawful Rate, and if the effective rate of interest which
would otherwise be payable under this Agreement, such Note and the other Loan
Documents would exceed the Highest Lawful Rate, or if the holder of such Note
shall receive any unearned interest or shall receive monies that are deemed to
constitute interest which would increase the effective rate of interest payable
by the Borrowers under this Agreement, such Note or Loan Document to a rate in
excess of the Highest Lawful Rate, then (a) the amount of interest which would
otherwise be payable by the Borrowers under this Agreement, such Note or any
Loan Document shall be reduced to the amount allowed under applicable law, and
(b) any unearned interest paid by the Borrowers or any interest paid by the
Borrowers in excess of the Highest Lawful Rate shall be credited on the
principal of such Note (or, if the principal amount of such Note shall have been
paid in full, refunded to the Borrowers). It is further agreed that, without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged or received by any Lender under the Notes held by it, or under this
Agreement, are made for the purpose of determining whether such rate exceeds the
Highest Lawful Rate applicable to such Lender (such Highest Lawful Rate being
such Lender’s “Maximum Permissible Rate”), and shall be made, to the extent
permitted by usury laws applicable to such Lender (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Loans evidenced by said Notes all interest at any time
contracted for, charged or received by such Lender in connection therewith. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at such Lender’s Maximum Permissible Rate
pursuant to this Section 13.8 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at such
Lender’s Maximum Permissible Rate, then the amount of interest payable to such
Lender in respect of such subsequent interest computation period shall continue
to be computed at such Lender’s Maximum Permissible Rate until the total amount
of interest payable to such Lender shall equal the total amount of interest
which would have been payable to such Lender if the total amount of interest had
been computed without giving effect to this Section 13.8.

Section 13.9 Severability; Conflicts.

(a) In the event any one or more of the provisions contained in this Agreement,
the Notes or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

(b) In the event any of the terms and provisions of any other Loan Document are
inconsistent with the terms and provisions set forth in this Agreement, the
terms and provisions set forth in this Agreement shall prevail.

Section 13.10 Counterparts. This Agreement may be executed in two or more
counterparts, which may be delivered in original, electronic or facsimile form,
and each of which shall constitute an original, but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 13.11.

Section 13.11 Binding Effect. This Agreement shall become effective on the
Closing Date, and thereafter shall be binding upon and inure to the benefit of
each Borrower, the Agent, the Floor Plan Agent and each Lender and their
respective successors and assigns, except that no Borrower shall have the right
to assign its rights hereunder or any interest herein except as provided in
Section 13.3(a).

Section 13.12 Further Assurances. Each Borrower shall make, execute or endorse,
and acknowledge and deliver or file or cause the same to be done, all such
vouchers, invoices, notices, certifications and additional agreements,
undertakings, transfers, assignments, financing statements or other assurances,
and take any and all such other action, as the Agent or the Floor Plan Agent
may, from time to time, deem reasonably necessary or proper in connection with
any of the Loan Documents, the Obligations of the Borrowers thereunder or for
better assuring and confirming unto the Lenders all or any part of the security
for any of such Obligations.

Section 13.13 Subsidiary Solvency Savings Clause. Each of the Borrowers
acknowledges the receipt and acceptance of valuable consideration as of the
Closing Date and thereafter in connection with this Agreement; and each Borrower
further acknowledges and agrees that the direct benefits and enrichment it
derives from being a party to this Agreement constitute a reasonably equivalent
value to it in exchange for the liability it has incurred pursuant to this
Agreement. Further, each of the Borrowers acknowledge the interdependence by and
among the other Borrowers in successfully carrying out their business
operations. Each of the Borrowers represents that it is solvent prior to
entering into this Agreement and that the transactions completed hereby will not
render it insolvent; provided, in the event that the Indebtedness incurred by
any Borrower pursuant to this Agreement or the transactions contemplated hereby
would constitute a “fraudulent transfer” under Section 548 of the Federal
Bankruptcy Code or pursuant to any applicable state law governing “fraudulent
transfers” because such Borrower is deemed to have become insolvent as a result
of incurring such Indebtedness, then, in such event, the liability of any such
Borrower hereunder shall automatically be deemed for all purposes to be equal to
one dollar less than that amount of Indebtedness which would not render such
Borrower insolvent.

Section 13.14 Joint and Several Liability and Related Matters.

(a) Each of Floor Plan Borrowers other than the Company authorizes the Company
with full power and authority as attorney-in-fact, to execute and deliver
Requests for Borrowings, requests for issuance of Letters of Credit and each
other instrument, certificate and report to be delivered by any Floor Plan
Borrower to the Agent, the Floor Plan Agent and the Lenders pursuant to this
Agreement or any Loan Document. Each of the Floor Plan Borrowers agrees that it
shall be bound by any action taken by the Company on its behalf pursuant to such
appointment.

(b) The obligations of each of the Ford Borrowers under this Agreement and the
Loan Documents shall be joint and several only with all other Ford Borrowers and
the liability of each of the Ford Borrowers shall be limited to an amount equal
to the Ford Borrower Liability Amount and the Collateral of all Ford Borrowers
granted or pledged to the Agent for the benefit of the Lenders to secure the
Obligations shall secure only that portion of the Obligations attributable to
all of the Ford Borrowers as hereinabove provided. The obligations of each of
the GM Borrowers under this Agreement and the Loan Documents shall be joint and
several with all the Borrowers and (except as provided in the GM Borrower
Guaranty executed by each of the GM Borrowers) the liability of each of the GM
Borrowers shall be limited to an amount equal to the GM Borrower Liability
Amount and the Collateral of all GM Borrowers granted or pledged to the Agent
for the benefit of the Lenders to secure the Obligations shall secure only that
portion of the Obligations attributable to all of the GM Borrowers as
hereinabove provided. Subject to Section 13.13, the obligations of all other
Borrowers under this Agreement and the other Loan Documents are joint and
several and not limited in any way whatsoever.

(c) Except as herein provided, each Borrower acknowledges and agrees that it is
the intent of the parties that each Borrower be primarily liable for the
Obligations as a joint and several obligor. It is the intention of the parties
that, except as herein provided, with respect to liability of any Borrower
hereunder arising solely by reason of its being jointly and severally liable for
Loans and Letter of Credit Obligations and other extensions of credit taken by
other Borrowers, the obligations of such Borrower shall be absolute,
unconditional and irrevocable irrespective of:

(i) any lack of validity, legality or enforceability of this Agreement, any Note
or any Loan Document as to any other Borrower;

(ii) the failure of any Lender or any holder of any Note:

(A) to enforce any right or remedy against any Borrower or any other Person
(including any surety) under the provisions of this Agreement, such Note or
otherwise, or

(B) to exercise any right or remedy against any surety of, or Collateral
securing, any obligations;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other extension, compromise or
renewal of any Obligations;

(iv) any reduction, limitation, impairment or termination of any Obligations
with respect to any other Borrower for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Borrower hereby waives any right to or claim of) any defense (other
than the defense of payment in full of the Obligations) or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations with respect to any other
Borrower;

(v) any addition, exchange, release, surrender or nonperfection of any
Collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, held by any Lender or any holder of the Notes
securing any of the Obligations; or

(vi) any other circumstance which might otherwise constitute a defense (other
than the defense of payment in full of the Obligations) available to, or a legal
or equitable discharge of, any other Borrower, any surety or any guarantor.

(d) Each Borrower agrees that its liability hereunder and its liability under
any of the Loan Documents shall continue to be effective or be reinstated, as
the case may be, if at any time any payment (in whole or in part) of any of the
Obligations is rescinded or must be restored by any Lender or any holder of any
Note, upon the insolvency, bankruptcy or reorganization of any Borrower as
though such payment had not been made.

(e) Each Borrower hereby expressly waives: (i) notice of the Lenders’ acceptance
of this Agreement; (ii) notice of the existence or creation or non payment of
all or any of the Obligations other than notices expressly provided for in this
Agreement; (iii) presentment, demand, notice of dishonor, protest, acceleration
and the notice of intent to accelerate and all other notices whatsoever other
than notices expressly provided for in this Agreement; and (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for or Guarantee of any of
the foregoing, subject, however, in the case of Collateral in the possession of
the Agent or a Lender to such Person’s duty to use reasonable care in the
custody and preservation of such Collateral.

(f) No delay on any of the Lenders’ part in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any of
the Lenders of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy. No action of any of the
Lenders permitted hereunder shall in any way affect or impair any such Lenders’
rights or any Borrower’s Obligations under this Agreement or the other Loan
Documents.

(g) Each Borrower hereby represents and warrants to each of the Lenders that it
now has and will continue to have independent means of obtaining information
concerning the Borrowers’ affairs, financial condition and business. The Lenders
shall not have any duty or responsibility to provide any Borrower with any
credit or other information concerning the Borrowers’ affairs, financial
condition or business which may come into the Lenders’ possession.

Section 13.15 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers and their Subsidiaries, which information includes
the name and address of the Borrowers and their Subsidiaries, and other
information that will allow such Lender to identify the Borrowers and their
Subsidiaries in accordance with the Act.

Section 13.16 Loans Under Prior Credit Agreement. On the Closing Date:

(a) the Company shall pay all accrued and unpaid commitment fees outstanding
under the Seventh Amended and Restated Agreement for the account of each
“lender” under the Seventh Amended and Restated Agreement;

(b) each Letter of Credit outstanding under the Seventh Amended and Restated
Agreement shall be deemed to have been issued under this Agreement without
further consideration or any fees under the Seventh Amended and Restated
Agreement or this Agreement;

(c) each Drafting Agreement outstanding under the Prior Agreements shall be
deemed to have been issued under this Agreement;

(d) each of the Borrowers hereto acknowledges and affirms the security interests
and Liens granted by it under each of the Security Documents to which it is a
party; and

(e) the Seventh Amended and Restated Agreement and the Commitments thereunder
shall be superseded in their entirety by this Agreement.

The Obligations of the Company hereunder are in restatement, amendment, renewal
and extension of the obligations and indebtedness of the Company under the Prior
Agreements.

Section 13.17 FINAL AGREEMENT OF THE PARTIES. THIS WRITTEN AGREEMENT (INCLUDING
THE EXHIBITS AND SCHEDULES HERETO), THE NOTES, THE AGENT’S LETTER, THE FLOOR
PLAN AGENT’S LETTER AND THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT”
AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

Section 13.18 Confidentiality. In the event that any of the Borrowers provides
to the Agent, the Floor Plan Agent or any Lender, written confidential
information belonging to any of the Borrowers that is denominated in writing as
“confidential,” the Agent, the Floor Plan Agent, and the Lenders shall
thereafter maintain such information in confidence in accordance with the
standards of care and diligence that each utilizes in maintaining its own
confidential information, including without limitation, non-disclosure of such
information to any of such Agent’s, Floor Plan Agent’s or Lender’s Affiliates
who may be competitors of any of the Borrowers in the business of acquiring
and/or consolidating automotive dealerships. The obligation of confidence under
this Section 13.18 shall not apply to such portions of the information which
(i) are in the public domain, (ii) hereafter become part of the public domain
without the Agent, the Floor Plan Agent or any Lender breaching its obligation
of confidence hereunder, (iii) are previously known by such Agent, Floor Plan
Agent or Lender from some source other than the Company, (iv) are hereafter
obtained by or available to such Agent, Floor Plan Agent or Lender from a third
party who owes no obligation of confidence to any of the Borrowers with respect
to such information or through any other means other than through disclosure by
any of the Borrowers, (v) must be disclosed either pursuant to any requirement
of any Governmental Authority or to Persons regulating or claiming regulatory
authority over the activities of such Agent, Floor Plan Agent or Lender, or
(vi) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration, or governmental proceeding. Further, the
Agent, the Floor Plan Agent and the Lenders may disclose any such information to
any other Lender, participants and prospective assignees and participants who
agree to be bound by the terms of this Section 13.18, Affiliates of such Lender
who are not competitors of any of the Borrowers in the business of acquiring
and/or consolidating automotive dealerships, any independent certified public
accountants and any legal counsel employed by such Person in connection with
this Agreement or any Security Document, including without limitation, the
enforcement or exercise of all rights and remedies thereunder; provided, that
the Agent, the Floor Plan Agent or such Lender imposes on the Person to whom
such information is disclosed the same obligation to maintain the
confidentiality of such information as is imposed upon it hereunder.

Section 13.19 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT, THE FLOOR PLAN AGENT
AND EACH OF THE BORROWERS AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT, THE FLOOR PLAN AGENT NOR ANY OF THE BORROWERS SHALL SEEK TO CONSOLIDATE,
BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY THE LENDERS, THE AGENT, THE FLOOR PLAN AGENT OR ANY
OF THE BORROWERS EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

* * *

Signatures on Separate Pages IN WITNESS HEREOF, the parties hereto have caused
this Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the Effective Date.

          BORROWERS:   GROUP 1 AUTOMOTIVE, INC.,     a Delaware corporation    
By:  
/s/ John C. Rickel
       
 
       
John C. Rickel



    Senior Vice President and Chief Financial
Officer
GPI SC, INC.,

a Delaware corporation
GROUP 1 FUNDING, INC.,
a Delaware corporation;
GROUP 1 LP INTERESTS-DC, INC.,
a Delaware corporation;
GROUP 1 REALTY, INC.,
a Delaware corporation

      By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
President

3

          BARON DEVELOPMENT COMPANY, LLC,       a Kansas limited liability
company;       BARON LEASEHOLD, LLC,       a Kansas limited liability company;  
    By:     Baron Development Company, LLC,           a Kansas limited liability
company,           its Sole Member                 G1R FLORIDA, LLC,
                    a Delaware limited liability company;
                    G1R2 FLORIDA, LLC,
                    a Delaware limited liability company;
                    G1R-OC, LLC,
                    a Delaware limited liability company;
                    IVORY AUTO PROPERTIES OF SOUTH CAROLINA, LLC,
                    a South Carolina limited liability company;

TATE CG, L.L.C.,
a Maryland limited liability company

      By:  
Group 1 Realty, Inc.,
its Sole Member
By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
President

      BOHN HOLDINGS, LLC,     a Delaware limited liability company; By:   Bohn
Holdings, Inc.,     its Sole Member
BOHN-FII, LLC,
 
a Delaware limited liability company;

By:
  Bohn Holdings-F, Inc.,
its Sole Member

     
GPI AL-SB, LLC,
 
a Delaware limited liability company;

By:
  GPI AL-N, Inc.,
its Sole Member

      GPI GA LIQUIDATION, LLC, a Delaware limited liability company; By:  
GPI GA-DM, Inc.,
its Sole Member

     
GPI KS-SV, LLC,
 
a Delaware limited liability company;

By:
  GPI KS-SB, Inc.,
its Sole Member

 
GPI LA-SH, LLC,
a Delaware limited liability company;
By:Bohn Holdings, LLC,
its Sole Member
By:Bohn Holdings, Inc.,
its Sole Member
GPI SC-A, LLC,

      a Delaware limited liability company; By:  
GPI SC Holdings, Inc.,
its Sole Member

     
GPI SC-SB, LLC,
 
a Delaware limited liability company;

By:
  GPI SC Holdings, Inc.,
its Sole Member

4

 
GPI SC-SV, LLC,
a Delaware limited liability company;
By:GPI SC-SB, LLC,
its Sole Member
By:GPI SC Holdings, Inc.,
its Sole Member
GPI SC-T, LLC,

      a Delaware limited liability company; By:  
GPI SC Holdings, Inc.,
its Sole Member

     
GPI SC-TII, LLC,
 
a Delaware limited liability company;

By:
  GPI SC Holdings, Inc.,
its Sole Member

     
GPI SC-TL, LLC,
 
a Delaware limited liability company;

By:
  GPI SC Holdings, Inc.,
its Sole Member

      GROUP 1 ASSOCIATES HOLDINGS, LLC, a Delaware limited liability company;
By:  
Group 1 Associates, Inc.,
its Sole Member

          HARVEY FORD, LLC,     a Delaware limited liability company; By:  
Bohn-FII, LLC,
its Sole Member
By:
 

Bohn Holdings-F, Inc.,
its Sole Member

          HARVEY GM, LLC,  


 
a Delaware limited liability company; By:   Bohn Holdings, LLC,
   
its Sole Member
By:
 
Bohn Holdings, Inc.,
its Sole Member

          HARVEY OPERATIONS-T, LLC,     a Delaware limited liability company;
By:   Bohn Holdings, LLC,
   
its Sole Member
By:
 
Bohn Holdings, Inc.,
its Sole Member

5

IRA AUTOMOTIVE GROUP, LLC,
a Delaware limited liability company

      By:  
Danvers-T, Inc.,
its Sole Member
By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
Vice President

          DANVERS-SU, LLC,       a Delaware limited liability company;       By:
    Group 1 Holdings-S, L.L.C.,           its Sole Member                 GROUP
1 HOLDINGS-DC, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-F, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-GM, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-H, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-N, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-S, L.L.C.,
                    a Delaware limited liability company;
                    GROUP 1 HOLDINGS-T, L.L.C.,
                    a Delaware limited liability company;
                    HOWARD-DCIII, LLC,
                    a Delaware limited liability company

      By:  
Group 1 Automotive, Inc.,
its Sole Member
By:  
/s/ John C. Rickel
   
 
   
John C. Rickel



    Senior Vice President and Chief Financial
Officer

6





COURTESY FORD, LLC,
a Delaware limited liability company;
GULF BREEZE FORD, LLC,
a Delaware limited liability company;
KEY FORD, LLC,
a Delaware limited liability company;
KOONS FORD, LLC,
a Delaware limited liability company

      By:  
Group 1 FL Holdings, Inc.,
its Sole Member
By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
Vice President



    GPI, LTD.,

a Texas limited partnership;
ROCKWALL AUTOMOTIVE-DCD, LTD.,
a Texas limited partnership

      By:  
Group 1 Associates, Inc.,
its General Partner
By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
Vice President

7



    ADVANTAGECARS.COM, INC.,

a Delaware corporation;
AMARILLO MOTORS-F, INC.,
a Delaware corporation;
BOB HOWARD AUTOMOTIVE-EAST, INC.,
an Oklahoma corporation;
BOB HOWARD CHEVROLET, INC.,
an Oklahoma corporation;
BOB HOWARD DODGE, INC.,
an Oklahoma corporation;
BOB HOWARD MOTORS, INC.,
an Oklahoma corporation;
BOB HOWARD NISSAN, INC.,
an Oklahoma corporation;
BOHN HOLDINGS, INC.,
a Delaware corporation;
BOHN HOLDINGS-F, INC.,
a Delaware corporation;
CASA CHEVROLET, INC.,
a New Mexico corporation;
CASA CHRYSLER PLYMOUTH JEEP, INC.,
a New Mexico corporation;
CHAPERRAL DODGE, INC.,
a Delaware corporation;
DANVERS-N, INC.,
a Delaware corporation;
DANVERS-NII, INC.,
a Delaware corporation;
DANVERS-S, INC.,
a Delaware corporation;
DANVERS-SB, INC.,
a Delaware corporation;
DANVERS-T, INC.,
a Delaware corporation;
DANVERS-TII, INC.,
a Delaware corporation;
DANVERS-TIII, INC.,
a Delaware corporation;
DANVERS-TL, INC.,
a Delaware corporation;
FMM, INC.,
a California corporation;
GPI AL-N, INC.,
a Delaware corporation;
GPI ATLANTA-F, INC.,
a Georgia corporation;

8

GPI ATLANTA-T, INC.,
a Delaware corporation;
GPI CA-DMII, INC.
a Delaware corporation;
GPI CA-NIII, INC.,
a Delaware corporation;
GPI CA-SV, INC.,
a Delaware corporation;
GPI CA-TII, INC.,
a Delaware corporation;
GPI GA-DM, INC.,
a Delaware corporation;
GPI KS-SB, INC.,
a Delaware corporation;
GPI MD-SB, INC.,
a Delaware corporation;
GPI MS-H, INC.,
a Delaware corporation;
GPI MS-N, INC.,
a Delaware corporation;
GPI MS-SK, INC.,
a Delaware corporation;
GPI NH-T, INC.,
a Delaware corporation;
GPI NH-TL, INC.,
a Delaware corporation;
GPI SAC-T, INC.,
a Delaware corporation;
GPI SC HOLDINGS, INC.,
a Delaware corporation;
GPI SD-DC, INC.,
a Delaware corporation;

GPI TX-EPGM, Inc.,

a Delaware corporation;

GPI TX-F, Inc.,

a Delaware corporation;

GPI TX-SBII, Inc.,

a Delaware corporation;

GPI TX-SV, Inc.,

a Delaware corporation;

GROUP 1 ASSOCIATES, INC.,
a Delaware corporation;
GROUP 1 FL HOLDINGS, INC.,
a Delaware corporation;
HOWARD FORD, INC.,
a Delaware corporation;

9

HOWARD-GM, INC.,
a Delaware corporation;
HOWARD-GM II, INC.,
a Delaware corporation;
HOWARD-H, INC.,
a Delaware corporation;
HOWARD-HA, INC.,
a Delaware corporation;
HOWARD-SB, INC.,
a Delaware corporation;
JIM TIDWELL FORD, INC.,
a Delaware corporation;
KUTZ-N, INC.,
a Delaware corporation;
LUBBOCK MOTORS, INC.,
a Delaware corporation;
LUBBOCK MOTORS-F, INC.,
a Delaware corporation;
LUBBOCK MOTORS-GM, INC.,
a Delaware corporation;
LUBBOCK MOTORS-S, INC.,
a Delaware corporation;
LUBBOCK MOTORS-SH, INC.,
a Delaware corporation;
LUBBOCK MOTORS-T, INC.,
a Delaware corporation;
MAXWELL CHRYSLER DODGE JEEP, INC.,
a Delaware corporation;
MAXWELL FORD, INC.,
a Delaware corporation;
MAXWELL-GMII, INC.,
a Delaware corporation;
MAXWELL-N, INC.,
a Delaware corporation;
MAXWELL-NII, INC.,
a Delaware corporation;

MCCALL-F, Inc.,

a Delaware corporation;

MCCALL-H, INC.,
a Delaware corporation;
MCCALL-HA, INC.,
a Delaware corporation;
MCCALL-N, INC.,
a Delaware corporation;
MCCALL-SB, INC.,
a Delaware corporation;

10

MCCALL-T, INC.,
a Delaware corporation;
MCCALL-TII, INC.,
a Delaware corporation;
MCCALL-TL, INC.,
a Delaware corporation;
MIKE SMITH AUTOMOTIVE-H, INC.,
a Delaware corporation;
MIKE SMITH AUTOMOTIVE-N, INC.,
a Texas corporation;
MIKE SMITH AUTOPLAZA, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX BUICK, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX DODGE, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX, INC.,
a Texas corporation;
MIKE SMITH AUTOPLEX-GERMAN IMPORTS, INC.,
a Texas corporation;
MIKE SMITH GM, INC.,
a Delaware corporation;
MIKE SMITH IMPORTS, INC.,
a Texas corporation;
MIKE SMITH MOTORS, INC.,
a Texas corporation;
MILLBRO, INC.,
a California corporation;
MILLER AUTOMOTIVE GROUP, INC.,
a California corporation;
MILLER FAMILY COMPANY, INC.,
a California corporation;
MILLER IMPORTS, INC.,
a California corporation;
MILLER INFINITI, INC.,
a California corporation;
MILLER NISSAN, INC.,
a California corporation;
MILLER-DM, INC.,
a Delaware corporation;
NJ-DM, INC.,
a Delaware corporation;
NJ-H, INC.,
a Delaware corporation;

11

NJ-HA, INC.,
a Delaware corporation;
NJ-HAII, INC.,
a Delaware corporation;
NJ-HII, INC.,
a Delaware corporation;
NJ-SB, INC.,
a Delaware corporation;
NJ-SV, INC.,
a Delaware corporation;
NY-DM, INC.,
a Delaware corporation;
NY-FV, INC.,
a Delaware corporation;
NY-FVII, INC.,
a Delaware corporation;
NY-SB, INC.,
a Delaware corporation;
NY-SBII, INC.,
a Delaware corporation
PRESTIGE CHRYSLER NORTHWEST, INC.,
a Delaware corporation;
ROCKWALL AUTOMOTIVE-F, INC.,
a Delaware corporation;
SUNSHINE BUICK PONTIAC GMC TRUCK, INC.,
a New Mexico corporation;
WEST CENTRAL MANAGEMENT
COMPANY, INC.,
a Delaware corporation

      By:  
/s/ John C. Rickel
   
 
   
John C. Rickel
Vice President

     

      AGENT, ISSUING BANK AND JPMORGAN CHASE BANK, N.A. LENDER:  


   
By: /s/ Michael J. Lister
   
 
   
Name: Michael J. Lister
   
 



    Title: Managing Director, JPMorgan Chase Bank, N.A.

12





          FLOOR PLAN AGENT, SWING   COMERICA BANK     LINE BANK AND LENDER:  


 
   
By:
  /s/ Jonathan S. Heine    
 
       
Name:
  Jonathan S. Heine    
 
       
Title:
  Vice President    
 
   

13

          FLOOR PLAN AGENT, SWING   COMERICA BANK     SYNDICATION AGENT
AND LENDER:  
BANK OF AMERIC


  A, N.A.

   
By:
  /s/ M. Patricia Kay    
 
       
Name:
  M. Patricia Kay    
 
       
Title:
  Senior Vice President    
 
   

14

          FLOOR PLAN AGENT, SWING   COMERICA BANK     CO-DOCUMENTATION AGENT
AND LENDER:  
U.S. BANK, N.A


  .

   
By:
  /s/ Mark Landsem    
 
       
Name:
  Mark Landsem    
 
       
Title:
  Vice President    
 
   

15

          FLOOR PLAN AGENT, SWING   COMERICA BANK     CO-DOCUMENTATION AGENT
AND LENDER:  
WELLS FARGO BA


  NK, N.A.

   
By:
  /s/ Manuel H. Comas    
 
       
Name:
  Manuel H. Comas    
 
       
Title:
  Senior Vice President    
 
   

16

LENDER: TOYOTA MOTOR CREDIT CORPORATION

         
By:/s/ Anna Lee
   
 
   
Name:Anna Lee
   
 
   
Title:National Manager — Dealer Credit
   
 

17

      LENDER:  
NISSAN MOTOR ACCEPTANCE CORPORATION
   
By:/s/ Chris Hathaway
   
 
   
Name:Chris Hathaway
   
 
   
Title:Senior Manager, Inventory Control
   
 

18

      LENDER:  
MERCEDES-BENZ FINANCIAL SERVICE USA LLC
   
By:/s/ Michele Nowak
   
 
   
Name:Michele Nowak
   
 
   
Title:Credit Director, National Accounts
   
 

19

      LENDER:  
AMEGY BANK, N.A.
   
By:/s/ Kelly Nash
   
 
   
Name:Kelly Nash
   
 
   
Title:Corporate Banking Officer
   
 

20

      LENDER:  
BARCLAYS BANK plc
   
By:/s/ Michael J. Mozer
   
 
   
Name:Michael J. Mozer
   
 
   
Title:Vice President
   
 

21

      LENDER:  
CAPITAL ONE, N.A.
   
By:/s/ Anne Marie Zima
   
 
   
Name:Anne Marie Zima
   
 
   
Title:Vice President
   
 

22

      LENDER:  
COMPASS BANK
   
By:/s/ Stuart Murray
   
 
   
Name:Stuart Murray
   
 
   
Title:Senior Vice President
   
 

23

      LENDER:  
KEY BANK NATIONAL ASSOCIATION
   
By:/s/ Brian T. McDevitt
   
 
   
Name:Brian T. McDevitt
   
 
   
Title:Senior Vice President
   
 

24

      LENDER:  
MASS MUTUAL ASSET FINANCE
   
By:/s/ Don Buttler
   
 
   
Name:Don Buttler
   
 
   
Title:Director
   
 

25

      LENDER:  
BANK OF THE WEST
   
By:/s/ Michael Lax
   
 
   
Name:Michael Lax
   
 
   
Title:Senior Vice President
   
 

26

      LENDER:  
FLAGSTAR BANK
   
By:/s/ Mark C. Mazmanian
   
 
   
Name:Mark C. Mazmanian
   
 
   
Title:Senior Vice President
   
 

27

      LENDER:  
SOVEREIGN BANK
   
By:/s/ Wayne P. Sokolosky
   
 
   
Name:Wayne P. Sokolosky
   
 
   
Title:Senior Vice President
   
 

28

      LENDER:  
BOKF, NA dba BANK OF OKLAHOMA
   
By:/s/ Jed Ferguson
   
 
   
Name:Jed Ferguson
   
 
   
Title:Officer
   
 

29

      LENDER:  
AMARILLO NATIONAL BANK
   
By:/s/ Cory P. Ramsey
   
 
   
Name:Cory P. Ramsey
   
 
   
Title:Senior Vice President
   
 

30

      LENDER:  
BMW FINANCIAL SERVICES NA, LLC
   
By:/s/ Patrick Sullivan
   
 
   
Name:Patrick Sullivan
   
 
   
Title:General Manager, Commercial Finance
   
 
   
By:/s/ Patrick Clark
   
 
   
Name:Patrick Clark
   
 
   
Title:General Manager, New Business
   
 

31

      LENDER:  
MOTORS INSURANCE CORPORATION

          By: /s/ Brian Juliano Name: Brian Juliano } Title: Vice President }
By:     /s/ Brian Juliano     Name:     Brian Juliano     Title:     Vice
President

32